Exhibit 10.1

UNCOMMITTED

MASTER REPURCHASE AGREEMENT

Dated as of May 6, 2019

between

INPOINT JPM LOAN, LLC,

as Seller,

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1. APPLICABILITY

     1  

ARTICLE 2. DEFINITIONS

     1  

ARTICLE 3. INITIATION; CONFIRMATION; TERMINATION; FEES; EXTENSION OF MATURITY
DATE; EXTENSION OF REPURCHASE DATE

     26  

ARTICLE 4. MARGIN MAINTENANCE

     44  

ARTICLE 5. INCOME PAYMENTS AND PRINCIPAL PROCEEDS

     44  

ARTICLE 6. SECURITY INTEREST

     47  

ARTICLE 7. PAYMENT, TRANSFER AND CUSTODY

     49  

ARTICLE 8. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

     53  

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

     53  

ARTICLE 10. NEGATIVE COVENANTS OF SELLER

     63  

ARTICLE 11. AFFIRMATIVE COVENANTS OF SELLER

     64  

ARTICLE 12. EVENTS OF DEFAULT; REMEDIES

     74  

ARTICLE 13. SINGLE AGREEMENT

     80  

ARTICLE 14. RECORDING OF COMMUNICATIONS

     81  

ARTICLE 15. NOTICES AND OTHER COMMUNICATIONS

     81  

ARTICLE 16. ENTIRE AGREEMENT; SEVERABILITY

     81  

ARTICLE 17. NON-ASSIGNABILITY

     82  

ARTICLE 18. GOVERNING LAW

     83  

ARTICLE 19. NO WAIVERS, ETC.

     83  

ARTICLE 20. USE OF EMPLOYEE PLAN ASSETS

     83  

ARTICLE 21. INTENT

     84  

ARTICLE 22. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

     86  

 

-i-



--------------------------------------------------------------------------------

ARTICLE 23. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     86  

ARTICLE 24. NO RELIANCE

     87  

ARTICLE 25. INDEMNITY

     88  

ARTICLE 26. DUE DILIGENCE

     89  

ARTICLE 27. SERVICING

     89  

ARTICLE 28. MISCELLANEOUS

     91  

 

-ii-



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I

   Names and Addresses for Communications between Parties

EXHIBIT I

   Form of Confirmation

EXHIBIT II

   Authorized Representatives of Seller

EXHIBIT III-A

   Monthly Reporting Package

EXHIBIT III-B

   Quarterly Reporting Package

EXHIBIT III-C

   Annual Reporting Package

EXHIBIT IV

   Form of Custodial Delivery Certificate

EXHIBIT V

   Form of Power of Attorney

EXHIBIT VI

   Representations and Warranties Regarding Individual Purchased Assets

EXHIBIT VII

   Asset Information

EXHIBIT VIII

   Purchase and Additional Advance Procedures

EXHIBIT IX

   Form of Bailee Letter

EXHIBIT X

   Form of Margin Deficit Notice

EXHIBIT XI

   Form of U.S. Tax Compliance Certificates

EXHIBIT XII

   UCC Filing Jurisdictions

EXHIBIT XIII

   Form of Future Funding Confirmation

EXHIBIT XIV

   Form of Servicer Notice

EXHIBIT XV

   Form of Release Letter

EXHIBIT XVI

   Form of Covenant Compliance Certificate

EXHIBIT XVII

   Form of Re-direction Letter

EXHIBIT XVIII

   Future Funding Advance Procedures

 

-iii-



--------------------------------------------------------------------------------

UNCOMMITTED MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of May 6, 2019, by and between JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, a national banking association organized under
the laws of the United States (“Buyer”) and INPOINT JPM LOAN, LLC (“Seller”).

ARTICLE 1.

APPLICABILITY

From time to time the parties hereto may enter into transactions in which Seller
and Buyer agree to the transfer from Seller to Buyer all of its rights, title
and interest to certain Eligible Assets (as defined herein) or other assets and,
in each case, the other related Purchased Items (as defined herein)
(collectively, the “Assets”) against the transfer of funds by Buyer to Seller,
with a simultaneous agreement by Buyer to transfer back to Seller such Assets at
a date certain or on demand, against the transfer of funds by Seller to Buyer.
Each such transaction shall be referred to herein as a “Transaction” and, unless
otherwise agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any exhibits identified herein as
applicable hereunder. Each individual transfer of an Eligible Asset shall
constitute a distinct Transaction. Notwithstanding any provision or agreement
herein, at no time shall Buyer be obligated to purchase or effect the transfer
of any Eligible Asset from Seller to Buyer.

ARTICLE 2.

DEFINITIONS

“A-Note” shall mean the original promissory note, if any, that was executed and
delivered in connection with the senior position of a Senior Mortgage Loan.

“Accelerated Repurchase Date” shall have the meaning specified in Article
12(b)(i) of this Agreement.

“Acceptable Attorney” means an attorney-at-law that has delivered at Seller’s
request a Bailee Letter, with the exception of an attorney that is not
satisfactory to Buyer.

“Accepted Servicing Practices” shall mean with respect to any applicable
Purchased Asset, those mortgage loan or participation interest servicing
practices of prudent mortgage lending institutions that service mortgage loans
and/or participation interests of the same type as such Purchased Asset in the
state where the related underlying real estate directly or indirectly securing
or supporting such Purchased Asset is located.

“Act of Insolvency” shall mean, with respect to any Person, (i) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any Insolvency Law, or suffering any such petition or proceeding to be
commenced by another which is consented to, not timely contested or results in
entry of an order for relief; (ii) the seeking or



--------------------------------------------------------------------------------

consenting to the appointment of a receiver, trustee, custodian or similar
official for such Person or any substantial part of the property of such Person;
(iii) the appointment of a receiver, conservator, or manager for such Person by
any governmental agency or authority having the jurisdiction to do so; (iv) the
making of a general assignment for the benefit of creditors; (v) the admission
by such Person of its inability to pay its debts or discharge its obligations as
they become due or mature; (vi) that any Governmental Authority or agency or any
person, agency or entity acting or purporting to act under Governmental
Authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property of
such Person, or shall have taken any action to displace the management of such
Person or to curtail its authority in the conduct of the business of such
Person; (vii) the consent by such Person to the entry of an order for relief in
an insolvency case under any Insolvency Law; or (viii) the taking of action by
any such Person in furtherance of any of the foregoing.

“Additional Advance” shall mean, for any Purchased Asset with Additional Advance
Capacity, an advance of additional funds on such Purchased Asset by Buyer to
Seller in accordance with Article 3(z). For the avoidance of doubt, an
Additional Advance made with respect to a Purchased Asset shall be deemed to be
a part of the related Transaction.

“Additional Advance Capacity” shall mean, with respect to any Purchased Asset,
the product of (A) the applicable Additional Advance Percentage of such
Purchased Asset and (B) the lesser of (x) the Market Value of such Purchased
Asset as of the original Purchase Date therefor, as increased by the market
value determined by Buyer of any unamortized portion of the Purchased Asset’s
principal balance attributable to Future Funding Amounts actually funded by
Buyer pursuant to this Agreement, and (y) the Market Value of such Purchased
Asset on the date the Additional Advance is requested to be made or applied by
Seller, in each case, as determined by Buyer in its sole discretion.

“Additional Advance Date” shall mean any date upon which an Additional Advance
(up to the Additional Advance Capacity) is made by Buyer to Seller on the
related Purchased Asset.

“Additional Advance Percentage” shall mean, with respect to any Purchased Asset,
the positive difference, if any, between (x) the applicable Maximum Advance Rate
set forth in Schedule I of the Fee Letter or such lower Advance Rate determined
by Buyer in its sole discretion and (y) the applicable Initial Reduced Advance
Rate used to calculate the Purchase Price with respect to such Purchased Asset
as set forth in the related Confirmation.

“Advance Rate” shall mean, with respect to each Transaction and any Pricing Rate
Period, the initial Advance Rate selected by Buyer for such Transaction on a
case by case basis in its sole discretion as shown in the related Confirmation,
as may be adjusted as set forth herein, which in any case shall not exceed the
Maximum Advance Rate for the related Purchased Asset as specified in Schedule I
attached to the Fee Letter, unless otherwise agreed to by Buyer and Seller and
specified in the related Confirmation.

“Affiliate” shall mean, when used with respect to any specified Person, (i) any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person, or (ii) any “affiliate” of such Person, as such term
is defined in the Bankruptcy Code.

 

2



--------------------------------------------------------------------------------

“Agreement” shall mean this Master Repurchase Agreement, dated as of May 6,
2019, by and between Seller and Buyer as such agreement may be modified or
supplemented from time to time.

“Alternative Rate” shall have the meaning specified in Article 3(h) of this
Agreement.

“Alternative Rate Index” shall have the meaning specified in Article 3(h) of
this Agreement.

“Alternative Rate Spread” shall have the meaning specified in Article 3(h) of
this Agreement.

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“AML Laws” shall mean any requirement of law relating to economic sanctions,
terrorism, money laundering and bank secrecy, including but not limited to
sanctions, prohibitions or requirements imposed by any executive order or by any
sanctions program administered by OFAC, the U.S. Department of State, EO 13224
and the Patriot Act.

“Annual Reporting Package” shall mean the reporting package described on Exhibit
III-C.

“Anti-Terrorism Laws” shall mean Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Applicable Spread” shall mean, with respect to a Transaction involving a
Purchased Asset:

(i) with respect to any Purchased Asset and any Pricing Rate Period, so long as
no Event of Default shall have occurred and be continuing, the incremental per
annum rate (expressed as a number of “basis points”, each basis point being
equivalent to 1/100 of 1%) specified in Schedule I attached to the Fee Letter as
being the “Applicable Spread” for such Purchased Asset, or such other rate as
may be agreed upon between Seller and Buyer and as set forth in the related
Confirmation, and

(ii) after the occurrence and during the continuance of an Event of Default, the
applicable incremental per annum rate described in clause (i) of this
definition, plus 500 basis points (5.0%);

provided, that the Applicable Spread may be increased by Buyer in connection
with an Additional Advance or Future Funding Transaction

 

3



--------------------------------------------------------------------------------

“Appraisal” shall mean, with respect to each Underlying Mortgaged Property, an
appraisal of the related Underlying Mortgaged Property conducted by an
Independent Appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, and, in addition, certified by
such Independent Appraiser as having been prepared in accordance with the
requirements of the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, addressed to (either directly or pursuant to a reliance
letter in favor of Buyer or reliance language in such Appraisal running to the
benefit of Buyer as a successor and/or assign) and reasonably satisfactory to
Buyer.

“Asset Due Diligence” shall have the meaning set forth in Article 3(b)(iv)
hereof.

“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VII attached hereto.

“Assets” shall have the meaning specified in Article 1 of this Agreement.

“Assignee” shall have the meaning set forth in Article 17(a) hereof.

“Bailee Letter” shall mean a letter from an Acceptable Attorney or from a Title
Company, or another Person acceptable to Buyer in its sole and absolute
discretion, in the form attached to this Agreement as Exhibit IX, wherein such
Acceptable Attorney, Title Company or other Person described above in possession
of a Purchased Asset File (i) acknowledges receipt of such Purchased Asset File,
(ii) confirms that such Acceptable Attorney, Title Company, or other Person
acceptable to Buyer is holding the same as bailee of Buyer under such letter and
(iii) agrees that such Acceptable Attorney, Title Company or other Person
described above shall deliver such Purchased Asset File to the Custodian by not
later than the second (2nd) Business Day following the Purchase Date for the
related Purchased Asset.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Breakage Costs” shall have the meaning assigned thereto in Article 3(m).

“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange or the Federal Reserve Bank of New York
is authorized or obligated by law or executive order to be closed and (iii) a
day on which banks in the State of New York or Minnesota are authorized or
obligated by law or executive order to be closed or, with respect to a “London
Business Day” for the determination of LIBOR, any day other than a day on which
banks in London, England are authorized or obligated by law or executive order
to be closed.

 

4



--------------------------------------------------------------------------------

“Buyer” shall mean JPMorgan Chase Bank, National Association, or any successor
or assign.

“Buyer Compliance Policy” shall mean any corporate policy of Buyer or of any
corporate entity Controlling Buyer related to the compliance by Buyer or such
corporate entity or any of Buyer’s or such corporate entity’s Affiliates with
any Requirement of Law and/or any request or directive by any Governmental
Authority (whether or not having the force of law) and/or any proposed law, rule
or regulation, including without limitation any policy of Buyer or any such
corporation to comply with rules in proposed form or otherwise not yet in effect
or to adhere to standards or other requirements in excess of those that would be
required by any Requirement of Law.

“Buyer Funding Costs” shall mean the actual funding costs of Buyer or of any
corporate entity Controlling Buyer associated with any one or more of the
Transactions (including any related Additional Advance or Future Funding
Transaction) or otherwise with Buyer’s obligations under the Transaction
Documents.

“Buyer’s Margin Amount” shall mean with respect to any Transaction and any
Purchased Asset on any date of determination, the lesser of (a) the applicable
Advance Rate for such Purchased Asset (as increased as a result of any
Additional Advance), multiplied by the Market Value of such Purchased Asset as
of such date of determination and (b) the applicable Advance Rate for such
Purchased Asset, multiplied by the Market Value of such Purchased Asset as of
the applicable Purchase Date for such Purchased Asset.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, any and all partner or
other equivalent interests in any partnership or limited partnership, and any
and all warrants or options to purchase any of the foregoing.

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Cash Equivalents” shall have the meaning ascribed to such terms in the
Guarantee Agreement.

“Change of Control” shall mean the occurrence of any of the following events:
(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of (i) Capital Stock having aggregate voting
powers of 20% or more of all the voting powers of all Capital Stock of
Guarantor, entitled to vote generally in the election of directors, members or
partners, or (ii) a

 

5



--------------------------------------------------------------------------------

percentage of all classes of Capital Stock of the Guarantor of 20% or more,
(b) Guarantor shall cease to own and Control, of record and beneficially,
directly 100% of each class of outstanding Capital Stock of REIT Holdings,
(c) Guarantor shall cease to own and Control, of record and beneficially,
directly 100% of each class of the general partnership interests of Parent,
(d) REIT Holdings shall cease to own and Control, of record and beneficially,
directly 100% of each class of the limited partnership interests of Parent
(e) Parent shall cease to own and Control, of record and beneficially, directly
100% of each class of outstanding Capital Stock of Seller, (f) the sale, merger,
consolidation or reorganization of Manager, or of any Person directly or
indirectly owning or Controlling the Manager, with or into any entity that is
not an Affiliate of the Manager as of the Closing Date or (g) Manager ceases for
any reason to act as manager of Seller, Parent or Guarantor.

“Closing Date” shall mean May 6, 2019.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

“Collection Period” shall mean (i) with respect to the first Remittance Date,
the period beginning on and including the Closing Date and continuing to, and
including the calendar day immediately preceding such Remittance Date, and
(ii) with respect to each subsequent Remittance Date, the period beginning on
and including the Remittance Date in the month preceding the month in which such
Remittance Date occurs and continuing to and including the calendar day
immediately preceding the following Remittance Date.

“Confirmation” shall have the meaning specified in Article 3(b) of this
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate in form and substance identical to the
certificate attached hereto as Exhibit XVI.

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, by and among the Custodian, Seller and Buyer, or any successor agreement
thereto approved by Buyer in its sole discretion, as may be amended from time to
time in accordance therewith.

“Custodial Delivery Certificate” shall mean the form executed by Seller in order
to deliver the Purchased Asset Schedule and the Purchased Asset File to Buyer or
its designee (including the Custodian) pursuant to Article 7 of this Agreement,
a form of which is attached hereto as Exhibit IV.

 

6



--------------------------------------------------------------------------------

“Custodian” shall mean Wells Fargo Bank, National Association, or any successor
Custodian appointed by Buyer and, so long as no Default or Event of Default has
occurred and is continuing, with the reasonable approval of Seller.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Asset” shall mean any Purchased Asset (a) where any of (x) the
related Mortgagor, (y) any borrower under any related loan pari passu with or
senior to the related Purchased Asset (or any Underlying Mortgage Loan related
thereto) (any such related loan related thereto, “Other Indebtedness”), or
(z) any participant or co-lender that acts as an administrative agent or paying
agent in respect of such Purchased Asset (or Underlying Mortgage Loan related
thereto), is thirty (30) days or more (or, in the case of payments due at
maturity, one (1) day) delinquent in the payment of principal, interest, fees or
other amounts payable under the terms of the related Purchased Asset Documents
or other asset documentation, (b) for which there is any Material Breach of the
applicable representations and warranties set forth on Exhibit VI hereto except
to the extent specifically disclosed in writing in a Requested Exceptions Report
previously approved by Buyer, (c) as to which an Act of Insolvency shall have
occurred with respect to the related Mortgagor, borrower under an Underlying
Mortgage Loan, guarantor of any of the obligations of such Mortgagor or any
borrower under any Other Indebtedness, (d) as to which any material non-monetary
default or event of default (howsoever defined in the related Purchased Asset
Documents or documents related to any Other Indebtedness) shall have occurred
with respect to the Purchased Asset, any Other Indebtedness or under any
document included in the Purchased Asset File for such Purchased Asset, (e) with
respect to which there has been a Material Modification, as determined by Buyer
in its sole discretion and with respect to which Buyer has not expressly and
specifically consented thereto, or (f) for which foreclosure proceedings have
commenced or notice of proposed foreclosure has been delivered with respect to
any lien on any related Underlying Mortgaged Property; provided that with
respect to any Participation Interest, in addition to the foregoing, such
Participation Interest shall also be considered a Defaulted Asset to the extent
that any related senior mortgage loan or Underlying Mortgage Loan, as
applicable, would be considered a Defaulted Asset as described in this
definition; provided, further, however, in each case, without regard to any
waivers or modifications of, or amendments to, the related Purchased Asset
Documents or other asset documentation, other than those that (x) were disclosed
in writing to Buyer prior to the Purchase Date of the related Purchased Asset,
(y) were consented to in writing by Buyer in accordance with the terms of this
Agreement, or (z) occurred after the Purchase Date of the related Purchased
Asset and did not constitute a Material Modification.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Delaware Act” shall mean the Delaware Limited Liability Company Act (6 Del. C.
§ 18-101 et seq.), as amended from time to time.

“Depository” shall mean Wells Fargo Bank, N.A., or any successor Depository
appointed by Buyer in its sole discretion and, so long as no Default or Event of
Default has occurred and is continuing, with the reasonable approval of Seller.

 

7



--------------------------------------------------------------------------------

“Depository Account” shall mean a segregated interest bearing account, in the
name of Buyer, established at Depository pursuant to this Agreement, and which
is subject to the Depository Agreement.

“Depository Agreement” shall mean that certain Depository Agreement, dated as of
the date hereof, among Buyer, Seller and Depository, or any successor agreement
thereto approved by Buyer in its sole discretion.

“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal acceptable to Buyer.

“Due Diligence Package” shall have the meaning specified in Exhibit VIII to this
Agreement.

“Early Repurchase” shall mean a repurchase of a Purchased Asset as described in
Article 3(f) of this Agreement.

“Early Repurchase Date” shall have the meaning specified in Article 3(f) of this
Agreement.

“Eligible Assets” shall mean any of the following types of assets or loans
(1) that are acceptable to Buyer in its sole and absolute discretion, (2) on
each day, with respect to which there is no Material Breach of any
representation or warranty set forth in this Agreement (including the exhibits
hereto) except to the extent specifically disclosed in writing in a Requested
Exceptions Report approved by Buyer, and (3) that are secured directly or
indirectly by properties that are multi-family, mixed use, industrial, office
building or hospitality or such other types of commercial properties that Buyer
may agree to in its sole discretion, and are properties located in the United
States of America, its territories or possessions (or elsewhere, in the sole
discretion of Buyer):

(i) Senior Mortgage Loans;

(ii) Participation Interests and

(iii) any other asset types or classifications that are acceptable to Buyer,
subject to its consent on all necessary and appropriate modifications to this
Agreement and each of the Transaction Documents, as determined by Buyer in its
sole and absolute discretion.

Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement:
(i) non-performing loans; (ii) loans that are Defaulted Assets; (iii) mezzanine
loans, construction loans or land loans, (iv) any Asset, where the purchase
thereof would cause the aggregate of all Repurchase Prices to exceed the Maximum
Facility Amount; (v) loans for which the applicable Appraisal is (a) not dated
within three hundred sixty-four (364) days of the proposed financing date or
(b) not ordered by (x) a financial institution or mortgage broker (and for the
avoidance of doubt, such Appraisal may not be ordered from the related borrower
or an Affiliate of the related borrower) or (y) Seller or Guarantor, so long as
such Appraisal is in compliance with FIRREA and Buyer’s requirements, in each
case as determined by Buyer in its sole discretion, and (vi) any Asset that
cannot be owned or financed by Buyer pursuant to any Requirement of Law, or
(vii) assets secured directly or indirectly by loans described in the preceding
clauses (i) through (vi).

 

8



--------------------------------------------------------------------------------

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or hazardous materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Environmental Site Assessment” shall have the meaning specified in Exhibit VI.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Article
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Article 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Article 302(c)(11) of ERISA and Article 412(c)(11) of the Code
and the lien created under Article 302(f) of ERISA and Article 412(n) of the
Code, described in Article 414(m) or (o) of the Code of which Seller is a
member.

“Event of Default” shall have the meaning specified in Article 12 of this
Agreement.

“Exchange Act” shall have the meaning specified in the definition of “Change of
Control”.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Buyer or any Transferee, or required to be withheld or deducted from a payment
to or for the account of Buyer or Transferee, (a) Taxes imposed on or measured
by net income (however denominated), franchise Taxes, Taxes imposed on or
measured by net worth (however denominated) and branch profits Taxes, in each
case, (i) imposed as a result of Buyer or Transferee being organized under the
laws of, or having its principal office or the office from which it books the
Transactions located in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Buyer
or Transferee with respect to an interest under this Agreement pursuant to a law
in effect on the date on which (i) such Buyer or Transferee acquires such
interest hereunder (other than pursuant to an assignment request by Seller under
Article 3(w)) or

 

9



--------------------------------------------------------------------------------

(ii) Buyer or Transferee changes the office from which it books the
Transactions, except in each case to the extent that, pursuant to Article 3(p)
or Article 3(s), amounts with respect to such Taxes were payable either to Buyer
or Transferee’s assignor immediately before such Buyer or Transferee acquired an
interest hereunder or to such Buyer or Transferee immediately before it changed
the office from which it books the Transactions, (c) Taxes attributable to
Buyer’s or such Transferee’s failure to comply with Article 3(t) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“Exit Fee” shall have the meaning specified in the Fee Letter

“Extension Fee” shall have the meaning specified in the Fee Letter.

“Extension Period” shall have the meaning specified in Article 3(n)(i) of this
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
with a Governmental Authority pursuant thereto (including pursuant to
Section 1471(b)(1) of the Code).

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by Buyer from three (3) federal funds brokers of recognized standing
selected by it.

“Fee Letter” the Fee and Pricing Letter between Seller and Buyer dated as of
May 6, 2019, or any successor agreement thereto approved by Buyer in its sole
discretion, as may be amended from time to time in accordance therewith.

“Filings” shall have the meaning specified in Article 6(c) of this Agreement.

“Final Maturity Date” shall have the meaning specified in the definition of
“Maturity Date”.

“Fitch” shall mean Fitch, Inc., and its successors-in-interest.

“Foreign Buyer” shall mean (a) if the Seller is a U.S. Person, a Buyer that is
not a U.S. Person, and (b) if the Seller is not a U.S. Person, a Buyer that is
resident or organized under the laws of a jurisdiction other than that in which
the Seller is resident for tax purposes.

“Future Funding Amount” shall mean, with respect to any Purchased Asset as of
any Future Funding Date, the product of (a) the lesser of (x) the amount of
additional funding obligations that were expressly identified to and approved by
Buyer in connection with the initial Transaction as set forth in the
Confirmation for such Purchased Asset and (y) the amount of additional funding
obligations actually funded by or on behalf of Seller in connection with such
future funding obligation (or, if less, the portion of such additional funding
obligations in which

 

10



--------------------------------------------------------------------------------

Buyer determines, in its sole discretion, to fund pursuant to a Future Funding
Transaction hereunder), and (b) the Advance Rate for such Purchased Asset as of
such Future Funding Date; provided, that the sum of the Purchase Price and
Future Funding Amount shall in no event exceed the product of (i) the Market
Value of such Purchased Asset (after giving effect to the proposed Future
Funding Transaction) as of the related Future Funding Date and (ii) the Advance
Rate of such Eligible Asset as of such Future Funding Date.

“Future Funding Confirmation” shall have the meaning specified in Article
3(c)(i).

“Future Funding Date” shall mean, with respect to any Eligible Asset, the date
on which Buyer advances any portion of the Future Funding Amount related to such
Eligible Asset.

“Future Funding Due Diligence” shall have the meaning set forth in Article
3(c)(ii) hereof.

“Future Funding Due Diligence Package” shall have the meaning set forth in
Exhibit XVIII hereto.

“Future Funding Transaction” shall mean an additional Transaction requested with
respect to any Eligible Asset to provide for the advance of additional funds
that were expressly identified to and approved by Buyer in connection with the
initial Transaction entered into in respect of such Eligible Asset.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the date
hereof, from Guarantor in favor of Buyer, in form and substance acceptable to
Buyer, as may be amended from time to time in accordance therewith.

“Guarantor” shall mean InPoint Commercial Real Estate Income, Inc., a Maryland
corporation.

“Income” shall mean, with respect to any Purchased Asset at any time, (a) any
collections or receipts of principal, interest, dividends, receipts or other
distributions or collections or any other amounts related to such Purchased
Asset, (b) all net sale proceeds received by Seller or any Affiliate of Seller
in connection with a sale or liquidation of such Purchased Asset and (c) all
payments actually received by Seller and/or Buyer on account of any hedging
transactions.

“Indebtedness” shall mean, for any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or

 

11



--------------------------------------------------------------------------------

otherwise, to repurchase such property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable within ninety (90) days of the
date the respective goods are delivered or the respective services are rendered;
(c) Indebtedness of others secured by a lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person; (d) obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (f) Indebtedness of others guaranteed by such Person; (g) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (h) Indebtedness of general
partnerships of which such Person is secondarily or contingently liable (other
than by endorsement of instruments in the course of collection), whether by
reason of any agreement to acquire such indebtedness to supply or advance sums
or otherwise; (i) Capitalized Lease Obligations of such Person; and (j) all net
liabilities or obligations under any interest rate, interest rate swap, interest
rate cap, interest rate floor, interest rate collar, or other hedging instrument
or agreement.

“Indemnified Amounts” shall have the meaning specified in Article 25 of this
Agreement.

“Indemnified Parties” shall have the meaning specified in Article 25 of this
Agreement.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

“Independent Appraiser” shall mean a professional real estate appraiser that
(i) is approved by Buyer in its sole discretion; (ii) was not selected or
identified by the Mortgagor; (iii) is not affiliated with the lender under the
mortgage or the Mortgagor; (iv) is a member in good standing of the American
Appraisal Institute; (v), is certified or licensed in the state where the
subject Underlying Mortgaged Property is located and (vi) in each such case, has
a minimum of seven years’ experience in the subject property type.

“Independent Director” shall mean an individual with at least three (3) years of
employment experience serving as an independent director at the time of
appointment who is provided by, and is in good standing with, CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional independent directors or managers
or is not acceptable to the Rating Agencies, another nationally recognized
company reasonably approved by Buyer, in each case that is not an Affiliate of
Seller and that provides professional independent directors or managers and
other corporate services in the ordinary course of its business, and which
individual is duly appointed as a member of the board of directors or board of
managers of Seller and is not, and has never been, and will not while serving as
independent director or manager be:

 

12



--------------------------------------------------------------------------------

(a) a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of Seller or any
of its equityholders or Affiliates (other than as an independent director or
manager of an Affiliate of Seller that does not own a direct or indirect
interest in Seller and that is required by a creditor to be a single purpose
bankruptcy remote entity, provided that such independent director or manager is
employed by a company that routinely provides professional independent directors
or managers in the ordinary course of business);

(b) a customer, creditor, supplier or service provider (including provider of
professional services) to Seller or any of its equityholders or Affiliates
(other than a nationally recognized company that routinely provides professional
independent directors or managers and other corporate services to Seller or any
of its equityholders or Affiliates in the ordinary course of business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, customer, creditor, supplier or service provider;
or

(d) a Person that Controls or is under common Control with (whether directly,
indirectly or otherwise) any of (a), (b) or (c) above.

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (a) by reason of being the independent director or manager of a
single purpose bankruptcy remote entity affiliated with Seller that does not own
a direct or indirect interest in Seller shall not be disqualified from serving
as an independent director or manager of Seller, provided that the fees that
such individual earns from serving as independent directors or managers of such
Affiliates in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year.

“Initial Maturity Date” shall have the meaning specified in the definition of
“Maturity Date”.

“Insolvency Law” shall mean any bankruptcy, insolvency, reorganization,
liquidation, dissolution or similar law relating to the protection of creditors.

“IRS” shall mean the United States Internal Revenue Service.

“Interim Servicer” shall mean Situs Asset Management LLC, or any other interim
servicer approved by Buyer in its sole and absolute discretion.

“Interim Servicing Agreement” shall mean the Interim Servicing Agreement between
Seller, Buyer and Interim Servicer dated as of May 6, 2019, or any successor
agreement thereto approved by Buyer in its sole discretion, as may be amended
from time to time in accordance therewith.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

13



--------------------------------------------------------------------------------

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Buyer to be (i) the per annum rate for deposits in U.S. dollars
for a period equal to the applicable Pricing Rate Period that appears on the
Thomson Reuters ICE LIBOR# Rates—LIBOR01 Page (or any successor thereto) as the
London Interbank Offering Rate as of 11:00 a.m., London time, on the Pricing
Rate Determination Date (rounded upwards, if necessary, to the nearest 1/1000 of
1%); (ii) if such rate does not appear on said Thomson Reuters ICE LIBOR#
Rates—LIBOR01 Page, the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates obtained by Buyer from the Reference Banks for deposits in
U.S. dollars for a period equal to the applicable Pricing Rate Period to prime
banks in the London Interbank market as of approximately 11:00 a.m., London
time, on the Pricing Rate Determination Date and in an amount that is
representative for a single transaction in the relevant market at the relevant
time; or (iii) if fewer than two (2) Reference Banks provide Buyer with such
quotations, the rate per annum which Buyer determines to be the arithmetic mean
(rounded as aforesaid) of the offered quotations of rates which major banks in
New York, New York selected by Buyer are quoting at approximately 11:00 a.m.,
New York City time, on the Pricing Rate Determination Date for loans in U.S.
dollars to leading European banks for a period equal to the applicable Pricing
Rate Period in amounts of not less than U.S. $1,000,000.00; provided that, in
each of clauses (i), (ii) and (iii) above, if such rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. Buyer’s
determination of LIBOR shall be binding and conclusive on Seller absent manifest
error. LIBOR may or may not be the lowest rate based upon the market for
U.S. Dollar deposits in the London Interbank Eurodollar Market at which Buyer
prices loans on the date which LIBOR is determined by Buyer as set forth above.
Notwithstanding the foregoing or any other provision in this Agreement or any
other Transaction Document, in no event shall LIBOR be less than zero.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

“LTV” shall mean, with respect to any Purchased Asset, the loan-to-value ratio
for such Purchased Asset, as determined by Buyer in its sole discretion.

“Manager” shall mean collectively, (i) Inland InPoint Advisor, LLC, a Delaware
limited liability company, as advisor and (ii) SPCRE InPoint Advisors, LLC, a
Delaware limited liability company.

“Management Agreement” shall mean collectively, (i) that certain Advisory
Agreement, dated as of October 25, 2016, among the Guarantor, Parent and Inland
InPoint Advisor, LLC and (ii) that certain Sub-Advisory Agreement, dated as of
October 25, 2016, among Inland InPoint Advisor, LLC and SPCRE InPoint Advisors,
LLC.

 

14



--------------------------------------------------------------------------------

“Margin Deficit” shall have the meaning specified in Article 4(a).

“Margin Deficit Notice” shall have the meaning specified in Article 4(a).

“Margin Excess” shall mean, for any Purchased Asset, as of the applicable date
of determination, the excess, if any, of (a) the product of (i) the Advance Rate
for such Purchased Asset as of the related Purchase Date and (ii) the Market
Value of such Purchased Asset on such date of determination over (b) the
outstanding Repurchase Price of such Purchased Asset on such date of
determination; provided that, the Market Value (expressed as a percentage of
par) on such date of determination shall not exceed the Market Value (expressed
as a percentage of par) as of the related Purchase Date.

“Margin Excess Requirements” shall mean requirements that will be satisfied as
of any date of determination if Buyer has determined in its sole discretion
that: (a) no Default, Event of Default or Margin Deficit (except as such Margin
Deficit would be cured in its entirety by the application of such Margin Excess)
has occurred and is continuing, or will result from any proposed Transaction or
application of Margin Excess, (b) Seller has satisfied all conditions precedent
that are otherwise applicable to prospective Transactions under this Agreement,
(c) Guarantor is in full compliance with all of the financial covenants and all
of the other obligations of Guarantor, as set forth in the Guarantee Agreement,
and (d) the request for Margin Excess will not cause the outstanding Purchase
Price of the related Purchased Asset, after giving effect to such request for
Margin Excess, to exceed the Purchase Price for such Purchased Asset as of the
related Purchase Date therefor.

“Market Disruption Event” shall mean either (a) any event or events shall have
occurred in the determination of Buyer resulting in the effective absence of a
“repo market” or related “lending market” for purchasing (subject to repurchase)
or financing debt obligations secured by commercial mortgage loans, mezzanine
loans, participations in commercial mortgage loans or mezzanine loans, or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Eligible Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events, or (b) any event or
events shall have occurred in the determination of Buyer resulting in the
effective absence of a “securities market” for securities backed by Eligible
Assets, including, but not limited to the “CMBS/CDO/CLO market”, or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by Eligible Assets at prices which would have been reasonable prior to
such event or events, in each case as determined by Buyer.

“Market Disruption Repurchase Date” shall have the meaning specified in Article
3(o).

“Market Value” shall mean, with respect to any Purchased Asset as of any
relevant date, the market value for such Purchased Asset on such date as
determined by Buyer in its sole and absolute discretion in good faith; provided
that, notwithstanding any other provision of this Agreement, the Market Value of
a Purchased Asset (expressed as a percentage of par) as of any date of
determination shall not exceed the lower of (x) the Market Value (expressed as a
percentage of par) assigned to such Purchased Asset as of the Purchase Date, and
(y) the par value of such Purchased Asset as of such date of determination. The
Market Value shall be

 

15



--------------------------------------------------------------------------------

deemed to be zero with respect to each Purchased Asset (i) in respect of which
there is a Material Breach of a representation and warranty set forth in Exhibit
VI of this Agreement, (ii) subject to Article 7(e), in respect of which the
complete Purchased Asset File has not been delivered to the Custodian in
accordance with the terms of the Custodial Agreement, (iii) that has been
released from the possession of the Custodian under the Custodial Agreement to
Seller for a period in excess of ten (10) calendar days, (iv) upon the
occurrence of any Act of Insolvency with respect to any co-participant or any
other Person having an interest in such Purchased Asset or any related
Underlying Mortgaged Property that is senior to, or pari passu with, in right of
payment or priority the rights of Buyer in such Purchased Asset, or (v) that is
determined by Buyer not to be an Eligible Asset.

The Market Value of each Purchased Asset may be determined by Buyer, in its sole
and absolute good faith discretion on each Business Day during the term of this
Agreement.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of Seller or Guarantor, (b) the
ability of Seller or Guarantor to perform its obligations under any of the
Transaction Documents, (c) the validity or enforceability of any of the
Transaction Documents, (d) the rights and remedies of Buyer under any of the
Transaction Documents, (e) the ability of Seller or Guarantor to make timely
payment of any amounts payable under this Agreement or any other Transaction
Document as and when they become due, or (f) the Market Value, rating (if
applicable) or liquidity of any Purchased Asset or all of the Purchased Assets
in the aggregate.

“Material Breach” shall mean, with respect to any Purchased Asset, a breach of a
representation or warranty applicable to such Purchased Asset that results in a
determination by Buyer in its sole and absolute discretion, exercised in good
faith, that such breach could reasonably be expected to have a material adverse
effect on the Market Value of such Purchased Asset or the related Underlying
Mortgaged Property.

“Material Modification” shall have the meaning specified in Article 7(f) of this
Agreement.

“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.

“Maturity Date” shall mean May 6, 2021 or the immediately succeeding Business
Day, if such day shall not be a Business Day (the “Initial Maturity Date”), or
such later date as may be in effect pursuant to Article 3(n) hereof. For the
sake of clarity, the Maturity Date shall not be any date beyond 5 years from the
Closing Date (the “Final Maturity Date”).

“Maturity Date Extension Conditions” shall have the meaning set forth in
Article 3(n)(i).

 

16



--------------------------------------------------------------------------------

“Maximum Advance Rate” shall mean, with respect to each Purchased Asset, the
maximum amount, expressed as a percentage of par, as specified in Schedule I
attached to the Fee Letter, or as may be otherwise agreed by Seller and Buyer,
as set forth in the related Confirmation for such Purchased Asset, in each case,
as may be adjusted in connection with a payment pursuant to Article 11(aa) as
set forth herein; provided, however, that with respect to any Eligible Asset to
be purchased hereunder, the Maximum Advance Rates shown in Schedule I attached
to the Fee Letter are only indicative of the maximum advance rate available to
Seller, and Buyer is not obligated to purchase any Eligible Asset at such
Maximum Advance Rates.

“Maximum Facility Amount” shall mean $150,000,000.

“Minimum Transfer Amount” shall have the meaning specified in the Fee Letter.

“Monthly Reporting Package” shall mean the reporting package described on
Exhibit III-A.

“Moody’s” shall mean Moody’s Investors Service, Inc., and its
successors-in-interest.

“Mortgage” shall mean any mortgage, deed of trust, assignment of rents, security
agreement and fixture filing, or other instruments creating and evidencing a
lien on real property and other property and rights incidental thereto.

“Mortgage Loan Documents” shall mean, with respect to any Senior Mortgage Loan
(including any Senior Mortgage Loan evidenced by an A-Note), the Mortgage Note,
Mortgage and all other documents executed in connection with and/or evidencing
or governing such Senior Mortgage Loan, including, without limitation, those
documents that are required to be delivered to Custodian under the Custodial
Agreement.

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor with respect to a Senior Mortgage Loan.

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Article
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“New Asset” shall mean an Eligible Asset that Seller proposes to be included as
a Purchased Item.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

“Originated Asset” shall mean any Eligible Asset originated by Seller.

“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between such Buyer or Transferee and the jurisdiction imposing
such Tax (other than connections arising from such Buyer or Transferee having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other Transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Transaction or any Transaction
Document).

 

17



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, Purchased Asset, or Purchased Item
except for any such Taxes (x) that are Other Connection Taxes imposed with
respect to an assignment, transfer or sale of participation or other interest in
or with respect to the Transaction Documents (other than an assignment made
pursuant to Article 3(w) hereof), or (y) that are imposed with respect to a
Secondary Market Transaction effected pursuant to Article 28(a).

“Parent” shall mean InPoint REIT Operating Partnership, LP a Delaware limited
partnership.

“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.

“Participation Interest” shall mean (a) a Senior Pari Passu Participation
Interest, or (b) the most senior interest in a performing senior or pari passu
or participation interest in a performing Senior Mortgage Loan, in each case
evidenced by a Participation Certificate.

“Participation Interest Documents” shall mean, with respect to any Participation
Interest, the Participation Certificate, any co-lender agreements, participation
agreements and/or intercreditor agreements, all other documents governing or
otherwise relating to such Participation Interest, and the Mortgage Loan
Documents for the related Underlying Mortgage Loan, and including, without
limitation, those documents which are required to be delivered to Custodian
under the Custodial Agreement.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Article 302 of ERISA or Article 412 of the Code, other than a
Multiemployer Plan.

“Plan Asset Regulations” shall mean the regulations promulgated at 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.

 

18



--------------------------------------------------------------------------------

“Plan Party” shall have the meaning set forth in Article 20(a) of this
Agreement.

“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of the
date hereof, by Parent in favor of Buyer, as may be amended from time to time in
accordance therewith, pledging all of Seller’s Capital Stock to Buyer.

“Pre-Existing Asset” shall mean any Eligible Asset that is not an Originated
Asset.

“Pre-Transaction Legal Expenses” shall mean all of the reasonable and necessary
third party legal fees, costs and expenses incurred by Buyer in connection with
the Asset Due Diligence associated with Buyer’s decision as to whether or not to
enter into a particular Transaction, Additional Advance or Future Funding
Transaction.

“Price Differential” shall mean, with respect to any Purchased Asset as of any
date, the aggregate amount obtained by daily application of the applicable
Pricing Rate for such Purchased Asset to the Purchase Price of such Purchased
Asset on a 360-day-per-year basis for the actual number of days during each
Pricing Rate Period commencing on (and including) the Purchase Date for such
Purchased Asset and ending on (but excluding) the date of determination (reduced
by any amount of such Price Differential previously paid by Seller to Buyer with
respect to such Purchased Asset).

“Pricing Rate” shall mean, for any Pricing Rate Period and any Purchased Asset,
an annual rate equal to the sum of (i) LIBOR (or, if an Alternative Rate is in
effect pursuant to Article 3(h), such Alternative Rate), and (ii) the relevant
Applicable Spread with respect to such Purchased Asset (or, if an Alternative
Rate is in effect pursuant to Article 3(h), the related Alternative Rate
Spread), in each case, for the applicable Pricing Rate Period for the related
Purchased Asset. The Pricing Rate shall be subject to adjustment and/or
conversion as provided in Article 3(h) and as otherwise provided in the
Transaction Documents or the related Confirmation.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, (a) if the related Pricing Rate is
determined in reference to LIBOR, the second (2nd) London Business Day preceding
the first day of such Pricing Rate Period, and (b) if the related Pricing Rate
is determined in reference to an Alternative Rate, the second (2nd) Business Day
preceding the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction, Remittance
Date or Repurchase Date (a) in the case of the first Pricing Rate Period with
respect to any Transaction, the period commencing on and including the Purchase
Date for such Transaction and ending on and excluding the following Remittance
Date, and (b) in the case of any subsequent Pricing Rate Period, the period
commencing on and including the immediately preceding Remittance Date and ending
on and excluding such Remittance Date; provided, however, that in no event shall
any Pricing Rate Period for a Purchased Asset end subsequent to the Repurchase
Date for such Purchased Asset.

“Primary Servicer” shall mean Wells Fargo Bank, N.A., or any other primary
servicer approved by, or in the case of a termination of Primary Servicer
pursuant to Article 27(c), appointed by Buyer, in each case in Buyer’s sole and
absolute discretion. Notwithstanding any provision to the contrary set forth
elsewhere in this Agreement, upon the termination of the Primary Servicing
Agreement, all references in this Agreement to the term “Primary Servicer” shall
automatically be changed to the term “Interim Servicer”.

 

19



--------------------------------------------------------------------------------

“Primary Servicing Account” shall mean a deposit account established with the
Primary Servicer or with a bank acceptable to Buyer in its sole discretion,
established solely in connection with the Assets that are Purchased Assets
subject to Transactions under this Agreement and which deposit account is in the
name of the Primary Servicer, and which may be for the benefit of Seller, and
which shall, in any case, indicate in the name of such deposit account the
security interest of Buyer therein.

“Primary Servicing Agreement” shall mean the Servicing Agreement by and between
Seller and Primary Servicer, dated May 6, 2019 and, if any other Primary
Servicer is approved by Buyer in its sole and absolute discretion, any servicing
agreement with such other Primary Servicer in respect of the Purchased Assets,
which agreement is approved by Buyer in its sole and absolute discretion.

“Principal Proceeds” shall mean, with respect to any Purchased Asset, any
scheduled or unscheduled payment or prepayment of principal (including net sale
proceeds) received by the Depository or allocated as principal in respect of any
such Purchased Asset.

“Prohibited Investor” shall mean (1) a person or entity whose name appears on
the list of Specially Designated Nationals and Blocked Persons by OFAC, (2) any
foreign shell bank, and (3) any person or entity resident in or whose
subscription funds are transferred from or through an account in a jurisdiction
that has been designated as a non-cooperative with international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering
(“FATF”), of which the U.S. is a member and with which designation the U.S.
representative to the group or organization continues to concur. (See
http://www.fatf-gati.org for FATF’s list of Non-Cooperative Countries and
Territories.)

“Prohibited Person” shall have the meaning set forth in Article 9(b)(xxx).

“Prohibited Transferee” shall have the meaning specified in the Fee Letter.

“Properties” shall have the meaning set forth in Article 9(b)(xxviii)(a).

“Purchase Agreement” shall mean, to the extent such Purchased Asset was acquired
by Seller or its Affiliates pursuant to an agreement of purchase and sale, the
related purchase agreement between Seller and the related Transferor pursuant to
which Seller purchased or acquired the Asset that is subsequently sold to Buyer
as a Purchased Asset hereunder, which Purchase Agreement shall contain a grant
of a security interest in favor of Seller and authorize the filing of UCC
financing statements against the Transferor with respect to such Asset.

“Purchase Date” shall mean, with respect to any Purchased Asset, the initial
date on which Buyer purchases such Purchased Asset from Seller hereunder.

 

20



--------------------------------------------------------------------------------

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Buyer on the applicable
Purchase Date, adjusted after the Purchase Date as set forth below. The Purchase
Price as of the Purchase Date for any Purchased Asset shall be an amount
(expressed in dollars) equal to the product obtained by multiplying (i) the
Market Value of such Purchased Asset as of the Purchase Date (or the par amount
of such Purchased Asset, if lower than Market Value) by (ii) the Advance Rate
for such Purchased Asset, as determined by Buyer in its sole and absolute
discretion and as set forth on the related Confirmation. The Purchase Price of
any Purchased Asset shall be (x) increased by any Additional Advance or any
Future Funding Amount actually funded by Buyer and any additional amounts
disbursed by Buyer to Seller or to the related Mortgagor on behalf of Seller or
otherwise with respect to such Purchased Asset and (y) decreased by (A) the
portion of any Principal Proceeds on such Purchased Asset that are applied
pursuant to Article 5 or Article 11(aa) hereof to reduce such Purchase Price and
(B) any other amounts paid to Buyer by Seller specifically to reduce such
Purchase Price and that are applied pursuant to Article 4 or Article 5 hereof to
reduce such Purchase Price.

“Purchased Asset” shall mean (i) with respect to any Transaction, the Eligible
Asset sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Assets sold by Seller to Buyer (other than
Purchased Assets that have been repurchased by Seller).

“Purchased Asset Documents” shall mean, with respect to any Purchased Asset, the
Mortgage Loan Documents and/or Participation Interest Documents related thereto,
as applicable.

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Article 7(b), together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Agreement; provided that to the extent that Buyer
waives, including pursuant to Article 7(c), receipt of any document in
connection with the purchase of an Eligible Asset (but not if Buyer merely
agrees to accept delivery of such document after the Purchase Date), such
document shall not be a required component of the Purchased Asset File until
such time as Buyer determines in good faith that such document is necessary or
appropriate for the servicing of the applicable Purchased Asset.

“Purchased Asset Schedule” shall mean a schedule of Purchased Assets attached to
each Trust Receipt and Custodial Delivery Certificate containing information
substantially similar to the Asset Information.

“Purchased Items” shall have the meaning specified in Article 6(a) of this
Agreement.

“Quarterly Reporting Package” shall mean the reporting package described on
Exhibit III-B.

“Rating Agency” shall mean any of Fitch, Moody’s, S&P, DBRS, Inc. and Kroll Bond
Rating Agency Inc.

“Re-direction Letter” shall mean a letter in the form of Exhibit XVII hereto.

 

21



--------------------------------------------------------------------------------

“REIT Holdings” shall mean InPoint REIT Holdings LLC, a Delaware limited
liability company.

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London. Initially, the
Reference Banks shall be JPMorgan Chase Bank, National Association, Barclays
Bank, Plc and Deutsche Bank AG. If any such Reference Bank should be unwilling
or unable to act as such or if Buyer shall terminate the appointment of any such
Reference Bank or if any of the Reference Banks should be removed from the
Reuters Monitor Money Rates Service or in any other way fail to meet the
qualifications of a Reference Bank, Buyer, in its sole discretion exercised in
good faith, may designate alternative banks meeting the criteria specified in
clauses (i) and (ii) above.

“Register” shall have the meaning assigned in Article 17(c).

“Release Letter” shall mean a letter substantially in the form of Exhibit XV
hereto (or such other form as may be acceptable to Buyer).

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Code.

“Remittance Date” shall mean the eighteenth (18th) calendar day of each month,
or the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and Buyer.

“REOC” shall mean a Real Estate Operating Company within the meaning of
Regulation Section 2510.3-101(e) of the Plan Asset Regulations.

“Repurchase Date” shall mean, with respect to a Purchased Asset, the earliest to
occur of (i) three hundred sixty-four (364) days from the Purchase Date
applicable to such Transaction, subject to a rolling automatic extension,
effective immediately prior to each such existing Repurchase Date, to the
earlier to occur of (x) the date that is 364 days from the applicable
anniversary of Purchase Date, and (y) the date determined pursuant to clause
(vi) below; (ii) any Early Repurchase Date for the related Transaction;
(iii) the date set forth in the applicable Confirmation; (iv) the Accelerated
Repurchase Date; (v) the Maturity Date and (vi) the date that is two
(2) Business Days prior to the maturity date of such Purchased Asset; provided,
that, solely with respect to clause (vi), the settlement with respect to such
Repurchase Date and Purchased Asset may occur two (2) Business Days later.
Notwithstanding the foregoing, upon the occurrence of an Act of Insolvency with
respect to Buyer, Seller may, upon one (1) Business Day’s prior written notice
to Buyer, declare the Repurchase Date for each Transaction and all Purchased
Assets to be the date Seller specifies in such written notice, which notice may
be delivered concurrent with or subsequent to such Act of Insolvency.

“Repurchase Obligations” shall have the meaning assigned thereto in Article
6(a).

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Buyer to Seller;

 

22



--------------------------------------------------------------------------------

such price will be determined by Buyer in each case as the sum of (i) the
outstanding Purchase Price of such Purchased Asset (as increased by any
Additional Advance or Future Funding Amount advanced by Buyer in connection with
such Purchased Asset); (ii) the accreted and unpaid Price Differential with
respect to such Purchased Asset as of the date of such determination (other
than, with respect to calculations in connection with the determination of a
Margin Deficit, accreted and unpaid Price Differential for the current Pricing
Rate Period); (iii) any other amounts due and owing by Seller to Buyer and its
Affiliates pursuant to the terms of this Agreement as of such date; and (iv) if
such Repurchase Date is not a Remittance Date, except as otherwise expressly set
forth in this Agreement, any Breakage Costs payable in connection with such
repurchase other than with respect to the determination of a Margin Deficit.

“Requested Exceptions Report” shall have the meaning assigned thereto in
Article 3(b)(iv)(E).

“Requirement of Law” shall mean any law(s) (including common law), constitution,
statute, treaty, regulation, rule, code, directive, ordinance, opinion, policy,
issued guidance, release, ruling, order, executive order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award, settlement
arrangement, order, requirement or determination by agreement, consent or
otherwise, of an arbitrator or a court or any Governmental Authority, foreign or
domestic, whether now or hereafter enacted or in effect.

“Responsible Officer” shall mean any executive officer of Seller or any
authorized signatory of Seller.

“S&P” shall mean Standard & Poor’s Global Ratings.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions Laws and Regulations, Anti-Terrorism Law,
or AML Law broadly restricting or prohibiting dealings with such country,
territory or government (as of the date of this Agreement, the Crimea Region of
Ukraine, Cuba, Iran, North Korea and Syria).

“Sanctions Laws and Regulations” shall mean economic or financial sanctions or
trade embargoes enacted, imposed, administered or enforced from time to time by
(a) the U.S. government, including those administered by OFAC, the U.S.
Department of State or the U.S. Department of Commerce, (b) United Nations (UN),
(c) the European Union (EU), (d) the State Secretariat for Economic Affairs
(SECO) of Switzerland, (e) HM Treasury of the United Kingdom, or (f) the
government of any other country or territory in which Seller, Guarantor, Buyer,
or any Subsidiary of Guarantor or Buyer maintains regular business operations.

“Secondary Market Transaction” shall have the meaning set forth in
Article 28(a).

“Seller” shall mean the entity identified as “Seller” in the Recitals hereto and
such other sellers as may be approved by Buyer in its sole discretion from time
to time.

 

23



--------------------------------------------------------------------------------

“Senior Mortgage Loan” shall mean a performing senior commercial or multifamily
fixed or floating rate mortgage loan or A-Note related to a performing senior
commercial or multifamily fixed or floating rate mortgage loan, in each case
secured by a first lien on multifamily or commercial properties.

“Senior Pari Passu Participation Interest” shall mean a pari passu participation
interest representing one portion of the most senior interest in a performing
Senior Mortgage Loan.

“Senior Tranche” shall have the meaning set forth in Article 28(a).

“Servicer Notice” shall mean the agreement between Buyer, Seller and Primary
Servicer, substantially in the form of Exhibit XIV hereto, as may be modified,
amended, supplemented or otherwise modified from time to time as agreed upon by
Buyer in its sole discretion.

“Servicing Agreement” shall have the meaning specified in Article 27(b).

“Servicing Records” shall have the meaning specified in Article 27(b).

“Servicing Rights” shall mean all right, title and interest of Seller, Parent,
Guarantor, or any Affiliate of Seller, Parent or Guarantor, or any other Person,
in and to any and all of the following: (a) rights to service and/or
sub-service, and collect and make all decisions with respect to, the Purchased
Assets and/or any related Underlying Mortgage Loans, (b) amounts received by
Seller, Parent, Guarantor or any Affiliate of Seller, Parent or Guarantor, or
any other Person, for servicing and/or sub-servicing the Purchased Assets and/or
any related Underlying Mortgage Loans, (c) late fees, penalties or similar
payments with respect to the Purchased Assets and/or any related Underlying
Mortgage Loans, (d) agreements and documents creating or evidencing any such
rights to service and/or sub-service (including, without limitation, all
Servicing Agreements), together with all Servicing Records, and rights of
Seller, Parent, Guarantor or any Affiliate of Seller, Parent, or Guarantor, or
any other Person, thereunder, (e) escrow, reserve and similar amounts with
respect to the Purchased Assets and/or any related Underlying Mortgage Loans,
(f) rights to appoint, designate and retain any other servicers, sub-servicers,
special servicers, agents, custodians, trustees and liquidators with respect to
the Purchased Assets and/or any related Underlying Mortgage Loans, and
(g) accounts and other rights to payment related to the Purchased Assets and/or
any related Underlying Mortgage Loans.

“Servicing Tape” shall have the meaning specified in Exhibit III-A hereto.

“Structuring Fee” shall have the meaning specified in the Fee Letter.

“Subordinate Financing” shall have the meaning set forth in Article 28(a)
hereof.

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Seller.

 

24



--------------------------------------------------------------------------------

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the collateral is located) survey of the underlying real estate
directly or indirectly securing or supporting such Purchased Asset prepared by a
registered independent surveyor or engineer and in form and content satisfactory
to Buyer and the company issuing the Title Policy for such Underlying Mortgaged
Property.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Title Company” shall mean a nationally-recognized title insurance company
acceptable to Buyer.

“Title Policy” shall have the meaning specified in Exhibit VI.

“Transaction” shall mean a Transaction, as specified in Article 1 of this
Agreement and shall include any related Additional Advance and any related
Future Funding Transaction.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Schedules, Exhibits and Annexes to this Agreement, the Guarantee Agreement, the
Custodial Agreement, each Servicing Agreement, the Depository Agreement, the
Pledge Agreement, the Fee Letter, each Servicer Notice, each Re-direction
Letter, and all Confirmations and assignment documentation executed pursuant to
this Agreement in connection with specific Transactions.

“Transferee” shall have the meaning set forth in Article 17(a) hereof.

“Transferor” shall mean the seller of an Asset under a Purchase Agreement.

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Asset Files that are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a Bailee Letter.

“UCC” shall have the meaning specified in Article 6(c) of this Agreement.

“Underlying Mortgage Loan” shall mean, in the case of a Participation Interest
in a Senior Mortgage Loan, the mortgage loan in which Seller owns such
Participation Interest.

“Underlying Mortgaged Property” shall mean, in the case of:

(a) a Senior Mortgage Loan, the real property securing such Senior Mortgage
Loan; and

(b) a Participation Interest in a Senior Mortgage Loan, the real property
securing the related Underlying Mortgage Loan.

 

25



--------------------------------------------------------------------------------

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, Additional Advance or Future
Funding Transaction all material information that has come to Seller’s attention
that, based on the making of reasonable inquiries and the exercise of reasonable
care and diligence under the circumstances, would be considered a materially
“negative” factor (either separately or in the aggregate with other
information), or a defect in loan documentation or closing deliveries (such as
any absence of any Purchased Asset Document(s)), to a reasonable institutional
mortgage buyer in determining whether to originate or acquire the Purchased
Asset in question.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Article 3(t)(ii)(B)(3).

“VCOC” shall mean a “venture capital operating company” within the meaning of
Section 2510.3-101(d) of the Plan Asset Regulations.

ARTICLE 3.

INITIATION; CONFIRMATION; TERMINATION; FEES; EXTENSION OF

MATURITY DATE; EXTENSION OF REPURCHASE DATE

Buyer’s agreement to enter into the initial Transaction hereunder is subject to
the satisfaction, immediately prior to or concurrently with the making of such
Transaction, of the condition precedent that Buyer shall have received from
Seller payment of an amount equal to all fees and expenses payable hereunder,
and all of the following items, each of which shall be satisfactory in form and
substance to Buyer and its counsel and the satisfaction of the other conditions
precedent in clause (a) below:

(a) The following documents, delivered to Buyer, and the consents and payment of
all amounts specified below:

(i) this Agreement, duly completed and executed by each of the parties hereto
(including all exhibits hereto);

(ii) a Custodial Agreement, duly executed and delivered by each of the parties
thereto;

(iii) a Depository Agreement, duly completed and executed by each of the parties
thereto;

(iv) a Guarantee Agreement, duly completed and executed by each of the parties
thereto;

 

26



--------------------------------------------------------------------------------

(v) a Pledge Agreement, duly completed and executed by each of the parties
thereto;

(vi) the Primary Servicing Agreement, the related Servicer Notice and the
Interim Servicing Agreement, each duly completed and executed by each of the
parties thereto;

(vii) any and all consents and waivers applicable to Seller or to the Purchased
Assets;

(viii) UCC financing statements for filing in each of the UCC filing
jurisdictions described on Exhibit XII hereto, (x) in the case of the Seller,
naming Seller as “Debtor” and Buyer as “Secured Party” and adequately describing
as “Collateral” all of the items set forth in the definition of Purchased Items
in this Agreement, together with any other documents necessary or requested by
Buyer to perfect the security interests granted by Seller in favor of Buyer
under this Agreement or any other Transaction Document such that the lien
created in favor of Buyer is a perfected, first priority security interest
senior to the claim of any other creditor of Seller and (y) in the case of
Parent, naming Parent as “Debtor” and Buyer as “Secured Party” and adequately
describing as “Collateral” all of the items set forth in the definition of
“Pledged Collateral” under the Pledge Agreement such that the lien created in
favor of Buyer is a perfected, first priority security interest senior to the
claim of any other creditor of Parent;

(ix) any documents relating to any hedging transactions;

(x) opinions of outside counsel to Seller reasonably acceptable to Buyer
(including, but not limited to, those relating to bankruptcy safe harbor,
enforceability, corporate matters, applicability of the Investment Company Act
of 1940 to Seller, Guarantor or any Subsidiary of Guarantor that is also a
direct or indirect parent of Seller, and security interests);

(xi) good standing certificates and certified copies of the charters and by-laws
(or equivalent documents) of Seller and Guarantor and of all corporate or other
authority for Seller and Guarantor with respect to the execution, delivery and
performance of the Transaction Documents and each other document to be delivered
by Seller and Guarantor from time to time in connection herewith (and Buyer may
conclusively rely on such certificate until it receives notice in writing from
Seller to the contrary);

(xii) with respect to any Eligible Asset to be purchased hereunder on the
related Purchase Date that is serviced by any servicer other than an approved
Primary Servicer, Seller shall have provided to Buyer a copy of the related
Servicing Agreement, certified as a true, correct and complete copy of the
original, together with a Servicer Notice, fully executed by Buyer, Seller and
such servicer;

(xiii) Buyer shall have received payment from Seller of an amount equal to the
amount of actual costs and expenses, including, without limitation, the
reasonable fees and expenses of outside counsel to Buyer, incurred by Buyer in
connection with the development, preparation and execution of this Agreement,
the other Transaction Documents and any other documents prepared in connection
herewith or therewith;

 

27



--------------------------------------------------------------------------------

(xiv) Buyer shall have received payment from Seller, as consideration for
Buyer’s agreement to enter into this Agreement, that portion of the Structuring
Fee due and payable to Buyer pursuant to the Fee Letter; and

(xv) all such other and further documents, documentation and legal opinions as
Buyer in its discretion shall reasonably require.

(b) Buyer’s agreement to enter into each Transaction (including the initial
Transaction, any Future Funding Transaction and any Additional Advance) is
subject to the satisfaction of the following further conditions precedent, both
immediately prior to entering into such Transaction and also after giving effect
to the consummation thereof and the intended use of the proceeds of the sale:

(i) the sum of (A) the unpaid Repurchase Price for all prior outstanding
Transactions and (B) the requested Purchase Price for the pending Transaction,
in each case, including any Additional Advance or Future Funding Amount, shall
not exceed the Maximum Facility Amount;

(ii) no Market Disruption Event has occurred and is continuing, no Margin
Deficit exists, and no Default or Event of Default has occurred and is
continuing under this Agreement or any other Transaction Document;

(iii) Seller shall give Buyer no less than one (1) Business Days prior written
notice of (x) each Transaction (including the initial Transaction), together
with a signed, written confirmation in the form of Exhibit I attached hereto
prior to each Transaction (a “Confirmation”) and (y) each Additional Advance and
Future Funding Transaction, together with a revised Confirmation for the related
Transaction. Each Confirmation shall describe the Purchased Assets, shall
identify Buyer and Seller and shall be executed by both Buyer and Seller
(provided that, in instances where funds are being wired to an account other
than account number 4392823308 at Wells Fargo Bank, N.A., the Confirmation shall
be signed by a Responsible Officer of Seller); provided, however, that Buyer
shall not be liable to Seller if it inadvertently acts on a Confirmation that
has not been signed by a Responsible Officer of Seller, and shall set forth
(among other things):

(A) the Purchase Date for the Purchased Assets included in the Transaction;

(B) the Purchase Price for the Purchased Assets included in the Transaction;

(C) the Repurchase Date for the Purchased Assets included in the Transaction;

(D) the requested Advance Rate for the Purchased Assets included in the
Transaction;

 

28



--------------------------------------------------------------------------------

(E) the amount of any Additional Advance or Future Funding Amount requested
(which Future Funding Amount shall not in any event exceed the amount
contemplated in the definition of Future Funding Amount);

(F) the Applicable Spread; and

(G) any additional terms or conditions not inconsistent with this Agreement.

(iv) Buyer shall have the right to (x) review, as described in Exhibit VIII
hereto, the Eligible Assets Seller proposes to sell to Buyer in any Transaction
and to conduct its own due diligence investigation of such Eligible Assets as
Buyer determines and (y) with respect to an Additional Advance or Future Funding
Transaction, review the related Purchased Asset and to conduct further due
diligence investigation of such Purchased Asset as Buyer determines (each,
“Asset Due Diligence”). Buyer shall be entitled to make a determination, in the
exercise of its sole discretion, that, in the case of a Transaction, it shall or
shall not purchase any or all of the assets proposed to be sold to Buyer by
Seller or, in the case of an Additional Advance or Future Funding Transaction,
shall or shall not provide additional funds to the Seller or advance the
requested Additional Advance or Future Funding Amount, as applicable. On the
Purchase Date for the Transaction, which shall be not less than one (1) Business
Day following the final approval of an Eligible Asset by Buyer in accordance
with Exhibit VIII hereto, the Eligible Assets shall be transferred to Buyer or
the Custodian on Buyer’s behalf against the transfer of the Purchase Price to an
account of Seller. If Buyer elects in its sole discretion to fund a Future
Funding Amount requested of Buyer, Buyer shall fund such Future Funding Amount
in accordance with Article 3(c) and Exhibit XVIII attached hereto. If Buyer
elects in its sole discretion to fund an Additional Advance, on the Additional
Advance Date for a Purchased Asset, which shall be not less than one
(1) Business Day following the final approval of an Additional Advance by Buyer
in accordance with Exhibit VIII hereto, Buyer shall transfer to Seller an amount
equal to the amount agreed to by Buyer in writing as such Additional Advance.
Buyer shall inform Seller of its determination with respect to any such proposed
Transaction, Additional Advance or Future Funding Transaction solely in
accordance with Exhibit VIII or Exhibit XVIII attached hereto, as applicable.
Upon the approval by Buyer of a particular proposed Transaction, Future Funding
Transaction or Additional Advance, Buyer shall deliver to Seller a signed copy
of the related Confirmation described in clause (iii) above or Future Funding
Confirmation, as applicable, on or before the scheduled date of the underlying
proposed Transaction, Future Funding Transaction or Additional Advance, as
applicable. Prior to the approval of each proposed Transaction, Future Funding
Transaction or Additional Advance, as applicable:

(A) Buyer shall have (i) determined, in its sole and absolute discretion, that
the asset proposed to be sold to Buyer by Seller in such Transaction is an
Eligible Asset, (ii) determined conformity to the terms of the Transaction
Documents, Buyer’s internal credit and underwriting criteria, and (iii) obtained
internal credit approval, to be granted or denied in Buyer’s sole and absolute
discretion, for the inclusion of such Eligible Asset as a Purchased Asset in a

 

29



--------------------------------------------------------------------------------

Transaction, without regard for any prior credit decisions by Buyer or any
Affiliate of Buyer, and with the understanding that Buyer shall have the
absolute right to change any or all of its internal underwriting criteria at any
time, without notice of any kind to Seller;

(B) Buyer shall have fully completed all external legal due diligence;

(C) Buyer shall have determined the Pricing Rate applicable to the Transaction
(including the Applicable Spread);

(D) no Margin Deficit, Default or Event of Default shall have occurred or Market
Disruption Event shall have occurred and be continuing under this Agreement or
any other Transaction Document and no event shall have occurred that has, or
would reasonably be expected to have, a Material Adverse Effect;

(E) Seller shall have delivered to Buyer a list of all exceptions to the
representations and warranties relating to the Eligible Asset and any other
eligibility criteria for such Eligible Asset (the “Requested Exceptions
Report”);

(F) Buyer shall have waived in writing all exceptions in the Requested
Exceptions Report;

(G) both immediately prior to the requested Transaction, Future Funding
Transaction or Additional Advance, as applicable, and also after giving effect
thereto and to the intended use thereof, the representations and warranties made
by Seller in each of Exhibit VI and Article 9 with respect to such Eligible
Asset shall be true, correct and complete on and as of such Purchase Date in all
respects with the same force and effect as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date;

(H) subject to Buyer’s right to perform one or more due diligence reviews
pursuant to Article 26, Buyer shall have completed its due diligence review of
the Purchased Asset File, and such other documents, records, agreements,
instruments, mortgaged properties or information relating to such Eligible Asset
as Buyer in its sole discretion deems appropriate to review and such review
shall be satisfactory to Buyer in its sole discretion and Buyer has consented in
writing to the Eligible Asset becoming a Purchased Asset or the making of an
Additional Advance or the advance of a Future Funding Amount, as applicable;

(I) with respect to any Eligible Asset to be purchased hereunder on the related
Purchase Date that is not primarily serviced by an approved Primary Servicer,
Seller shall have provided to Buyer a copy of the related Servicing Agreement,
certified as a true, correct and complete copy of the original, together with a
Servicer Notice, fully executed by Buyer, Seller and the servicer named in the
related Servicing Agreement;

 

30



--------------------------------------------------------------------------------

(J) With respect to any Eligible Asset to be purchased hereunder on the related
Purchase Date that is a Participation Interest, where the servicer of the
Underlying Mortgage Loan is not an approved Primary Servicer, Seller shall have
provided to Buyer a copy of the related Servicing Agreement, certified as a
true, correct and complete copy of the original, together with a Servicer
Notice, fully executed by Seller and such servicer;

(K) Seller shall have paid to Buyer all legal fees and expenses and the
reasonable costs and expenses incurred by Buyer in connection with the entering
into of any Transaction or the making of an Additional Advance or Future Funding
Amount, as applicable, hereunder, including, without limitation, costs
associated with due diligence, recording or other administrative expenses
necessary or incidental to the execution of any Transaction hereunder, which
amounts, at Buyer’s option, may be withheld from the sale proceeds of any
Transaction hereunder;

(L) Buyer shall have determined, in its sole and absolute discretion, that no
Margin Deficit shall exist, either immediately prior to or after giving effect
to the requested Transaction or Additional Advance or Future Funding
Transaction, as applicable;

(M) Buyer shall have received from Custodian on each Purchase Date an Asset
Schedule and Exception Report (as defined in the Custodial Agreement) with
respect to each Eligible Asset, dated the Purchase Date, duly completed and with
exceptions acceptable to Buyer in its sole discretion in respect of Eligible
Assets to be purchased hereunder on such Business Day;

(N) Buyer shall have received from Seller a Release Letter covering each
Eligible Asset to be sold to Buyer;

(O) Buyer shall have reasonably determined that the introduction of, or a change
in, any Requirement of Law or in the interpretation or administration of any
Requirement of Law applicable to Buyer has not made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Buyer to
enter into Transactions or make Additional Advances or enter into Future Funding
Transactions;

(P) the Repurchase Date for such Transaction is not later than the Maturity
Date;

(Q) Seller shall have taken such other action as Buyer shall have reasonably
requested in order to transfer the Purchased Assets pursuant to this Agreement
and to perfect all security interests granted under this Agreement or any other
Transaction Document in favor of Buyer with respect to the Purchased Assets;

 

31



--------------------------------------------------------------------------------

(R) with respect to any Eligible Asset to be purchased hereunder, if such
Eligible Asset was acquired by Seller or its Affiliates, Seller shall have
disclosed to Buyer the acquisition cost of such Eligible Asset (including
therein reasonable supporting documentation required by Buyer, if any);

(S) Buyer shall have received all such other and further documents,
documentation and legal opinions (including, without limitation, opinions
regarding the perfection of Buyer’s security interests) as Buyer in its
reasonable discretion shall reasonably require;

(T) Buyer shall have received a copy of any documents relating to any hedging
transaction, and Seller shall have pledged and assigned to Buyer, pursuant to
Article 6 hereunder, all of Seller’s rights under each hedging transaction
included within a Purchased Asset, if any; and

(U) Buyer shall have received, at least five (5) days prior to the effective
date of each Transaction, all documentation and other information regarding
Seller as requested in connection with applicable “know your customer” and AML
Laws, including the Patriot Act, and to the extent Seller qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Seller.

(c) Buyer’s agreement to enter into each Future Funding Transaction is subject
to the satisfaction of the following additional conditions precedent, both
immediately prior to entering into such Future Funding Transaction and also
after giving effect to the consummation thereof:

(i) Seller shall give Buyer written notice of each Future Funding Transaction,
together with a signed, written confirmation in the form of Exhibit XIII
attached hereto prior to each Future Funding Transaction (a “Future Funding
Confirmation”), signed by a Responsible Officer of Seller. Each Future Funding
Confirmation shall identify the related Purchased Asset, shall identify Buyer
and Seller and shall be executed by both Buyer and Seller; provided, however,
that Buyer shall not be liable to Seller if it inadvertently acts on a Future
Funding Confirmation that has not been signed by a Responsible Officer of
Seller, and shall set forth:

(A) the Future Funding Date;

(B) the Future Funding Amount to be funded in the Future Funding Transaction;

(C) the remaining future funding obligations of Seller, other than the Future
Funding Amount, related to the applicable Asset;

(D) the Repurchase Date of the related Purchased Asset;

(E) any additional terms or conditions not inconsistent with this Agreement; and

(F) the applicable Advance Rate.

 

32



--------------------------------------------------------------------------------

(ii) Buyer shall have the right to conduct, as described in Exhibit XVIII
hereto, an additional due diligence investigation of the related Purchased Asset
as Buyer determines (“Future Funding Due Diligence”). Buyer shall be entitled to
make a determination, in the exercise of its sole discretion, that, in the case
of a Future Funding Transaction, it shall or shall not advance any or all of the
Future Funding Amount to Seller or, at Seller’s direction, to the related
Mortgagor, in each case, in accordance with the requirements of the related
Purchased Asset Documents. On the Future Funding Date for the Future Funding
Transaction, which shall occur following the final approval of the Future
Funding Transaction by Buyer in accordance with Exhibit XVIII hereto, the Future
Funding Amount shall be transferred by Buyer to Seller or, at Seller’s
direction, to the related Mortgagor; provided that, notwithstanding the Future
Funding Amount set forth in the related Confirmation on the Purchase Date, no
Future Funding Amount shall exceed the product of (x) the Advance Rate for such
Purchased Asset as of such Future Funding Date, multiplied by (y) the amount of
additional funding obligations actually funded by or on behalf of Seller in
connection with such future funding obligation. Buyer shall inform Seller of its
determination with respect to any such proposed Future Funding Transaction
solely in accordance with Exhibit XVIII attached hereto. Upon the approval by
Buyer of a particular Future Funding Transaction, Buyer shall deliver to Seller
a signed copy of the related Future Funding Confirmation described in clause
(i) above, on or before the scheduled date of the underlying proposed Future
Funding Transaction. Prior to the approval of each proposed Future Funding
Transaction by Buyer:

(A) Buyer shall have (i) determined, in its sole and absolute discretion, that
the related Purchased Asset is not a Defaulted Asset, (ii) obtained internal
credit approval, to be granted or denied in Buyer’s sole and absolute
discretion, for the advance of the Future Funding Amount related to the Senior
Mortgage Loan or Participation Interest without regard for any prior credit
decisions by Buyer or any Affiliate of Buyer, and with the understanding that
Buyer shall have the absolute right to change any or all of its internal
underwriting criteria at any time, without notice of any kind to Seller and, for
the avoidance of doubt, Buyer’s determination of Market Value of such Purchased
Asset shall be in Buyer’s sole and absolute discretion in good faith and
(iii) fully completed all external legal due diligence;

(B) no Default or Event of Default shall have occurred and be continuing under
this Agreement or any other Transaction Document and no event shall have
occurred that has, or would reasonably be expected to have, a Material Adverse
Effect;

(C) both immediately prior to the requested Future Funding Transaction and also
after giving effect thereto and to the intended use thereof, the representations
and warranties made by Seller in each of Exhibit VI and Article 9 of this
Agreement, as applicable, with respect to such Purchased Asset (subject to such
exceptions specifically disclosed in writing in the Requested Exceptions Report
that have been approved by Buyer) shall be true, correct and complete on and as
of such Future Funding Date with the same force and effect as if made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date);

 

33



--------------------------------------------------------------------------------

(D) Buyer shall have completed its Future Funding Due Diligence, and its review
of any documents, records, agreements, instruments, mortgaged properties or
information relating to such Purchased Asset as Buyer in its sole discretion
deems appropriate to review and such review shall be satisfactory to Buyer in
its sole discretion and Buyer has consented in writing to the advance of funds;

(E) Seller shall have paid to Buyer all legal fees and expenses and the
reasonable out-of-pocket costs and expenses incurred by Buyer in connection with
the entering into of any Future Funding Transaction hereunder, including,
without limitation, reasonable costs associated with due diligence, recording or
other administrative expenses necessary or incidental to the execution of any
Future Funding Transaction hereunder;

(F) Buyer shall have determined, in its sole and absolute discretion, that no
Margin Deficit shall exist, either immediately prior to or after giving effect
to the requested Future Funding Transaction;

(G) Buyer shall have reasonably determined that no introduction of, or a change
in, any Requirement of Law or in the interpretation or administration of any
Requirement of Law applicable to Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Buyer to enter into
Transactions;

(H) Seller shall have taken any other action as Buyer shall have reasonably
requested in order to perfect all security interests granted under this
Agreement or any other Transaction Document in favor of Buyer with respect to
the funds to be advanced;

(I) Buyer shall have received all such other and further documents,
documentation and legal opinions (including, without limitation, opinions
regarding the perfection of Buyer’s security interests) as Buyer in its
reasonable discretion shall reasonably require; and

(J) Seller shall have delivered to Buyer a certificate of a Responsible Officer
of Seller, certifying that the related borrower has met all conditions required
under the related Purchased Asset Documents to be entitled to the advance of the
Future Funding Amount.

(d) Upon the satisfaction of all conditions set forth in Articles 3(a) and (b),
Seller shall sell, transfer, convey and assign to Buyer on a servicing released
basis all of Seller’s right, title and interest in and to each Purchased Asset,
together with all related Servicing Rights against the transfer of the Purchase
Price to an account of Seller. To the extent any additional limited liability
company is formed by division of Seller (and without prejudice to Articles 10(b)
and (f)), Seller shall cause any such additional limited liability company to
sell, transfer, convey

 

34



--------------------------------------------------------------------------------

and assign to Buyer on a servicing released basis all of such additional limited
liability company’s right, title and interest in and to the Purchased Asset,
together with all related Servicing Rights in the same manner and to the same
extent as the sale, transfer, conveyance and assignment by Seller on the Closing
Date of all of Seller’s right, title and interest in and to the Purchased Asset,
together with all related Servicing Rights. With respect to any Transaction, the
Pricing Rate shall be determined initially on the Pricing Rate Determination
Date applicable to the first Pricing Rate Period for such Transaction, and shall
be reset on the Pricing Rate Determination Date for each of the next succeeding
Pricing Rate Periods for such Transaction. Buyer or its agent shall determine in
accordance with the terms of this Agreement the Pricing Rate on each Pricing
Rate Determination Date for the related Pricing Rate Period in Buyer’s sole and
absolute discretion, and notify Seller of such rate for such period each such
Pricing Rate Determination Date.

(e) Each Confirmation and Future Funding Confirmation, together with this
Agreement, shall be conclusive evidence of the terms of the Transaction
(including any Additional Advance) or Future Funding Transaction, as applicable,
covered thereby. In the event of any conflict between the terms of such
Confirmation or Future Funding Confirmation and the terms of this Agreement,
other than with respect to the Advance Rate or the applicable Pricing Rate set
forth in the related Confirmation, this Agreement shall prevail.

(f) Seller shall be entitled to terminate a Transaction in whole on demand and
repurchase the Purchased Asset subject to a Transaction on any Business Day
prior to the Repurchase Date (an “Early Repurchase Date”); provided, however,
that:

(i) Seller notifies Buyer in writing of its intent to terminate such Transaction
and repurchase such Purchased Asset, setting forth the Early Repurchase Date and
identifying with particularity the Purchased Asset to be repurchased on such
Early Repurchase Date, no later than thirty (30) calendar days prior to such
Early Repurchase Date; provided, that, to the extent such repurchase relates to
a prepayment (in whole or in part) of a Purchased Asset by the related
Mortgagor, Seller shall use its best efforts to notify Buyer no later than
thirty (30) calendar days prior to such Early Repurchase Date, but in no event
later than five (5) Business Days prior to such Early Repurchase Date,

(ii) on such Early Repurchase Date, Seller pays to Buyer an amount equal to the
sum of (x) the Repurchase Price for the Purchased Assets, (y) in the case of an
Early Repurchase Date as set forth in subclause (i) above, any Exit Fee payable
in connection with such repurchase, and (z) any other amounts payable under this
Agreement (including, without limitation, Article 3(j) of this Agreement) with
respect to the Purchased Assets against transfer to Seller or its agent of the
Purchased Assets, and

(iii) on such Early Repurchase Date, in addition to the amounts set forth in
clause (ii) above, Seller pays to Buyer an amount sufficient to reduce the
Purchase Price for all other Purchased Assets to an amount equal to Buyer’s
Margin Amount for such Purchased Assets.

 

35



--------------------------------------------------------------------------------

(g) On the Repurchase Date for any Transaction, termination of the Transaction
will be effected by transfer to Seller or its agent of the Purchased Assets
being repurchased and any Income in respect thereof received by Buyer (and not
previously credited or transferred to, or applied to the obligations of, Seller
pursuant to Article 5 of this Agreement) against the simultaneous transfer of
the Repurchase Price to an account of Buyer.

(h) If prior to the first day of any Pricing Rate Period with respect to any
Transaction, (i) Buyer shall have determined in the exercise of its reasonable
business judgment (which determination shall be conclusive and binding upon
Seller) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining LIBOR for such Pricing Rate
Period, including, without limitation, because LIBOR is not available or
published on a current basis and such circumstances are unlikely to be
temporary, (ii) the administrator of the LIBOR screen rate, the agency or
authority administering LIBOR or a Governmental Authority having jurisdiction
over the Buyer, has made a public statement identifying a specific date after
which LIBOR or the LIBOR screen rate shall no longer be made available, or used
for determining the interest rate of loans, (iii) syndicated loans, credit
facilities or repurchase facilities currently being executed, or that include
language similar to that contained in this Article 3(h), are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR, or (iv) LIBOR determined or to be determined for such Pricing
Rate Period will not adequately and fairly reflect the cost to Buyer (as
determined and certified by Buyer) of making or maintaining Transactions during
such Pricing Rate Period, Buyer shall give written notice thereof to Seller as
soon as practicable thereafter. If such notice is given, the Pricing Rate with
respect to such Transaction for such Pricing Rate Period, and for any subsequent
Pricing Rate Periods until such notice has been withdrawn by Buyer, shall be a
per annum rate (such rate, the “Alternative Rate”), which shall be equal to the
rate set forth in a floating rate index selected by Buyer in its sole discretion
(the “Alternative Rate Index”), plus a spread as adjusted in Buyer’s sole
discretion (the “Alternative Rate Spread”) such that the Pricing Rate in effect
immediately prior to adoption of the related Alterative Rate Index is
approximately equivalent to the Pricing Rate as in effect for the first Pricing
Rate Period in which such Alternative Rate Index is effective; provided that
such Alternative Rate determined pursuant to such Alternative Rate Index shall
not be less than zero; provided further that, any Alternative Rate Index
selected by Buyer pursuant to this Article 3(h) shall be the same Alternative
Rate Index applied by Buyer in similar agreements with similarly situated
counterparties.

(i) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or Buyer Compliance Policy or in the interpretation of
any such Requirement of Law or Buyer Compliance Policy, the application thereof
or the compliance therewith, in each case whether by a Governmental Authority,
by Buyer or by any corporation controlling Buyer, shall make it unlawful for
Buyer to enter into or maintain Transactions, Future Funding Transactions or to
make Additional Advances, in each case, as contemplated by the Transaction
Documents, (a) the agreement of Buyer hereunder to consider entering into new
Transactions, Future Funding Transactions or to make Additional Advances, as
applicable, and to continue Transactions as such shall forthwith be canceled,
and (b) if such adoption or change makes it unlawful to maintain Transactions
with a Pricing Rate based on LIBOR, the Transactions then outstanding shall be
converted automatically to Alternative Rate Transactions on the last day of the
then current Pricing Rate Period or within such earlier period as may be
required by law. If any such conversion of a Transaction occurs on a day that is
not the last day of the then current Pricing Rate Period with respect to such
Transaction, Seller shall pay to Buyer such amounts, if any, as may be required
pursuant to Article 3(m) of this Agreement.

 

36



--------------------------------------------------------------------------------

(j) Upon demand by Buyer, Seller shall indemnify Buyer and hold Buyer harmless
from any actual, out-of-pocket loss, cost or expense (including, without
limitation, attorneys’ fees and disbursements) that Buyer may sustain or incur
as a consequence of (i) default by Seller repurchasing any Purchased Asset after
Seller has given a notice in accordance with Article 3(f) of an Early
Repurchase, (ii) any payment of the Repurchase Price on any day other than a
Remittance Date, including Breakage Costs, (iii) a default by Seller in selling
Eligible Assets after Seller has notified Buyer of a proposed Transaction and
Buyer has agreed to purchase such Eligible Assets in accordance with the
provisions of this Agreement, (iv) Buyer’s enforcement of the terms of any of
the Transaction Documents, (v) any actions taken to perfect or continue any lien
created under any Transaction Documents, and/or (vi) Buyer entering into any of
the Transaction Documents or owning any Purchased Item other than as a result of
the gross negligence or bad faith of Buyer, its employees or Affiliates, as
determined by a final non-appealable order of a court of competent jurisdiction.
A certificate as to such costs, losses, damages and expenses, setting forth the
calculations therefor shall be submitted promptly by Buyer to Seller and shall
be prima facie evidence of the information set forth therein.

(k) If the adoption of or any change in any Requirement of Law or Buyer
Compliance Policy or in the interpretation of any such Requirement of Law or
Buyer Compliance Policy, the application thereof or the compliance therewith, or
the compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Buyer, in each case whether by a Governmental Authority, by
Buyer or by any corporation controlling Buyer:

(i) shall subject Buyer to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligation, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer that is not
otherwise included in the determination of LIBOR hereunder; or

(iii) shall impose on Buyer any other condition (other than with respect to
Taxes);

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount that Buyer deems, in the exercise of its reasonable business judgment, to
be material, of entering into, continuing or maintaining Transactions or Future
Funding Transactions or making Additional Advances or to reduce any amount
receivable under the Transaction Documents in respect of any of the foregoing;
then, in any such case, Seller shall promptly pay Buyer, upon its demand, any
additional amounts necessary to compensate Buyer for such increased cost or
reduced amount receivable. Such notification as to the calculation of any
additional amounts payable pursuant to this Article 3(k) shall be submitted by
Buyer to Seller and shall be prima facie evidence of such additional amounts.
This covenant shall survive the termination of this Agreement and the repurchase
by Seller of any or all of the Purchased Assets.

 

37



--------------------------------------------------------------------------------

(l) If Buyer shall have determined that the adoption of or any change in any
Requirement of Law or Buyer Compliance Policy made subsequent to the date hereof
regarding capital adequacy or otherwise affecting the Buyer Funding Costs, or in
the interpretation of any such Requirement of Law or Buyer Compliance Policy,
the application thereof or the compliance therewith, in each case whether by a
Governmental Authority, by Buyer or by any corporation controlling Buyer
(including, without limitation, any request or directive regarding capital
adequacy or otherwise affecting the Buyer Funding Costs (whether or not having
the force of law) from any Governmental Authority or any Buyer Compliance Policy
related to such request or directive), does or shall have the effect of reducing
the rate of return on Buyer’s or such corporation’s capital as a consequence of
any one or more of the Transactions, Additional Advances or Future Funding
Transactions or otherwise as a consequence of its obligations under the
Transaction Documents to a level below that which Buyer or such corporation
could have achieved, but for such adoption, change, interpretation, application
or compliance, by an amount that Buyer deems, in the exercise of its reasonable
business judgment, to be material, then, from time to time, after submission by
Buyer to Seller of a written request therefor, Seller shall pay to Buyer such
additional amount or amounts as will reimburse Buyer for the actual damages,
losses, costs and expenses incurred by Buyer in connection with each such
reduction; provided that, Buyer shall make any determination pursuant to this
Article 3(l) using substantially the same methodology that Buyer applies in
making such determination in similar agreements with similarly situated
counterparties; provided, further, that Buyer may elect to apply or not apply
such rights and remedies to Buyer’s counterparties in Buyer’s sole discretion.
Such notification as to the calculation of any additional amounts payable
pursuant to this subsection shall be submitted by Buyer to Seller and shall be
prima facie evidence of such additional amounts. This covenant shall survive the
termination of this Agreement and the repurchase by Seller of any or all of the
Purchased Assets.

(m) If Seller repurchases Purchased Assets on a day other than the last day of a
Pricing Rate Period, Seller shall indemnify Buyer and hold Buyer harmless from
any actual losses, costs and/or expenses which Buyer sustains as a direct
consequence thereof (“Breakage Costs”), in each case for the remainder of the
applicable Pricing Rate Period. Buyer shall deliver to Seller a statement
setting forth the amount and basis of determination of any Breakage Costs in
reasonable detail, it being agreed that such statement and the method of its
calculation shall be conclusive and binding upon Seller absent manifest error.
This Article 3(m) shall survive termination of this Agreement and the repurchase
of all Purchased Assets subject to Transactions hereunder.

(n) (i) Notwithstanding the definition of Maturity Date herein, upon written
request of Seller prior to the then current Maturity Date, provided that Buyer
has determined that all of the extension conditions listed in clause (ii) below
(collectively, the “Maturity Date Extension Conditions”) shall have been
satisfied, Buyer may, in its sole discretion, agree to extend the Maturity Date
for a period of up to three hundred sixty-four (364) additional days each, on up
to two occasions for up to two consecutive such periods (the “Extension Period”)
by giving notice to Seller of such extension; provided, that any failure by
Buyer to deliver such notice of

 

38



--------------------------------------------------------------------------------

extension to Seller within thirty (30)) days from the date first received by
Buyer shall be deemed a denial of Seller’s request to extend such Maturity Date.
Notwithstanding anything to the contrary in this Article 3(n)(i) hereof, in no
event shall the Maturity Date be extended for more than two Extension Periods
and in no event shall the Final Maturity Date be after May 6, 2023.

(ii) For purposes of this Article 3(n), the Maturity Date Extension Conditions
shall be deemed to have been satisfied if:

(A) Buyer shall have received payment from Seller, of the Extension Fee as
consideration for Buyer’s agreement to extend the then-current Maturity Date,
such amount to be paid to Buyer in U.S. Dollars, in immediately available funds,
without deduction, set-off or counterclaim;

(B) Seller shall have given Buyer written notice, not less than thirty (30) days
prior, and no more than one hundred and eighty (180) days prior to the
originally scheduled Maturity Date, of Seller’ desire to extend the Maturity
Date;

(C) no Margin Deficit, Default or Event of Default under this Agreement shall
have occurred and be continuing as of the date notice is given under subclause
(B) above or as of the originally scheduled Maturity Date; and

(D) all representations and warranties (other than those set forth in Article
9(b)(x)(D)) shall be true, correct, complete and accurate in all respects as of
the existing Maturity Date.

(o) [Reserved].

(p) Any and all payments by or on account of any obligation of Seller under this
Agreement or any other Transaction Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Seller shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Article 3) the applicable Buyer or
Transferee receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

(q) Seller shall timely pay (i) any Other Taxes imposed on Seller to the
relevant Governmental Authority in accordance with Requirements of Law, and
(ii) any Other Taxes imposed on the Buyer or Transferee upon written notice from
such Person setting forth in reasonable detail the calculation of such Other
Taxes.

 

39



--------------------------------------------------------------------------------

(r) As soon as practicable after any payment of Taxes by Seller to a
Governmental Authority pursuant to Article 3(p), Article 3(q) or Article 3(s),
Seller shall deliver to Buyer or Transferee, as applicable, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Buyer or Transferee, as applicable.

(s) Seller shall indemnify Buyer and each Transferee, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under Article 3(q) or this Article 3(s)) payable or paid by Buyer or such
Transferee or required to be withheld or deducted from a payment to such Person
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Seller by Buyer or such Transferee shall be
conclusive absent manifest error.

(t) (i) Any Buyer or any Transferee that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to Seller, at the time or times reasonably requested by
Seller, such properly completed and executed documentation reasonably requested
by Seller as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, Buyer or Transferee, if reasonably
requested by Seller, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Seller as will enable Seller to
determine whether or not Buyer or Transferee is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Articles 3(t)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in Buyer or Transferee’s
reasonable judgment such completion, execution or submission would subject Buyer
or such Transferee to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of Buyer or such
Transferee.

(ii) Without limiting the generality of the foregoing:

(A) Buyer or any Transferee that is a U.S. Person shall deliver to Seller on or
prior to the date on which Buyer or such Transferee acquires an interest under
any Transaction Document (and from time to time thereafter upon the reasonable
request of Seller), executed copies of IRS Form W-9 certifying that Buyer and
such Transferee is exempt from U.S. federal backup withholding tax;

(B) any Foreign Buyer shall, to the extent it is legally entitled to do so,
deliver to Seller (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Buyer acquires an
interest under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), whichever of the following is applicable:

(1) in the case of a Foreign Buyer claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant

 

40



--------------------------------------------------------------------------------

to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Transaction Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Buyer claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit XI-1 to the effect that such Foreign Buyer
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Seller within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4) to the extent a Foreign Buyer is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit XI-2 or Exhibit XI-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Buyer is
a partnership and one or more direct or indirect partners of such Foreign Buyer
are claiming the portfolio interest exemption, such Foreign Buyer may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit XI-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Buyer shall, to the extent it is legally entitled to do so,
deliver to Seller (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Buyer acquires an
interest under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Seller to
determine the withholding or deduction required to be made; and

(D) if a payment made to Buyer or Transferee under any Transaction Document
would be subject to U.S. federal withholding Tax imposed by FATCA if Buyer or
Transferee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Buyer or such Transferee shall deliver to Seller at the time or
times prescribed by law and at such time or times reasonably requested by Seller
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation

 

41



--------------------------------------------------------------------------------

reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Buyer or Transferee has complied
with Buyer or Transferee’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Buyer and each Transferee agrees that if any form or certification described in
items (A), (B), (C) or (D) above it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Seller in writing of its legal inability to do
so.

(u) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Article 3 (including by the payment of additional amounts
pursuant to this Article 3), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Article 3 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Article 3(u) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Article 3(u), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Article 3(u) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(v) Each party’s obligations under this Article 3 shall survive any assignment
of rights by, or the replacement of, Buyer or Assignee, the termination of the
Agreement and the repayment, satisfaction or discharge of all obligations under
this Agreement.

(w) If any Buyer or Assignee requests compensation under Article 3 or, if Seller
is required to pay any Indemnified Taxes or additional amounts to any Buyer or
any Assignee or any Governmental Authority for the account of any Buyer or
Assignee pursuant to Article 3(k), or if any Buyer or Assignee defaults in its
obligations under this Agreement, then Seller may, at its sole expense and
effort, upon notice to such Buyer or Assignee, require such Buyer or Assignee to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Article 17), all its interests, rights (other than its
existing rights to payments pursuant to Articles 3(k) or (i)) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Buyer, if a Buyer accepts such assignment); provided
that (i) such Buyer shall have received payment of an amount equal to the
Repurchase Price for all Transactions, Price Differential accreted with respect
thereto, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of

 

42



--------------------------------------------------------------------------------

such outstanding Repurchase Price principal and accreted Price Differential and
fees) or Seller (in the case of all other amounts), (ii) in the case of any such
assignment resulting from a claim for compensation under Article 3(k) or
payments required to be made pursuant to Article 3(p), such assignment will
result in a reduction in such compensation or payments, and (iii) such
assignment or delegation would not subject such Buyer or Assignee to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Buyer or Assignee. A Buyer or Assignee shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Buyer or Assignee or otherwise, the circumstances
entitling Seller to require such assignment and delegation cease to apply.

(x) If at any time prior to the Maturity Date, a non-use fee or other similar
charge is assessed against Buyer internally against the related cost center of
the Buyer in connection with any proposed Requirement of Law by any Governmental
Authority or internal policy, Seller shall, monthly on demand from Buyer,
reimburse Buyer for the exact amount of each such fee, as and when originally
assessed, with each such assessment and payment to be in addition to the monthly
Price Differential payments otherwise due in accordance with the applicable
provisions of this Agreement; provided that Buyer shall make any such
determination using the same methodology that Buyer applies in making such
determination in similar agreements with all similarly situated counterparties,
but Buyer may elect to apply or not apply such rights and remedies to Buyer’s
counterparties in Buyer’s sole discretion.

(y) (i) If at any time Additional Advance Capacity exists for a related
Purchased Asset, Seller may request an Additional Advance be made in a specified
amount up to the Additional Advance Capacity for such Purchased Asset; provided
that Buyer has determined in its sole discretion that all of the following
conditions have been satisfied: (i) no Margin Deficit, Market Disruption Event,
Default or Event of Default exists, (ii) Guarantor is in full compliance with
all of the financial covenants and all of its other obligations, as set forth in
the Guarantee Agreement, and (iii) Seller has met all of the conditions and
obligations with respect to entering into a new Transaction as if such
Additional Advance were a new Transaction. In addition, Seller shall deliver to
Buyer a description of any material change with respect to the Purchased Asset
or the Underlying Mortgaged Property, Underlying Mortgage Loan, Mezzanine
Collateral or other collateral securing such Purchased Asset, as applicable
together with such new or updated Asset Diligence Package with respect thereto
as Buyer requests. Buyer shall have the opportunity to re-evaluate any such
Purchased Asset and determine its Market Value and, if Seller and Buyer agree on
such increase, Buyer shall pay to Seller the additional Purchase Price with
respect to such Purchased Asset and the Additional Advance Capacity (if any
remains) shall be recalculated taking into account such increase in Purchase
Price; provided that, notwithstanding the foregoing, in no event shall the
amount of Additional Advance Capacity transferred to a Seller in connection with
any Additional Advance be in an amount that would cause the outstanding Purchase
Price of the related Purchased Asset, after giving effect to such Additional
Advance, to exceed the Maximum Purchase Price for such Purchased Asset. In
connection with any such Additional Advance, prior to the Additional Advance
Date, Seller shall prepare and deliver to Buyer an amended and restated
Confirmation reflecting such Additional Advance.

 

43



--------------------------------------------------------------------------------

ARTICLE 4.

MARGIN MAINTENANCE

(a) If at any time on any date the Buyer’s Margin Amount for any Purchased Asset
is less than the Repurchase Price for such Purchased Asset (a “Margin Deficit”),
then Buyer may by notice to Seller in the form of Exhibit X (a “Margin Deficit
Notice”) require Seller to, at Seller’s option, no later than two (2) Business
Days after receipt of a Margin Deficit Notice to the extent such Margin Deficit
equals or exceeds the Minimum Transfer Amount (taking into account all Margin
Deficits in the aggregate for such date), (i) repurchase such Purchased Asset at
its respective Repurchase Price, (ii) make a payment in reduction of the
Purchase Price of such Purchased Asset, or in lieu of a payment in reduction
such Purchase Price, deliver Cash Equivalents, subject to Buyer’s reasonable
satisfaction as additional posted collateral, or (iii) choose any combination of
the foregoing, such that, after giving effect to such transfers, repurchases and
payments, Buyer’s Margin Amount for each Purchased Asset, considered
individually, shall be equal to or greater than the related Repurchase Price for
each such Purchased Asset. In connection with the delivery of Cash Equivalents
in accordance with clause (ii) above, Seller shall deliver to Buyer any
additional documents (including, without limitation, to the extent not covered
by any previously delivered legal opinions, one or more opinions of counsel
reasonably satisfactory to Buyer) and take any actions reasonably necessary in
Buyer’s discretion for Buyer to have a first priority, perfected security
interest in such Cash Equivalents.

(b) The failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date.
Seller and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.

(c) If Buyer issues a Margin Deficit Notice pursuant to Article 4(a) and if
Margin Excess exists with respect to any other Purchased Asset as determined by
Buyer in its sole discretion, then, provided that each of the Margin Excess
Requirements have been met as determined by Buyer in its sole discretion, Buyer
shall, in response to Seller’s written request following Buyer’s delivery of a
Margin Deficit Notice to Seller, apply such Margin Excess to all or a portion of
the related Margin Deficit, and, solely to the extent so applied, the amount of
such Margin Deficit shall be reduced by the application of such Margin Excess;
provided that no request by Seller to apply Margin Excess to any Margin Deficit
shall in any way relieve Seller of its obligations under this Agreement to cause
such Margin Deficit to be cured within the time limits set forth in Article
4(a).

ARTICLE 5.

INCOME PAYMENTS AND PRINCIPAL PROCEEDS

(a) The Depository Account shall be established at the Depository and shall be
subject to the Depository Agreement concurrently with the execution and delivery
of this Agreement by Seller and Buyer. Pursuant to the Depository Agreement,
Buyer shall have sole dominion and control (including “control” within the
meaning of the UCC (as defined in Article 6(c) below) over the Depository
Account. The Depository Account shall, at all times, be subject to the
Depository Agreement. Seller shall cause all Income or other amounts in respect
of the

 

44



--------------------------------------------------------------------------------

Purchased Assets, as well as any interest received from the reinvestment of such
Income or other amounts, to be deposited (i) directly by the applicable
Mortgagor into the Depository Account, or (ii) if the Interim Servicer is not
the Primary Servicer with respect to such Purchased Asset, directly into the
related Primary Servicing Account, for further remittance by Primary Servicer
(subject to deduction by the Primary Servicer of Permitted Retained Amounts, as
defined in, and to the extent expressly permitted by, the related Servicer
Notice) to the Depository Account, pursuant to the Servicer Notice delivered as
required by Article 3(a)(xii) and Article 3(b)(iv)(I), subject in all cases to
the terms and conditions of the related Servicer Notice. Depository shall then
apply such Income in accordance with the applicable provisions of Articles 5(c)
through 5(e) of this Agreement.

(b) Contemporaneously with the sale to Buyer of any Purchased Asset serviced by
a servicer other than an approved Primary Servicer, Seller shall deliver to each
Mortgagor, issuer of a Participation Interest, servicer and/or paying agent
and/or similar Person with respect to each Purchased Asset or borrower under a
Purchased Asset an irrevocable direction letter in the form of Exhibit XVII (the
“Re-direction Letter”), instructing, as applicable, such Mortgagor, issuer of a
Participation Interest, servicer, paying agent or similar Person with respect to
such Purchased Asset (as applicable) to pay all amounts payable under the
related Purchased Asset into the Depository Account. Contemporaneously with the
sale to Buyer of any Purchased Asset serviced by a Primary Servicer, Seller
shall deliver to the Custodian a Re-direction Letter, undated, and signed in
blank by Seller, instructing, as applicable, each Mortgagor, Primary Servicer,
other servicer, paying agent or similar Person with respect to such Purchased
Asset (as applicable) to pay all amounts payable under the related Purchased
Asset directly into the Depository Account instead of into the Primary Servicing
Account or any other account or to any other Person. If a Mortgagor, issuer of a
Participation Interest, servicer or paying agent with respect to the Purchased
Asset or borrower forwards any Income or other amounts with respect to a
Purchased Asset to Seller or any Affiliate of Seller rather than directly into
the Primary Servicing Account or Depository Account, as applicable pursuant to
the requirements of Article 5(a), Seller shall, or shall cause such Affiliate
to, (i) deliver an additional Re-direction Letter for such Purchased Asset to
the applicable Mortgagor, issuer of a Participation Interest, Primary Servicer,
other servicer, paying agent or similar Person with respect to the Purchased
Asset and make other best efforts to cause such Mortgagor, issuer of a
Participation Interest, servicer, paying agent or similar Person with respect to
the Purchased Asset or borrower to forward such amounts directly to the Primary
Servicing Account or Depository Account, as applicable pursuant to the
requirements of Article 5(a), and (ii) deposit in the Depository Account any
such amounts within one (1) Business Day of Seller’s (or its Affiliate’s)
receipt thereof.

(c) So long as no Event of Default shall have occurred and be continuing, all
Income or other amounts received by the Depository in respect of any Purchased
Asset (other than Principal Proceeds) during each Collection Period shall be
applied by the Depository on the related Remittance Date in the following order
of priority:

(i) first, (i) to the Custodian for payment of the document custodian fees
payable to Custodian pursuant to the Custodian Agreement, then (ii) to the
Depository for payment of fees payable to the Depository in connection with the
Depository Account and then (iii) to the Interim Servicer for payment of the
loan servicing fees payable monthly to the Interim Servicer plus the reasonable
out-of-pocket costs and expenses, in each case, as required under the Interim
Servicing Agreement as in effect from time to time;

 

45



--------------------------------------------------------------------------------

(ii) second, to Buyer, an amount equal to the Price Differential that has
accreted and is outstanding as of such Remittance Date;

(iii) third, to Buyer, an amount equal to any other amounts then due and payable
to Buyer or its Affiliates under any Transaction Document (including any
outstanding Margin Deficits); and

(iv) fourth, to Seller, the remainder, if any; provided that, if any Default has
occurred and is continuing on such Remittance Date that has not become an Event
of Default, all amounts otherwise payable to Seller hereunder shall be retained
in the Depository Account until the earlier of (x) the day on which Buyer
provides written notice to the Depository that such Default has been cured to
the satisfaction of Buyer in its sole discretion and no other Default or Event
of Default has occurred and is continuing, at which time the Depository shall
apply all such amounts pursuant to this priority fourth; and (y) the day that
the related Default becomes an Event of Default, at which time the Depository
shall apply all such amounts pursuant to Article 5(e).

 

(d) So long as no Event of Default shall have occurred and be continuing, any
Principal Proceeds received by the Depository in respect of any Purchased Asset
during each Collection Period (x) in respect of (A) any scheduled or unscheduled
repayment or repurchase in full of a Purchased Asset or (B) any scheduled or
unscheduled repayment in part of a Purchased Asset in an amount equal to or
greater than $1,000,000, shall, in each case, be remitted by the Depository on
the next Business Day following receipt in the Depository Account of such
Principal Proceeds in accordance with the priorities set forth below and (y) in
respect of any other Principal Proceeds not described in clause (x) of this
Article 5(d), shall be remitted by the Depository on the related Remittance Date
in accordance with the priorities set forth below:

(i) first, to Buyer, an amount equal to (1) in the case of any repayment in
part, but not in full, of a Purchased Asset that is not made in connection with
any release of any of the Underlying Mortgaged Property or other collateral
related to the related Purchased Asset, the product of (x) the amount of
Principal Proceeds received with respect to such Purchased Asset and (y) the
Advance Rate for such Purchased Asset and (2) in all other cases, unless
otherwise expressly specified in the related Confirmation, 100% of such
Principal Proceeds until the Repurchase Price of such Purchased Asset is reduced
to zero;

(ii) second, to Buyer, an amount equal to any other amounts due and owing to
Buyer or its Affiliates under any Transaction Document (including any
outstanding Margin Deficits); and

(iii) third, to Seller, any remainder; provided that, if any Default has
occurred and is continuing on such Remittance Date that has not become an Event
of Default, all amounts otherwise payable to Seller hereunder shall be retained
in the Depository Account until the earlier of (x) the day on which Buyer
provides written notice to the

 

46



--------------------------------------------------------------------------------

Depository that such Default has been cured to the satisfaction of Buyer in its
sole discretion and no other Default or Event of Default has occurred and is
continuing, at which time the Depository shall apply all such amounts pursuant
to this priority third; and (y) the day that the related Default becomes an
Event of Default, at which time the Depository shall apply all such amounts
pursuant to Article 5(e).

(e) If an Event of Default shall have occurred and be continuing, all Income
(including, without limitation, any Principal Proceeds or any other amounts
received, without regard to their source) or any other amounts received by the
Depository in respect of a Purchased Asset shall be applied by the Depository on
the Business Day next following the Business Day on which such funds are
deposited in the Depository Account in the following order of priority:

(i) first, (i) to the Custodian for payment of the document custodian fees
payable to Custodian pursuant to the Custodian Agreement, then (ii) to the
Depository for payment of fees payable to the Depository in connection with the
Depository Account and then (iii) to the Interim Servicer for payment of the
loan servicing fees payable monthly to the Interim Servicer pursuant plus the
reasonable out-of-pocket costs and expenses, in each case, as required under the
Interim Servicing Agreement as in effect from time to time;

(ii) second, to Buyer, an amount equal to the Price Differential that has
accreted and is outstanding in respect of all of the Purchased Assets as of such
Business Day;

(iii) third, to Buyer, on account of the Repurchase Price of such Purchased
Asset until the Repurchase Price for such Purchased Asset has been reduced to
zero;

(iv) fourth, to Buyer, on account of the Repurchase Price of all other Purchased
Assets until the Repurchase Price for all such other Purchased Assets has been
reduced to zero;

(v) fifth, to Buyer, an amount equal to any other amounts due and owing to Buyer
or its Affiliates under any Transaction Document; and

(vi) sixth, to the Seller, any remainder.

ARTICLE 6.

SECURITY INTEREST

(a) Buyer and Seller intend that the Transactions hereunder be sales to Buyer of
the Purchased Assets and not loans from Buyer to Seller secured by the Purchased
Assets. However, in order to preserve Buyer’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
loans and as security for the performance by Seller of all of Seller’s
obligations to Buyer under the Transaction Documents and the Transactions
entered into hereunder, or in the event that a transfer of a Purchased Asset is
otherwise ineffective to effect an outright transfer of such Purchased Asset to
Buyer, Seller hereby assigns, pledges and grants a security interest in all of
its right, title and interest in, to and under the

 

47



--------------------------------------------------------------------------------

Purchased Items (as defined below) to Buyer to secure the payment of the
Repurchase Price on all Transactions to which it is a party and all other
amounts owing by Seller or Seller’s Affiliates to Buyer and any of Buyer’s
present or future Affiliates hereunder, including, without limitation, amounts
owing pursuant to Article 25, and under the other Transaction Documents and to
secure the obligation of Seller or its designee to service the Purchased Assets
in conformity with Article 27 and any other obligation of Seller to Buyer
(collectively, the “Repurchase Obligations”). Seller hereby acknowledges and
agrees that each Purchased Asset serves as collateral for the Buyer under this
Agreement and that Buyer has the right to realize on any or all of the Purchased
Assets in order to satisfy the Seller’s obligations hereunder. Seller agrees to
mark its computer records and tapes to evidence the interests granted to Buyer
hereunder. All of Seller’s right, title and interest in, to and under each of
the following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Purchased Items”:

(i) the Purchased Assets and all “securities accounts” (as defined in
Article 8-501(a) of the UCC) to which any or all of the Purchased Assets are
credited;

(ii) any and all interests of Seller in, to and under the Depository Account and
all monies from time to time on deposit in the Depository Account;

(iii) any cash or Cash Equivalents delivered to Buyer in accordance with Article
4(a);

(iv) the Purchased Asset Documents, Servicing Agreements, Servicing Records,
Servicing Rights, all servicing fees relating to the Purchased Assets, insurance
policies relating to the Purchased Assets, and collection and escrow accounts
and letters of credit relating to the Purchased Assets;

(v) Seller’s right under each hedging transaction, if any, relating to the
Purchased Assets to secure the Repurchase Obligations;

(vi) all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;

(vii) any other items, amounts, rights or properties transferred or pledged by
Seller to Buyer under any of the Transaction Documents; and

(viii) all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

(b) Buyer’s security interest in the Purchased Items shall terminate only upon
the termination of Seller’s obligations under this Agreement and the other
Transaction Documents and the documents delivered in connection herewith and
therewith. Upon such termination, Buyer shall deliver to Seller such UCC
termination statements and other release documents as may be commercially
reasonable and return the Purchased Assets to Seller and reconvey the Purchased
Items to Seller and release its security interest in the Purchased Items. For
purposes

 

48



--------------------------------------------------------------------------------

of the grant of the security interest pursuant to this Article 6, this Agreement
shall be deemed to constitute a security agreement under the New York Uniform
Commercial Code (the “UCC”). Buyer shall have all of the rights and may exercise
all of the remedies of a secured creditor under the UCC and the other laws of
the State of New York. In furtherance of the foregoing, (a) Buyer, at Seller’s
sole cost and expense, as applicable, shall cause to be filed in such locations
as may be necessary to perfect and maintain perfection and priority of the
security interest granted hereby, UCC financing statements and continuation
statements (collectively, the “Filings”), and shall forward copies of such
Filings to Seller upon the filing thereof, and (b) Seller shall from time to
time take such further actions as may be requested by Buyer to maintain and
continue the perfection and priority of the security interest granted hereby
(including marking its records and files to evidence the interests granted to
Buyer hereunder). For the avoidance of doubt, Buyer’s security interest in any
particular Purchased Asset or Purchased Item shall not terminate until Seller
has fully paid the related Repurchase Price. In connection with the security
interests granted pursuant to this Agreement, Seller authorizes the filing of
UCC financing statements describing the collateral as “all assets of Seller,
whether now owned or existing or hereafter acquired or arising and wheresoever
located, and all proceeds and products thereof” or other similar language to
that effect. Notwithstanding the foregoing, if Seller grants a Lien on any
Purchased Asset in violation hereof or any other Transaction Document, Seller
shall be deemed to have simultaneously granted an equal and ratable Lien on such
Purchased Asset in favor of Buyer to the extent such Lien has not already been
granted to Buyer; provided, that such equal and ratable Lien shall not cure any
resulting Event of Default. Seller shall not take any action to cause any
Purchased Asset that is not evidenced by an instrument or chattel paper (as
defined in the UCC) to be so evidenced. If a Purchased Asset becomes evidenced
by an instrument or chattel paper, the same shall be immediately delivered to
Custodian on behalf of Buyer, together with endorsements required by Buyer.

(c) Seller acknowledges that neither it nor Guarantor has any right to service
the Purchased Assets but only has rights as a party to the Primary Servicing
Agreement, the Interim Servicing Agreement or any other servicing agreement with
respect to the Purchased Assets. Without limiting the generality of the
foregoing and in the event that Seller or Guarantor is deemed to retain any
residual Servicing Rights, and for the avoidance of doubt, each of Seller and
Guarantor grants, assigns and pledges to Buyer a security interest in the
Servicing Rights and proceeds related thereto and in all instances, whether now
owned or hereafter acquired, now existing or hereafter created. The foregoing
provision is intended to constitute a security agreement or other arrangement or
other credit enhancement related to the Agreement and Transactions hereunder as
defined under Sections 101(47)(v) and 741(7)(x) of the Bankruptcy Code.

ARTICLE 7.

PAYMENT, TRANSFER AND CUSTODY

(a) On the Purchase Date for each Transaction, (i) ownership of and title to the
Purchased Asset shall be transferred to Buyer or its designee (including the
Custodian) against the simultaneous transfer of the Purchase Price in
immediately available funds to an account of Seller specified in the
Confirmation relating to such Transaction, and (ii) Seller hereby sells,
transfers, conveys and assigns to Buyer on a servicing-released basis all of
Seller’s right, title

 

49



--------------------------------------------------------------------------------

and interest in and to such Purchased Asset, together with all related Servicing
Rights. Subject to this Agreement, Seller may sell to Buyer, repurchase from
Buyer and re-sell Eligible Assets to Buyer, but may not substitute other
Eligible Assets for Purchased Assets. Buyer has the right to designate each
servicer of the Purchased Assets; the Servicing Rights and other servicing
provisions under this Agreement are not severable from or to be separated from
the Purchased Assets under this Agreement; and, such Servicing Rights and other
servicing provisions of this Agreement constitute (a) “related terms” under this
Agreement within the meaning of Section 101(47)(A)(i) of the Bankruptcy Code
and/or (b) a security agreement or other arrangement or other credit enhancement
related to the Transaction Documents.

(b) (i) With respect to each Transaction, Seller shall deliver or cause to be
delivered to Buyer or its designee the Custodial Delivery Certificate in the
form attached hereto as Exhibit IV, provided, that notwithstanding the
foregoing, upon request of Seller, Buyer in its sole but good faith discretion
may elect to permit Seller to make such delivery by not later than the third
(3rd) Business Day after the related Purchase Date, so long as Seller causes an
Acceptable Attorney, Title Company or other Person acceptable to Buyer to
deliver to Buyer and the Custodian a Bailee Letter on or prior to such Purchase
Date. Subject to Article 7(c), in connection with each sale, transfer,
conveyance and assignment of a Purchased Asset, on or prior to each Purchase
Date with respect to such Purchased Asset, Seller shall deliver or cause to be
delivered and released to the Custodian a copy or original of each document as
specified in the Purchased Asset File (as defined in the Custodial Agreement,
and collectively, the “Purchased Asset File”), pertaining to each of the
Purchased Assets identified in the Custodial Delivery Certificate delivered
therewith, together with any other documentation in respect of such Purchased
Asset requested by Buyer, in Buyer’s sole but good faith discretion.

(ii) With respect to each Additional Advance and/or Future Funding Transaction,
Seller shall deliver or cause to be delivered to Buyer or its designee an
updated Custodial Delivery Certificate that includes any additional documents
delivered and/or executed in connection with any such Additional Advance or
Future Funding Transaction, as applicable, provided, that notwithstanding the
foregoing, upon request of Seller, Buyer in its sole but good faith discretion
may elect to permit Seller to make such delivery by not later than the third
(3rd) Business Day after the Additional Advance Date or Future Funding Date, as
applicable, so long as Seller causes an Acceptable Attorney, Title Company or
other Person acceptable to Buyer to deliver to Buyer and the Custodian a Bailee
Letter on or prior to such date. Subject to Article 7(c), on or prior to that
date of an Additional Advance or Future Funding Transaction, as applicable,
Seller shall deliver or cause to be delivered and released to the Custodian a
copy or original of each additional document delivered and/or executed in
connection with each such Additional Advance or Future Funding Transaction, as
applicable, as specified in the Purchased Asset File (as defined in the
Custodial Agreement), pertaining to each of the Purchased Assets identified in
the Custodial Delivery Certificate delivered therewith, together with any other
documentation in respect of such Purchased Asset requested by Buyer, in Buyer’s
sole but good faith discretion.

(c) From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Asset approved in accordance with the
terms of this Agreement

 

50



--------------------------------------------------------------------------------

(including without limitation in connection with an Additional Advance or Future
Funding Transaction), and upon receipt of any such other documents, the
Custodian shall hold such other documents as Buyer shall request from time to
time. With respect to any documents that have been delivered or are being
delivered to recording offices for recording and have not been returned to
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, Seller shall deliver to Buyer a true copy
thereof with an officer’s certificate certifying that such copy is a true,
correct and complete copy of the original, which has been transmitted for
recordation. Seller shall deliver such original documents to the Custodian
promptly when they are received. With respect to all of the Purchased Assets
delivered by Seller to Buyer or its designee (including the Custodian), Seller
shall execute an omnibus power of attorney substantially in the form of Exhibit
V attached hereto irrevocably appointing Buyer its attorney-in-fact with full
power to (i) complete the endorsements of the Purchased Assets, including
without limitation the Mortgage Notes and Assignments of Mortgages,
Participation Interests and assignments of participation interests and any
transfer documents related thereto, (ii) record the Assignments of Mortgages,
(iii) prepare and file and record each assignment of mortgage, (iv) take any
action (including exercising voting and/or consent rights) with respect to
Participation Interests or any intercreditor or participation agreements,
(v) complete the preparation and filing, in form and substance satisfactory to
Buyer, of such financing statements, continuation statements, and other UCC
forms, as Buyer may from time to time, reasonably consider necessary to create,
perfect, and preserve Buyer’s security interest in the Purchased Assets,
(vi) enforce Seller’s rights under the Purchased Assets purchased by Buyer
pursuant to this Agreement and (vii) to take such other steps as may be
necessary or desirable to enforce Buyer’s rights against, under or with respect
to such Purchased Assets and the related Purchased Asset Files and the Servicing
Records. Buyer shall deposit the Purchased Asset Files representing the
Purchased Assets, or direct that the Purchased Asset Files be deposited
directly, with the Custodian. The Purchased Asset Files shall be maintained in
accordance with the Custodial Agreement. If a Purchased Asset File is not
delivered to Buyer or its designee (including the Custodian), such Purchased
Asset File shall be held in trust by Seller or its designee for the benefit of
Buyer as the owner thereof. Seller or its designee shall maintain a copy of the
Purchased Asset File and the originals of the Purchased Asset File not delivered
to Buyer or its designee. The possession of the Purchased Asset File by Seller
or its designee is at the will of Buyer for the sole purpose of servicing the
related Purchased Asset, and such retention and possession by Seller or its
designee is in a custodial capacity only. The books and records (including,
without limitation, any computer records or tapes) of Seller or its designee
shall be marked appropriately to reflect clearly the sale of the related
Purchased Asset to Buyer. Seller or its designee (including the Custodian) shall
release its custody of the Purchased Asset File only in accordance with written
instructions from Buyer, unless such release is required as incidental to the
servicing of the Purchased Assets, is in connection with a repurchase of any
Purchased Asset by Seller or as otherwise required by law.

(d) Subject to clause (f) below, Buyer hereby grants to Seller a revocable
option to direct Buyer with respect to the exercise of all voting and corporate
rights with respect to the Purchased Assets and to vote, take corporate actions
and exercise any rights in connection with the Purchased Assets, so long as no
monetary Default, material non-monetary Default, or Event of Default has
occurred and is continuing. Such revocable option is not evidence of any
ownership or other interest or right of Seller in any Purchased Asset. Upon
(i) the occurrence and during the continuation of a Default or an Event of
Default or (ii) the occurrence of any

 

51



--------------------------------------------------------------------------------

Material Modification without the prior written consent of Buyer, the revocable
option discussed above shall be deemed to automatically terminate and Buyer
shall be entitled to exercise all voting and corporate rights with respect to
the Purchased Assets without regard to Seller’s instructions (including, but not
limited to, if an Act of Insolvency shall occur with respect to Seller, to the
extent Seller controls or is entitled to control selection of any servicer,
Buyer may transfer any or all of such servicing to an entity satisfactory to
Buyer).

(e) Notwithstanding the provisions of Article 7(b) above requiring the execution
of the Custodial Delivery Certificate and corresponding delivery of the
Purchased Asset File to the Custodian on or prior to the related Purchase Date,
with respect to each Transaction involving a Purchased Asset that is identified
in the related Confirmation as a “Table Funded” Transaction, Seller shall, in
lieu of effectuating the delivery of all or a portion of the Purchased Asset
File on or prior to the related Purchase Date, (i) deliver to the Custodian by
facsimile or email on or before the related Purchase Date for the Transaction
(A) the promissory note(s) or Participation Interests in favor of Seller
evidencing the making of the Purchased Asset, with Seller’s endorsement of such
instrument to Buyer, (B) the mortgage, security agreement or similar item
creating the security interest in the related collateral and the applicable
assignment document evidencing the transfer to Buyer, (C) such other components
of the Purchased Asset File as Buyer may require on a case by case basis with
respect to the particular Transaction, and (D) evidence satisfactory to Buyer
that all documents necessary to perfect Seller’s (and, by means of assignment to
Buyer or in blank on the Purchase Date, Buyer’s or its designees) interest in
the Purchased Items for the Purchased Asset, (ii) deliver to Buyer and Custodian
a Bailee Letter from an Acceptable Attorney, Title Company or other Person
acceptable to Buyer on or prior to such Purchase Date and (iii) not later than
the third (3rd) Business Day following the Purchase Date, deliver to Buyer the
Custodial Delivery Certificate and to the Custodian the entire Purchased Asset
File.

(f) Notwithstanding the rights granted to Seller pursuant to clause (d) above,
Seller shall not, and shall not permit Interim Servicer, Primary Servicer or any
other servicer of any Purchased Asset to extend, amend, waive, terminate,
rescind, cancel, release or otherwise modify the material terms of or any
collateral, guaranty or indemnity for, or exercise any material right or remedy
of a holder (including all lending, corporate and voting rights, remedies,
consents, approvals and waivers) of, any Purchased Asset, Purchased Asset
Document or Underlying Mortgage Loan, or consent to any amendments,
modifications, waivers, releases, sales, transfers, dispositions or other
resolutions relating to any Purchased Asset, Purchased Asset Document or
Underlying Mortgage Loan including, without limitation, the following actions
set forth in clauses (i) through (v) below (collectively, “Material
Modifications”), without the prior written consent of Buyer:

(i) any forbearance, extension or other loan modification with respect to any
Purchased Asset;

(ii) the release, discharge or reduction of any: (A) lien on any Underlying
Mortgaged Property or (B) lien or claim on any letters of credit and other
non-cash collateral that is required to be maintained pursuant to the underlying
Mortgage loan documents, if any;

 

52



--------------------------------------------------------------------------------

(iii) the extension of credit (including increasing the terms of any existing
credit) to any Person with respect to any Purchased Asset;

(iv) any sale or other disposition of any Purchased Asset, Underlying Mortgaged
Property or any other material property or collateral related thereto; and

(v) the incurrence of any lien or other encumbrance other than as expressly
created hereunder or under any other Transaction Document.

ARTICLE 8.

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

(a) Title to all Purchased Items shall pass to Buyer on the applicable Purchase
Date, and Buyer shall have free and unrestricted use of all Purchased Items,
subject, however, to the terms of this Agreement. Nothing in this Agreement or
any other Transaction Document shall preclude Buyer from engaging in repurchase
transactions with the Purchased Items or otherwise selling, transferring,
pledging, repledging, hypothecating, or rehypothecating the Purchased Items on
terms and conditions that shall be in Buyer’s discretion, but no such
transaction shall relieve Buyer of its obligations to transfer the Purchased
Assets to Seller pursuant to Article 3 of this Agreement or of Buyer’s
obligation to credit or pay Income to, or apply Income to the obligations of,
Seller pursuant to Article 5 hereof.

(b) Nothing contained in this Agreement or any other Transaction Document shall
obligate Buyer to segregate any Purchased Assets delivered to Buyer by Seller.
Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, no Purchased Asset shall remain in the custody of Seller
or an Affiliate of Seller.

ARTICLE 9.

REPRESENTATIONS AND WARRANTIES

(a) Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any Governmental Authority required in connection
with this Agreement and the Transactions hereunder and such authorizations are
in full force and effect, (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any Requirement of Law
applicable to it or its organizational documents or any agreement by which it is
bound or by which any of its assets are affected and (vi) it has not dealt with
any broker, investment banker, agent, or other Person (other than Buyer or an
Affiliate of Buyer in the case of Seller) who may be entitled to any commission
or compensation in connection with the sale of Purchased Assets pursuant to any
of the Transaction Documents. On the Purchase Date for any Transaction for the
purchase of any Purchased Assets by Buyer from Seller and any Transaction
hereunder and at all times while this Agreement and any Transaction thereunder
is in effect, Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.

 

53



--------------------------------------------------------------------------------

(b) In addition to the representations and warranties in Article 9(a) above,
Seller represents and warrants to Buyer as of the date of this Agreement and
will be deemed to represent and warrant to Buyer as of the Purchase Date for the
purchase of any Purchased Assets by Buyer from Seller and any Transaction
thereunder and covenants that at all times while this Agreement and any
Transaction thereunder is in effect, unless otherwise stated herein:

(i) Organization. Seller is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of Seller’s
incorporation or organization, as the case may be, and is duly licensed,
qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business, except
where failure to so qualify could not be reasonably likely to have a Material
Adverse Effect. Seller has the power to own and hold the assets it purports to
own and hold, and to carry on its business as now being conducted and proposed
to be conducted, and has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

(ii) Due Execution; Enforceability. The Transaction Documents have been or will
be duly executed and delivered by Seller, for good and valuable consideration.
The Transaction Documents constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles.

(iii) Ability to Perform. Seller does not believe, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant contained in
the Transaction Documents applicable to it to which it is a party.

(iv) Non-Contravention; No Consents. Neither the execution and delivery of the
Transaction Documents, nor consummation by Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
Seller with the terms, conditions and provisions of the Transaction Documents
(or any of them) will contravene, conflict with or result in (A) the creation or
imposition of (or the obligation to create or impose) any lien upon any of the
property or assets of Seller pursuant to the terms of any indenture, mortgage,
deed of trust, or other agreement or instrument to which Seller is a party or by
which Seller may be bound, or to which Seller may be subject, other than liens
created pursuant to the Transaction Documents or (B) a breach of any of the
terms, conditions or provisions of (1) the organizational documents of Seller,
(2) any contractual obligation to which Seller is now a party or the rights
under which have been assigned to Seller or the obligations under which have
been assumed by Seller or to which the assets of Seller are subject or
constitute a default thereunder, or result thereunder in the creation or
imposition of any lien upon any of the assets of Seller, other than pursuant to
the Transaction Documents, (3) any judgment or order, writ, injunction, decree
or demand of any court applicable to Seller, (4) any Purchased Asset Document,
or (5) any applicable Requirement of Law, in the case of clauses (2) or (3)

 

54



--------------------------------------------------------------------------------

above, to the extent that such conflict or breach would have a Material Adverse
Effect upon Seller’s ability to perform its obligations hereunder. No consent,
approval, authorization, or order of any third party is required in connection
with the execution and delivery by Seller of the Transaction Documents to which
it is a party or to consummate the transactions contemplated hereby or thereby
which has not already been obtained (other than consents, approvals and filings
that have been obtained or made, as applicable, or that, if not obtained or
made, are not reasonably likely to have a Material Adverse Effect).

(v) Litigation; Requirements of Law. As of the date hereof and as of the
Purchase Date for any Transaction hereunder, there is no action, suit,
proceeding, investigation, or arbitration pending or threatened against Seller,
Parent or Guarantor or any of their respective assets, nor is there any action,
suit, proceeding, investigation, or arbitration pending or threatened against
Seller, Parent or Guarantor that may result in any Material Adverse Effect.
Seller, Parent and Guarantor are each in compliance in all material respects
with all Requirements of Law, and no Purchased Asset contravenes any
Requirements of Law. None of Seller, Parent or Guarantor is in default in any
material respect with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any arbitrator or Governmental Authority.

(vi) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other Person (other than Buyer or an Affiliate of Buyer) who may be entitled
to any commission or compensation in connection with the sale of Purchased
Assets pursuant to any of the Transaction Documents.

(vii) Good Title to Purchased Assets. Immediately prior to the purchase of any
Purchased Assets by Buyer from Seller, such Purchased Assets are free and clear
of any lien, encumbrance or impediment to transfer (including any “adverse
claim” as defined in Article 8-102(a)(1) of the UCC), and Seller is the record
and beneficial owner of and has good and marketable title to and the right to
sell and transfer such Purchased Assets to Buyer and, upon transfer of such
Purchased Assets to Buyer, Buyer shall be the owner of such Purchased Assets
free of any adverse claim. In the event the related Transaction is
recharacterized as a secured financing of the Purchased Assets, the provisions
of this Agreement are effective to create in favor of Buyer a valid security
interest in all rights, title and interest of Seller in, to and under the
Purchased Assets and Buyer shall have a valid, perfected first priority security
interest in the Purchased Assets (and without limitation on the foregoing,
Buyer, as entitlement holder, shall have a “security entitlement” to the
Purchased Assets).

(viii) No Decline in Market Value; No Margin Deficit; No Defaults. Seller is not
aware of any post-Transaction facts or circumstances that are reasonably likely
to cause or have caused the Market Value of any Purchased Asset to decline. No
Margin Deficit exists and no Default or Event of Default has occurred or exists
under or with respect to the Transaction Documents. Seller has delivered to
Buyer copies of all credit facilities, repurchase facilities and substantially
similar facilities of Seller that are presently in effect, and no default or
event of default (however defined) on the part of Seller exists thereunder. No
default or event of default (however defined) on the part of Guarantor exists
under any credit facility, repurchase facility or substantially similar facility
that is presently in effect, to which Guarantor is a party.

 

55



--------------------------------------------------------------------------------

(ix) Authorized Representatives. The duly authorized representatives of Seller
are listed on, and true signatures of such authorized representatives are set
forth on, Exhibit II attached to this Agreement.

(x) Representations and Warranties Regarding Purchased Assets; Delivery of
Purchased Asset File.

(A) As of the date hereof, Seller has not assigned, pledged, or otherwise
conveyed or encumbered any Purchased Asset to any other Person, and immediately
prior to the sale of such Purchased Asset to Buyer, Seller was the sole owner of
such Purchased Asset and had good and marketable title thereto, free and clear
of all liens, in each case except for liens to be released simultaneously with
the sale to Buyer hereunder.

(B) The provisions of this Agreement and the related Confirmation are effective
to either constitute a sale of Purchased Items to Buyer or to create in favor of
Buyer a legal, valid and enforceable security interest in all right, title and
interest of Seller in, to and under the Purchased Items.

(C) Upon receipt by the Custodian of each Mortgage Note or Participation
Certificate, endorsed in blank by a duly authorized officer of Seller, either a
purchase shall have been completed by Buyer of such Mortgage Note or
Participation Certificate, as applicable, or Buyer shall have a valid and fully
perfected first priority security interest in all right, title and interest of
Seller in the Purchased Items described therein.

(D) Each of the representations and warranties made in respect of the Purchased
Assets pursuant to Exhibit VI are true, complete and correct, except to the
extent disclosed in a Requested Exception Report.

(E) Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party”, Seller as “Debtor” and describing the Purchased Items, in the
jurisdiction and recording office listed on Exhibit XII attached hereto, the
security interests granted hereunder in that portion of the Purchased Items
which can be perfected by filing under the UCC will constitute fully perfected
security interests under the UCC in all right, title and interest of Seller in,
to and under such Purchased Items.

(F) Upon execution and delivery of the Depository Agreement, Buyer shall either
be the owner of, or have a valid and fully perfected first priority security
interest in, the Depository Account and all amounts at any time on deposit
therein.

 

56



--------------------------------------------------------------------------------

(G) Upon execution and delivery of the Depository Agreement, Buyer shall either
be the owner of, or have a valid and fully perfected first priority security
interest in, the “investment property” and all “deposit accounts” (each as
defined in the UCC) comprising Purchased Items or any after-acquired property
related to such Purchased Items. Except to the extent specifically disclosed in
writing in a Requested Exceptions Report approved in writing by Buyer, Seller or
its designee is in possession of a complete, true and accurate Purchased Asset
File with respect to each Purchased Asset, except for such documents the
originals of which have been delivered to the Custodian.

(H) Each representation and warranty of Seller set forth in the Transaction
Documents applicable to the Purchased Assets and the Purchased Asset Documents
with respect to each Purchased Asset is true and correct. The review and
inquiries made on behalf of Seller in connection with the next preceding
sentence have been made by Persons having the requisite expertise, knowledge and
background to verify such representations and warranties. Seller has complied
with all requirements of the Custodial Agreement with respect to each Purchased
Asset, including delivery to Custodian of all required Purchased Asset
Documents.

(I) With respect to each Purchased Asset purchased by Seller or an Affiliate of
Seller from a Transferor, (a) such Transferor received reasonably equivalent
value in consideration for the transfer of such Purchased Asset, (b) no such
transfer was made for or on account of an antecedent debt owed by such
Transferor to Seller or an Affiliate of Seller, (c) no such transfer is or may
be voidable or subject to avoidance under the Bankruptcy Code, and (d) the
representations and warranties made by such Transferor to Seller or such
Affiliate in any related Purchase Agreement are hereby incorporated herein
mutatis mutandis and are hereby remade by Seller to Buyer on each date as of
which they speak in such Purchase Agreement. With respect to any Purchased Asset
that was acquired and transferred pursuant to a Purchase Agreement, Seller or
such Affiliate of Seller has been granted a security interest in each such
Purchased Asset, filed one or more UCC financing statements against the
Transferor to perfect such security interest, and assigned such financing
statements in blank and delivered such assignments to Buyer or Custodian.

(J) Seller has complied with all requirements of the Custodial Agreement with
respect to each Purchased Asset, including delivery to Custodian of all required
Purchased Asset Documents. Seller has no knowledge of any fact that could
reasonably lead it to expect that any Purchased Asset will not be paid in full.

(K) The Purchased Assets constitute the following, as defined in the UCC: a
general intangible, instrument, investment property, security, deposit account,
financial asset, uncertificated security, securities account, or security
entitlement. Seller has not authorized the filing of and is not aware of any UCC
financing statements filed against Seller as debtor that include the Purchased
Assets, other than any financing statement that has been terminated or filed
pursuant to this Agreement.

 

57



--------------------------------------------------------------------------------

(xi) Adequate Capitalization; No Fraudulent Transfer. Seller has, as of such
Purchase Date, adequate capital for the normal obligations foreseeable in a
business of its size and character and in light of its contemplated business
operations. Seller is generally able to pay, and as of the date hereof is
paying, its debts as they come due. Seller has not become, or is not presently,
financially insolvent nor will Seller be made insolvent by virtue of Seller’s
execution of or performance under any of the Transaction Documents within the
meaning of the bankruptcy laws or the insolvency laws of any jurisdiction.
Seller has not entered into any Transaction Document or any Transaction pursuant
thereto in contemplation of insolvency or with intent to hinder, delay or
defraud any creditor.

(xii) No Conflicts or Consents. Neither the execution and delivery of this
Agreement and the other Transaction Documents by Seller, nor the consummation of
any of the transactions by it herein or therein contemplated, nor compliance
with the terms and provisions hereof or with the terms and provisions thereof,
will contravene or conflict with or result in the creation or imposition of (or
the obligation to create or impose) any lien upon any of the property or assets
of Seller pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or instrument to which Seller is a party or by which Seller may
be bound, or to which Seller may be subject, other than liens created pursuant
to the Transaction Documents. No consent, approval, authorization, or order of
any third party is required in connection with the execution and delivery by
Seller of the Transaction Documents to which it is a party or to consummate the
transactions contemplated hereby or thereby which has not already been obtained
(other than consents, approvals and filings that have been obtained or made, as
applicable, or that, if not obtained or made, are not reasonably likely to have
a Material Adverse Effect).

(xiii) Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize, or is
required in connection with, (A) the execution, delivery and performance of any
Transaction Document to which Seller is or will be a party, (B) the legality,
validity, binding effect or enforceability of any such Transaction Document
against Seller or (C) the consummation of the transactions contemplated by this
Agreement (other than the filing of certain financing statements in respect of
certain security interests).

(xiv) Organizational Documents. Seller has delivered to Buyer certified copies
of its organization documents, together with all amendments thereto, if any.

(xv) No Encumbrances. There are (i) no outstanding rights, options, warrants or
agreements on the part of Seller for a purchase, sale or issuance, in connection
with the Purchased Assets, (ii) no agreements on the part of Seller to issue,
sell or distribute the Purchased Assets, and (iii) no obligations on the part of
Seller (contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or interest therein, except as contemplated by the Transaction
Documents.

 

58



--------------------------------------------------------------------------------

(xvi) Federal Regulations. None of Seller, any direct or indirect parent of
Seller, Guarantor, REIT Holdings or any direct or indirect Subsidiary of
Guarantor is required to register as an “investment company” under the
Investment Company Act or is a company “controlled” by an “investment company”
within the meaning of the Investment Company Act.

(xvii) Taxes. Seller is a disregarded entity for U.S. federal income tax
purposes. Each of Seller and Guarantor has timely filed or caused to be filed
all required federal and other material tax returns and has paid all U.S.
federal and other material Taxes imposed on it and any of its assets by any
Governmental Authority except for any such Taxes as are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been provided in accordance with GAAP. No Tax liens have been filed against
any of Seller’s assets and no claims are being asserted in writing with respect
to any such Taxes (except for liens and with respect to Taxes not yet due and
payable or liens or claims with respect to Taxes that are being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP).

(xviii) Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there are
no judgments against Seller unsatisfied of record or docketed in any court
located in the United States of America and no Act of Insolvency has ever
occurred with respect to Seller.

(xix) Solvency. Neither the Transaction Documents nor any Transaction,
Additional Advance or Future Funding Transaction thereunder are entered into in
contemplation of insolvency or with intent to hinder, delay or defraud any
creditor of Seller, Guarantor or an Affiliate of Seller or Guarantor. The
transfer of the Purchased Assets subject hereto and the obligation to repurchase
such Purchased Assets is not undertaken with the intent to hinder, delay or
defraud any creditor of Seller, Guarantor or an Affiliate of Seller or
Guarantor. As of the Purchase Date, Seller is not insolvent within the meaning
of 11 U.S.C. Section 101(32) or any successor provision thereof and the transfer
and sale of the Purchased Assets pursuant hereto and the obligation to
repurchase such Purchased Asset (A) will not cause the liabilities of Seller to
exceed the assets of Seller, (B) will not result in Seller having unreasonably
small capital, and (C) will not result in debts that would be beyond Seller’s
ability to pay as the same mature. No petition in bankruptcy has been filed
against Seller in the last ten (10) years, and Seller has not in the last ten
(10) years made an assignment for the benefit of creditors or taken advantage of
any debtors relief laws. Seller has only entered into agreements on terms that
would be considered arm’s length and otherwise on terms consistent with other
similar agreements with other similarly situated entities.

(xx) Use of Proceeds; Margin Regulations. All proceeds of each Transaction shall
be used by Seller for purposes permitted under Seller’s governing documents,
provided that no part of the proceeds of any Transaction shall be used by Seller
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock. Neither the entering into of
any Transaction nor the use of any proceeds thereof will violate, or be
inconsistent with, any provision of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

59



--------------------------------------------------------------------------------

(xxi) Full and Accurate Disclosure. No information contained in the Transaction
Documents, or any written statement furnished by or on behalf of Seller pursuant
to the terms of the Transaction Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. All written information furnished after the date hereof by
or on behalf of Seller to Buyer in connection with the Transaction Documents and
the Transactions shall be true, correct and complete in all material respects,
or in the case of projections shall be based on reasonable estimates prepared
and presented in good faith, on the date as of which such information is stated
or certified.

(xxii) Financial Information. All financial data concerning Seller and the
Purchased Assets that has been delivered by or on behalf of Seller to Buyer is
true, complete and correct in all material respects. All financial data
concerning Seller has been prepared fairly in accordance with GAAP. All
financial data concerning the Purchased Assets has been prepared in accordance
with standard industry practices. Since the delivery of such data, except as
otherwise disclosed in writing to Buyer, there has been no change in the
financial position of Seller, or in the results of operations of Seller, which
change is reasonably likely to have a Material Adverse Effect on Seller.

(xxiii) [Reserved].

(xxiv) [Reserved].

(xxv) Servicing Agreements. Seller has delivered to Buyer all Servicing
Agreements pertaining to the Purchased Assets and to the actual knowledge of
Seller, as of the date of this Agreement and as of the Purchase Date for the
purchase of any Purchased Assets subject to a Servicing Agreement, each such
Servicing Agreement is in full force and effect in accordance with its terms and
no default or event of default exists thereunder. Each Servicing Agreement
related to any Purchased Asset, including without limitation, the Primary
Servicing Agreement, may be terminated at will by Seller without payment of any
penalty or fee.

(xxvi) No Reliance. Seller has made its own independent decisions to enter into
the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Buyer as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.

(xxvii) PATRIOT Act.

(a) Seller is in compliance, in all material respects, with the (A) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (B) the Patriot Act. No part of the
proceeds of any Transaction will be used, directly or indirectly, for any
payments to any

 

60



--------------------------------------------------------------------------------

governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(b) Seller agrees that, from time to time upon the prior written request of
Buyer, it shall (A) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the Patriot Act and the
Beneficial Ownership Regulation) and to fully effectuate the purposes of this
Agreement and (B) provide such opinions of counsel concerning matters relating
to this Agreement as Buyer may reasonably request; provided, however, that
nothing in this Article 9(b)(xxvi) shall be construed as requiring Buyer to
conduct any inquiry or decreasing Seller’s responsibility for its statements,
representations, warranties or covenants hereunder. In order to enable Buyer and
its Affiliates to comply with any anti-money laundering program and related
responsibilities including, but not limited to, any obligations under the
Patriot Act and regulations thereunder, Seller on behalf of itself and its
Affiliates makes the following representations and covenants to Buyer and its
Affiliates that neither Seller, nor, to Seller’s actual knowledge, any of its
Affiliates, is a Prohibited Investor, and Seller is not acting on behalf of or
for the benefit of any Prohibited Investor. Seller agrees to promptly notify
Buyer or a person appointed by Buyer to administer their anti-money laundering
program, if applicable, of any change in information affecting this
representation and covenant.

(xxviii) Ownership of Property. Seller does not own, and has not ever owned, any
assets other than (A) the Purchased Assets and (B) such incidental personal
property related thereto.

(xxix) [Reserved].

(xxx) Insider. Seller is not an “executive officer,” “director,” or “person who
directly or indirectly or acting through or in concert with one or more persons
owns, Controls, or has the power to vote more than 10% of any class of voting
securities” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of Buyer, of a bank holding company of which Buyer
is a Subsidiary, or of any Subsidiary, of a bank holding company of which Buyer
is a Subsidiary, of any bank at which Buyer maintains a correspondent account or
of any lender which maintains a correspondent account with Buyer.

(xxxi) Office of Foreign Assets Control. Seller warrants, represents and
covenants that Seller shall maintain policies and procedures reasonably designed
to ensure compliance by Seller, and all of Seller’s Affiliates with Sanctions
Laws and Regulations. Seller further warrants, represents and covenants that
neither Seller nor any of its Affiliates are or will be an entity or person that
is the subject of any Sanctions Laws or Regulations, including but not limited
to sanctions, prohibitions, restrictions and other

 

61



--------------------------------------------------------------------------------

limitations applicable to entities and persons (A) that are listed in the Annex
to, or is otherwise subject to the provisions of EO13224; (B) whose names appear
on OFAC’s most current list of “Specifically Designed National and Blocked
Persons,” (C) who commit, threaten to commit or support “terrorism”, as that
term is defined in EO 13224; or (D) who are otherwise affiliated with, or owned
50% or more in the aggregate by, any entity or person listed above (any and all
parties or persons described in (A) through (D) above are herein referred to as
a “Prohibited Person”). Seller covenants and agrees that none of Seller or any
of its Affiliates will knowingly (1) conduct any business, nor engage in any
transaction or dealing, directly or indirectly, with any Prohibited Person or
(2) engage in or conspire to engage in any transaction that evades or avoids or
that has the purpose of evading or avoiding any of Sanctions Laws and
Regulations, including but not limited to the prohibitions of EO 13224. Seller
further covenants and agrees that (1) it shall not, directly or indirectly, use
the proceeds of any transaction pursuant to the Transaction Documents, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person or entity (x) to fund any activities or business
of or with any Prohibited Person, or in any country or territory, that at the
time of such funding is a Sanctioned Country, or (y) in any other manner that
would result in a violation of any Sanction Laws and Regulations by any party to
this Agreement and (2) none of the funds or the assets of Seller that are used
to pay any amount due pursuant to this Agreement or any other Transaction
Document shall constitute funds obtained from transactions with or relating to
Prohibited Persons or any Sanctioned Country. Seller further covenants and
agrees to deliver to Buyer any such certification or other evidence as may be
requested by Buyer in its sole and absolute discretion, confirming that none of
Seller or any of the its Affiliates is a Prohibited Person and none of Seller,
or any of its Affiliates has engaged in any business transaction or dealings
with a Prohibited Person, including, but not limited to, the making or receiving
of any contribution of funds, goods or services to or for the benefit of a
Prohibited Person.

(xxxii) Notice Address; Chief Executive Office; Jurisdiction of Organization. On
the date of this Agreement, (a) Seller’s location (within the meaning of Article
9 of the UCC) and address for notices is as specified on Annex I, (b) Seller’s
chief executive office is, and has been, located at 2901 Butterfield Rd., Oak
Brook, IL 60523, (c) Seller’s legal name is, and has at all times been, InPoint
JPM Loan, LLC, and (d) Seller’s sole jurisdiction of organization is, and at all
times has been, Delaware. The location where Seller keeps its books and records
(within the meaning of Article 9 of the UCC), including all computer tapes and
records relating to the Purchased Items, is its notice address. Seller has not
changed its name or location within the past twelve (12) months. Seller’s
organizational identification number is 7328018 and its tax identification
number is 83-4039106. The fiscal year of Seller is the calendar year.

(xxxiii) Anti-Money Laundering Laws. Seller either (1) is entirely exempt from
or (2) has otherwise fully complied with all applicable AML Laws, by
(A) establishing an adequate anti-money laundering compliance program as
required by the AML Laws, (B) conducting the requisite due diligence in
connection with the origination of each Purchased Asset for purposes of the AML
Laws, including with respect to the legitimacy of the related obligor (if
applicable) and the origin of the assets used by such obligor to purchase the
property in question, and (C) maintaining sufficient information to identify the
related obligor (if applicable) for purposes of the AML Laws.

 

62



--------------------------------------------------------------------------------

(xxxiv) Ownership. Seller is and shall remain at all times a wholly owned direct
or indirect Subsidiary of Guarantor.

(xxxv) Compliance with ERISA. (a) Neither Seller nor Guarantor has any employees
as of the date of this Agreement; (b) each of Seller and Guarantor either
(i) qualifies as a VCOC or a REOC, (ii) complies with an exception set forth in
the Plan Asset Regulations such that the assets of such Person would not be
subject to Title I of ERISA and/or Section 4975 of the Code, or (iii) does not
hold any “plan assets” within the meaning of the Plan Asset Regulations that are
subject to ERISA; and (c) assuming that no portion of the Purchased Assets are
funded by Buyer with “plan assets” within the meaning of the Plan Asset
Regulations, none of the transactions contemplated by the Transaction Documents
will constitute a nonexempt prohibited transaction (as such term is defined in
Section 4975 of the Code or Section 406 of ERISA) that could subject the Buyer
to any tax or penalty or prohibited transactions imposed under Section 4975 of
the Code or Section 502(i) of ERISA.

(xxxvi) Beneficial Ownership. To the best knowledge of Seller, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

ARTICLE 10.

NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:

(a) take any action that would directly or indirectly impair or adversely affect
Buyer’s title to the Purchased Assets;

(b) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, including, without limitation, any effective transfer or
other disposition as a result of a division of Seller, or pledge or hypothecate,
directly or indirectly, any interest in the Purchased Items (or any of them) to
any Person other than Buyer, or engage in repurchase transactions or similar
transactions with respect to the Purchased Items (or any of them) with any
Person other than Buyer;

(c) amend, modify or waive in any material respect or terminate any provision of
any Purchase Agreement or Servicing Agreement, without the consent of Buyer in
its sole and absolute discretion;

(d) create, incur or permit to exist any lien, encumbrance or security interest
in or on any of its property, assets, revenue, the Purchased Assets, the other
Purchased Items, whether now owned or hereafter acquired, other than the liens
and security interest granted by Seller pursuant to Article 6 of this Agreement
and the lien and security interest granted by Parent under the Pledge Agreement;

 

63



--------------------------------------------------------------------------------

(e) enter into any transaction of merger or consolidation or amalgamation or
division, or liquidate, wind up or dissolve itself (or suffer any liquidation,
winding up or dissolution), sell all or substantially all of its assets without
the consent of Buyer in its sole and absolute discretion;

(f) consent or assent to any amendment or supplement to, or termination of, any
note, loan agreement, mortgage or guarantee relating to the Purchased Assets or
other agreement or instrument relating to the Purchased Assets other than in
accordance with Article 7(f) and Article 27;

(g) permit the organizational documents or organizational structure of Seller to
be amended without the prior written consent of Buyer in its sole and absolute
discretion;

(h) acquire or maintain any right or interest in any Purchased Asset or
Underlying Mortgaged Property that is senior to or pari passu with the rights
and interests of Buyer therein under this Agreement and the other Transaction
Documents, unless such right or interest becomes a Purchased Asset hereunder;

(i) use any part of the proceeds of any Transaction hereunder for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System;

(j) [Reserved];

(k) take any action, cause, allow, or permit any of the Seller, any direct or
indirect parent of Seller, Guarantor, REIT Holdings or any direct or indirect
Subsidiary of Guarantor to be required to register as an “investment company,”
or a company “controlled by an investment company,” within the meaning of the
Investment Company Act, or to violate any provisions of the Investment Company
Act, including Section 18 thereof or any rules or regulations promulgated
thereunder; or

(l) permit the Maximum Concentration Ratio Requirement to be violated.

ARTICLE 11.

AFFIRMATIVE COVENANTS OF SELLER

The following covenants shall be given independent effect (so that if a
particular action or condition is prohibited by any covenant, the fact that such
action or condition would be permitted by an exception to, or be otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
breach of such covenant if such action is taken or condition exists). On and as
of the date hereof and each Purchase Date and until this Agreement is no longer
in force with respect to any Transaction:

 

64



--------------------------------------------------------------------------------

(a) Seller shall promptly notify Buyer of any material adverse change in its
business operations and/or financial condition; provided, however, that nothing
in this Article 11 shall relieve Seller of its obligations under this Agreement.

(b) Seller shall provide Buyer with copies of such documents as Buyer may
request evidencing the truthfulness of the representations set forth in Article
9.

(c) Seller shall (1) defend the right, title and interest of Buyer in and to the
Purchased Items against, and take such other action as is necessary to remove,
the Liens, security interests, claims and demands of all Persons (other than
security interests by or through Buyer), (2) to the extent any additional
limited liability company is formed by division of Seller (and without prejudice
to Articles 10(b) and (f)), Seller shall cause any such additional limited
liability company to assign, pledge and grant to Buyer all of its assets, and
shall cause any owner of such additional limited liability company to pledge all
of the Capital Stock and any rights in connection therewith of such additional
limited liability company, to Buyer in support of all Repurchase Obligations in
the same manner and to the same extent as the assignment, pledge and grant by
Seller of all of Seller’s assets hereunder, and in the same manner and to the
same extent as the pledge by Parent of all of Parent’s right, title and interest
in all of the Capital Stock of the Seller and any rights in connection
therewith, in each case pursuant to the Pledge Agreement, and (3) at Buyer’s
reasonable request, take all action necessary to ensure that Buyer will have a
first priority security interest in the Purchased Assets subject to any of the
Transactions in the event such Transactions are recharacterized as secured
financings.

(d) Seller shall cause the special servicer rating of the special servicer with
respect to all mortgage loans underlying Purchased Assets to be no lower than
“average” by S&P to the extent Seller controls or is entitled to control the
selection of the special servicer. In the event the special servicer rating with
respect to any Person acting as special servicer for any mortgage loans
underlying Purchased Assets shall be below “average” by S&P, or if an Act of
Insolvency occurs with respect to Seller or Guarantor, Buyer shall be entitled
to transfer special servicing with respect to all Purchased Assets to an entity
satisfactory to Buyer, to the extent Seller controls or is entitled to control
the selection of the special servicer.

(e) Seller shall promptly (and in any event not later than two (2) Business Days
following receipt) deliver to Buyer or its designated representative (i) any
notice of the occurrence of an event of default under or report received by
Seller pursuant to the Purchased Asset Documents; (ii) any notice of transfer of
servicing under the Purchased Asset Documents and (iii) any other information
with respect to the Purchased Assets, the Purchased Items or Seller’s ownership
or management or, or Manager’s management of, the Purchased Assets or Purchased
Items that may be requested by Buyer from time to time.

(f) Seller shall permit Buyer or its designated representatives (which may be
Affiliates of Buyer) to inspect Seller’s records with respect to the Purchased
Items and the conduct and operation of its business related thereto upon
reasonable prior written notice from Buyer or its designated representative, at
such reasonable times and with reasonable frequency, and to make copies of
extracts of any and all thereof, subject to the terms of any confidentiality
agreement between Buyer and Seller. Buyer shall act in a commercially reasonable
manner in requesting and conducting any inspection relating to the conduct and
operation of Seller’s

 

65



--------------------------------------------------------------------------------

business. In addition, Seller shall make a representative available to Buyer
every month for attendance at a telephone conference, the date of which to be
mutually agreed upon by Buyer and Seller, regarding the status of each Purchased
Asset, Seller’s compliance with the requirements of Articles 11 and 12, and any
other matters relating to the Transaction Documents or Transactions that Buyer
wishes to discuss with Seller.

(g) Seller shall promptly notify Buyer of any change in the information provided
in the Beneficial Ownership Certification delivered to Buyer that would result
in a change to the list of beneficial owners identified therein.

(h) If Seller shall at any time become entitled to receive or shall receive any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for a Purchased Asset, or otherwise in respect thereof, Seller shall
accept the same as Buyer’s agent, hold the same in trust for Buyer and deliver
the same forthwith to Buyer (or the Custodian, as appropriate) in the exact form
received, duly endorsed by Seller to Buyer, if required, together with all
related necessary transfer documents, to be held by Buyer hereunder as
additional collateral security for the Transactions. If any sums of money or
property are paid or distributed in respect of the Purchased Assets and received
by Seller, Seller shall, until such money or property is paid or delivered to
Buyer, hold such money or property in trust for Buyer, segregated from other
funds of Seller, as additional collateral security for the Transactions.

(i) At any time from time to time upon the reasonable request of Buyer, at the
sole expense of Seller, Seller shall (i) promptly and duly execute and deliver
such further instruments and documents and take such further actions as Buyer
may request for the purposes of obtaining or preserving the full benefits of
this Agreement including the perfected, first priority security interest
required hereunder, (ii) ensure that such security interest remains fully
perfected at all times and remains at all times first in priority as against all
other creditors of Seller (whether or not existing as of the Closing Date, any
Purchase Date or in the future) and (iii) obtain or preserve the rights and
powers herein granted (including, among other things, filing such UCC financing
statements as Buyer may request). If any amount payable under or in connection
with any of the Purchased Items shall be or become evidenced by any promissory
note, other instrument or certificated security, such note, instrument or
certificated security shall be immediately delivered to Buyer, duly endorsed in
a manner satisfactory to Buyer, to be itself held as a Purchased Item pursuant
to this Agreement, and the documents delivered in connection herewith.

(j) Seller shall provide, or to cause to be provided, to Buyer the following
financial and reporting information:

(i) Within fifteen (15) calendar days after each month-end, a monthly reporting
package substantially in the form of Exhibit III-A attached hereto (the “Monthly
Reporting Package”);

(ii) Within forty-five (45) calendar days after the last day of each of the
first three fiscal quarters in any fiscal year, a quarterly reporting package
substantially in the form of Exhibit III-B attached hereto (the “Quarterly
Reporting Package”);

 

66



--------------------------------------------------------------------------------

(iii) Within ninety (90) calendar days after the last day of its fiscal year, an
annual reporting package substantially in the form of Exhibit III-C attached
hereto (the “Annual Reporting Package”); and

(iv) Upon Buyer’s request:

(A) copies of Seller’s and Guarantor’s Federal Income Tax returns, if any,
delivered within thirty (30) days after the earlier of (A) filing or (B) the
last filing extension period; and

(B) such other information regarding the financial condition, operations or
business of Seller, Guarantor or any Mortgagor in respect of a Purchased Asset
as Buyer may reasonably request.

Notwithstanding anything to the contrary in Article 12, if Seller fails to
deliver the complete Monthly Reporting Package described in clause (j)(i) above
as a result of the failure of the related borrower to deliver any information
for the related time period as required by the underlying loan documents, then
Seller shall immediately repurchase the related Purchased Asset at the
Repurchase Price; provided, however, that Seller shall have a period of ten
(10) Business Days from the date of delivery of the incomplete Monthly Reporting
Package to provide any missing information.

(k) Seller shall make a representative available to Buyer every month for
attendance at a telephone conference, the date of which to be mutually agreed
upon by Buyer and Seller, regarding the status of each Purchased Asset, Seller’s
compliance with the requirements of Articles 11 and 12, and any other matters
relating to the Transaction Documents or Transactions that Buyer wishes to
discuss with Seller.

(l) Seller shall and shall cause Guarantor to at all times (i) continue to
engage in business of the same general type as now conducted by it or otherwise
as approved by Buyer prior to the date hereof, (ii) comply with all contractual
obligations, (iii) comply in all respects with all Requirements of Law
(including, without limitation, Environmental Laws) of any Governmental
Authority or any other federal, state, municipal or other public authority
having jurisdiction over Seller and Guarantor or any of its assets and (iv) do
or cause to be done all things necessary to preserve and maintain in full force
and effect its legal existence and all of its material rights, privileges,
licenses and franchises necessary for the operation of its business (including,
without limitation, preservation of all lending licenses held by Seller and of
Seller’s status as a “qualified transferee” (however denominated) under all
documents that govern the Purchased Assets).

(m) Seller shall and shall cause Guarantor to at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions fairly in accordance with GAAP, and set aside on its books from
its earnings for each fiscal year all such proper reserves in accordance with
GAAP.

(n) Seller shall observe, perform and satisfy all the terms, provisions,
covenants and conditions required to be observed, performed or satisfied by it,
and shall pay when due all costs, fees and expenses required to be paid by it,
under the Transaction Documents, including but not

 

67



--------------------------------------------------------------------------------

limited to the Structuring Fee, Exit Fee and Extension Fees, as applicable.
Seller will continue to be a disregarded entity for U.S. federal income tax
purposes. Seller shall pay and discharge all Taxes on its assets and on the
Purchased Items except for Taxes that are not yet due and payable, and any such
Taxes that are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

(o) Seller shall advise Buyer in writing of the opening of any new chief
executive office, principal office or place of business or of the closing of any
such office of Seller or Guarantor and of any change in Seller’s or Guarantor’s
name or jurisdiction of organization not less than thirty (30) days prior to
taking any such action. Seller shall not (A) change its organizational number,
tax identification number, fiscal year, method of accounting, identity,
structure or jurisdiction of organization (or have more than one such
jurisdiction), move the location of its principal place of business and chief
executive office (as defined in the UCC) from its location as of the Purchase
Date or the places where the books and records pertaining to the Purchased
Assets are held unless, in each case, Seller has given Buyer notice thereof not
less than fifteen (15) Business Days prior to taking any such action, or
(B) move, or consent to Custodian moving, the Purchased Asset Documents from the
location thereof on the applicable Purchase Date for the related Purchased
Asset, unless in each case Seller has given at least thirty (30) days’ prior
notice to Buyer and has taken all actions required under the UCC to continue the
first priority perfected security interest of Buyer in the Purchased Assets.

(p) Seller will maintain records with respect to the Purchased Items and the
conduct and operation of its business with no less a degree of prudence than if
the Purchased Items were held by Seller for its own account and will furnish
Buyer, upon reasonable request by Buyer or its designated representative, with
reasonable information obtainable by Seller with respect to the Purchased Items
and the conduct and operation of its business.

(q) Seller shall provide Buyer and its designee with reasonable access plus any
such additional reports as Buyer may request. Upon reasonable notice (unless a
Default or an Event of Default shall have occurred and is continuing, in which
case, no prior notice shall be required), during normal business hours, Seller
shall allow Buyer to (i) review any operating statements, occupancy status and
other property level information with respect to the underlying real estate
directly or indirectly securing or supporting the Purchased Assets that either
is in Seller’s possession or is available to Seller, (ii) examine, copy (at
Buyer’s expense) and make extracts from its books and records, to inspect any of
its properties, and (iii) discuss Seller’s business and affairs with its
officers.

(r) Seller shall not cause or permit any Change of Control without the prior
written consent of Buyer in its sole and absolute discretion.

(s) Seller shall cause each servicer of a Purchased Asset to provide to Buyer
and to the Custodian via electronic transmission, promptly upon request by Buyer
a Servicing Tape for the month (or any portion thereof) prior to the date of
Buyer’s request; provided that, to the extent any servicer does not provide any
such Servicing Tape, Seller shall prepare and provide to Buyer and the Custodian
via electronic transmission a remittance report containing the servicing
information that would otherwise be set forth in the Servicing Tape; provided,
further, that regardless of whether Seller at any time delivers any such
remittance report, Seller shall at all times use commercially reasonable efforts
to cause each servicer to provide each Servicing Tape in accordance with this
Article 11(q).

 

68



--------------------------------------------------------------------------------

(t) Seller’s organizational documents shall at all times include the following
provisions: (a) at all times there shall be, and Seller shall cause there to be,
at least one (1) Independent Director; (b) Seller shall not, without the
unanimous written consent of its board of directors including the Independent
Director, take any material action or any action that might cause such entity to
become insolvent; (c) no Independent Director may be removed or replaced without
Cause and unless Seller provides Buyer with not less than five (5) Business
Days’ prior written notice of (i) any proposed removal of an Independent
Director, together with a statement as to the reasons for such removal, and
(ii) the identity of the proposed replacement Independent Director, together
with a certification that such replacement satisfies the requirements set forth
in the organizational documents for an Independent Director; and provided
further, that any removal or replacement shall not be effective until the
replacement Independent Director has accepted his or her appointment; (d) to the
fullest extent permitted by applicable law, including Section 18-1101(c) of the
Delaware Act and notwithstanding any duty otherwise existing at law or in
equity, the Independent Director shall consider only the interests of Seller,
including its creditors in acting or otherwise voting with respect to a material
action; (e) except for duties to Seller as set forth in clause (d) above
(including duties to its equity owners and its creditors solely to the extent of
their respective economic interests in Seller but excluding (i) all other
interests of the equity owners, (ii) the interests of other Affiliates of
Seller, and (iii) the interests of any group of Affiliates of which Seller is a
part), the Independent Director shall not have any fiduciary duties to any
Person bound by its organizational documents; (f) the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing under
applicable law; and (g) to the fullest extent permitted by applicable law,
including Section 18-1101(e) of the Delaware Act, an Independent Director shall
not be liable to Seller or any other Person for breach of contract or breach of
duties (including fiduciary duties), unless the Independent Director acted in
bad faith or engaged in willful misconduct. “Cause” means, with respect to an
Independent Director, (i) acts or omissions by such Independent Director that
constitute willful disregard of such Independent Director’s duties as set forth
in Seller’s organizational documents, (ii) that such Independent Director has
engaged in or has been charged with, or has been convicted of, fraud or other
acts constituting a crime under any law applicable to such Independent Director,
(iii) that such Independent Director is unable to perform his or her duties as
Independent Director due to death, disability or incapacity, or (iv) that such
Independent Director no longer meets the definition of Independent Director.

(u) Seller has not and will not:

(i) engage in any business or activity other than the entering into and
performing its obligations under the Transaction Documents, and activities
incidental thereto;

(ii) acquire or own any assets other than (A) the Purchased Assets, and (B) such
incidental personal property related thereto;

 

69



--------------------------------------------------------------------------------

(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets, change its legal structure or divide into two
(2) or more limited liability companies or other legal entities;

(iv) (A) fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable laws of the jurisdiction of its organization or
formation, or (B) amend, modify, terminate or fail to comply with the provisions
of its organizational documents, in each case without the prior written consent
of Buyer;

(v) own any subsidiary, or make any investment in, any Person;

(vi) commingle its assets with the assets of any other Person, or permit any
Affiliate or constituent party independent access to its bank accounts;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the debt incurred pursuant to this
Agreement and the other Transaction Documents and unsecured trade debt in an
unpaid amount less than $100,000;

(viii) fail to maintain its records and books of account (in which complete
entries will be made in accordance with GAAP consistently applied), bank
accounts, financial statements, accounting records and other entity documents
separate and apart from those of any other Person; except that Seller’s
financial position, assets, liabilities, net worth and operating results may be
included in the consolidated financial statements of an Affiliate, provided that
(A) appropriate notation shall be made on such consolidated financial statements
to indicate the separate identity of Seller from such Affiliate and that
Seller’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person, and (B) Seller’s assets,
liabilities and net worth shall also be listed on Seller’s own separate balance
sheet;

(ix) except for capital contributions or capital distributions permitted under
the terms and conditions of Seller’s organizational documents and properly
reflected on its books and records, enter into any transaction, contract or
agreement with any general partner, member, shareholder, principal, guarantor of
the obligations of Seller, or any Affiliate of the foregoing, except upon terms
and conditions that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with unaffiliated third parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person and not maintain its properties, assets and accounts separate from those
of any Affiliate or any other Person;

(xi) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets to
secure the obligations of any other Person or hold out its credit or assets as
being available to satisfy the obligations of any other Person or enter into any
transaction with an Affiliate of Seller except on commercially reasonable terms
similar to those available to unaffiliated parties in an arm’s length
transaction;

 

70



--------------------------------------------------------------------------------

(xii) make any loans or advances to any Person, or own any stock or securities
of, any Person;

(xiii) fail to (A) file its own tax returns separate from those of any other
Person, except to the extent Seller is treated as a “disregarded entity” for tax
purposes and is not required to file tax returns under applicable Requirements
of Law, and (B) pay any taxes required to be paid under applicable law;
provided, however, that Seller shall not have any obligation to reimburse its
equityholders or their Affiliates for any taxes that such equityholders or their
Affiliates may incur as a result of any profits or losses of Seller;

(xiv) fail to (A) hold itself out to the public as a legal entity separate and
distinct from any other Person, (B) conduct its business solely in its own name
or (C) correct any known misunderstanding regarding its separate identity;

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that the foregoing shall not require
any member, partner or shareholder of Seller to make any additional capital
contributions to Seller;

(xvi) if it is a partnership or limited liability company, without the unanimous
written consent of all of its partners or members, as applicable, and the
written consent of one hundred percent (100%) of all directors or managers of
Seller, including, without limitation, the Independent Director, take any
material action or any action that might cause such entity to become insolvent;

(xvii) fail to allocate shared expenses (including, without limitation, shared
office space and services performed by an employee of an Affiliate) among the
Persons sharing such expenses;

(xviii) fail to remain solvent or pay its own liabilities only from its own
funds; provided that the foregoing shall not require any member, partner or
shareholder of Seller to make any additional capital contributions to Seller;

(xix) acquire obligations or securities of its partners, members, shareholders
or other Affiliates, as applicable;

(xx) have any employees;

(xxi) fail to maintain and use separate stationery, invoices and checks bearing
its own name;

(xxii) have any of its obligations guaranteed by an Affiliate other than by
Guarantor pursuant to the Guarantee;

 

71



--------------------------------------------------------------------------------

(xxiii) identify itself as a department or division of any other Person; or

(xxiv) buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities or the Purchased Assets).

(v) With respect to each Eligible Asset to be purchased hereunder, Seller shall
notify Buyer in writing of the creation of any right or interest in such
Eligible Asset or related Underlying Mortgaged Property that is senior to or
pari passu with the rights and interests that are to be transferred to Buyer
under this Agreement and the other Transaction Documents, and whether any such
interest will be held or obtained by Seller or an Affiliate of Seller.

(w) Seller shall obtain estoppels and agreements reasonably acceptable to Buyer
for each Purchased Asset that is a Senior Mortgage Loan that is subject to a
ground lease.

(x) Seller shall be solely responsible for the fees and expenses of the
Custodian, Depository and each servicer (including, without limitation, the
Primary Servicer and the Interim Servicer) of any or all of the Purchased
Assets.

(y) Seller shall notify Buyer in writing of any event or occurrence that could
be reasonably determined to cause Guarantor to breach any of the covenants
contained in paragraph 9 of the Guarantee Agreement.

(z) With respect to each Purchased Asset, Seller shall take all action necessary
or required by the Transaction Documents, Purchased Asset Documents and each and
every Requirement of Law, or requested by Buyer, to perfect, protect and more
fully evidence the security interest granted in the related Purchase Agreement,
if applicable, and Buyer’s ownership of and first priority perfected security
interest in such Purchased Asset and related Purchased Asset Documents,
including executing or causing to be executed (a) such other instruments or
notices as may be necessary or appropriate and filing and maintaining effective
UCC financing statements, continuation statements and assignments and amendments
thereto, and (b) if applicable, all documents necessary to both collaterally and
absolutely and unconditionally assign all rights (but none of the obligations)
of Seller under the related Purchase Agreement, in each case as additional
collateral security for the payment and performance of each of the Repurchase
Obligations. Seller shall not assign, sell, transfer, pledge, hypothecate,
grant, create, incur, assume or suffer or permit to exist any security interest
in or Lien on any Purchased Asset to or in favor of any Person other than Buyer.

(aa) Seller shall, and pursuant to Re-direction Letters shall cause the
Mortgagors under the Purchased Assets and all other applicable Persons to,
deposit all Income in respect of the Purchased Assets into the Depository
Account on the day the related payments are due. Seller (a) shall, and shall
cause Primary Servicer and Interim Servicer to, comply with and enforce each
Re-direction Letter, (b) shall not amend, modify, waive, terminate or revoke any
Re-direction Letter without Buyer’s consent, and (c) shall take all reasonable
steps to enforce each Re-direction Letter. In connection with each principal
payment or prepayment under a Purchased Asset, Seller shall provide or cause to
be provided to Buyer sufficient detail to enable Buyer to identify the Purchased
Asset to which such payment applies. If Seller receives any rights, whether in
addition to, in substitution of, as a conversion of, or in exchange for any
Purchased

 

72



--------------------------------------------------------------------------------

Assets, or otherwise in respect thereof, Seller shall accept the same as Buyer’s
agent, hold the same in trust for Buyer and immediately deliver the same to
Buyer or its designee in the exact form received, together with duly executed
instruments of transfer, stock powers or assignment in blank and such other
documentation as Buyer shall reasonably request.

(bb) Seller shall promptly notify Buyer of the occurrence of any of the
following of which Seller has knowledge, together with a certificate of a
Responsible Officer of Seller setting forth details of such occurrence and any
action Seller has taken or proposes to take with respect thereto:

(i) a breach of any representation contained herein;

(ii) any of the following: (A) with respect to any Purchased Asset or related
Underlying Mortgaged Property, any event that could reasonably be expected to
cause a material change in the value, cash flow or net operating income of the
Underlying Mortgaged Property, a material loss or damage, material licensing or
permit issues, violation of any Requirement of Law, violation of any
Environmental Law or any other actual or expected event or change in
circumstances that could reasonably be expected to result in a default or
material decline in value or cash flow, and (B) with respect to Seller, a
violation of any Requirement of Law or other event or circumstance that could
reasonably be expected to have a Material Adverse Effect;

(iii) the existence of any Default or Event of Default under the Transaction
Documents (with a copy of such notice to Buyer simultaneously delivered to
Depository), or of any monetary default, material nonmonetary default or event
of default under or related to any Purchased Asset;

(iv) the resignation or termination of any servicer under any Servicing
Agreement with respect to any Purchased Asset;

(v) the establishment of a rating by any Rating Agency applicable to Seller,
Guarantor or any Affiliate of Seller or Guarantor and any downgrade in or
withdrawal of such rating once established; and

(vi) the commencement of, settlement of or material judgment in any litigation,
action, suit, arbitration, investigation or other legal or arbitration
proceedings before any Governmental Authority that (i) affects Seller, Guarantor
or any Subsidiary of Guarantor, Manager or the direct parent of Manager, a
Purchased Asset or an Underlying Mortgaged Property, (ii) questions or
challenges the validity or enforceability of any Transaction, Purchased Asset or
Purchased Asset Document, or (iii) individually or in the aggregate, if
adversely determined, could reasonably be likely to have a Material Adverse
Effect.

(cc) If the aggregate outstanding Purchase Price of all Purchased Assets as of
any date of determination exceeds the Maximum Facility Amount, Seller shall,
within two (2) Business Days, pay to Buyer an amount necessary to reduce such
aggregate outstanding Purchase Price to an amount equal to or less than the
Maximum Facility Amount.

 

73



--------------------------------------------------------------------------------

(dd) With respect to each Participation Interest for which the related
Underlying Mortgage Loan is not primarily serviced by an approved Primary
Servicer: (a) the related Underlying Mortgage Loan shall at all times be
serviced pursuant to a servicing agreement in form and substance acceptable to
Buyer, and (b) the servicer thereunder shall have signed and delivered a
Servicer Notice in form and substance acceptable to Buyer. If any such servicing
agreement with respect to any Underlying Mortgage Loan is terminated, then
Seller shall, prior to or simultaneously with such termination, cause a new
servicer acceptable to Buyer in its sole discretion to be approved and a new
servicing agreement to be entered into with respect to such Underlying Mortgage
Loan in form and substance acceptable to Buyer in its sole discretion.

(ee) Seller shall promptly notify Buyer of any change in the information
provided in the Beneficial Ownership Certification delivered to Buyer that would
result in a change to the list of beneficial owners identified therein.

ARTICLE 12.

EVENTS OF DEFAULT; REMEDIES

(a) Each of the following events shall constitute an “Event of Default” under
this Agreement:

(i) Seller shall fail to repurchase (A) Purchased Assets upon the applicable
Repurchase Date or (B) a Purchased Asset that is no longer an Eligible Asset in
accordance with Article 12(c);

(ii) Buyer shall fail to receive on any Remittance Date the accreted value of
the Price Differential (less any amount of such Price Differential previously
paid by Seller to Buyer) (including, without limitation, in the event the Income
paid or distributed on or in respect of the Purchased Assets is insufficient to
make such payment and Seller does not make such payment or cause such payment to
be made) (except that such failure shall not be an Event of Default by Seller if
sufficient Income, including Principal Proceeds which would otherwise be
remitted to Seller pursuant to Article 5 of this Agreement, is on deposit in the
Depository Account, the Depository fails to remit such funds to Buyer when due
and payable, and such failure is not cured within three (3) Business Days);

(iii) Seller shall fail to cure any Margin Deficit, to the extent such Margin
Deficit equals or exceeds the Minimum Transfer Amount, in accordance with
Article 4 of this Agreement;

(iv) Seller or Guarantor shall fail to make any payment not otherwise addressed
under this Article 12(a) owing to Buyer that has become due, whether by
acceleration or otherwise under the terms of this Agreement or the terms of the
Pledge Agreement, or the Guarantee Agreement or any other Transaction Document,
which failure is not remedied within three (3) Business Days of notice thereof;

 

74



--------------------------------------------------------------------------------

(v) Seller shall default in the observance or performance of its obligation in
Article 7(e) hereof or any agreement contained in Article 10 of this Agreement
and, such default shall not be cured within the earlier of (A) five (5) Business
Days after notice by Buyer to Seller thereof or (B) actual knowledge on the part
of Seller of such breach or failure to perform;

(vi) an Act of Insolvency occurs with respect to Seller or any of its direct or
indirect parents or Guarantor or any of its direct or indirect Subsidiaries;

(vii) a Change of Control occurs;

(viii) Seller or Guarantor shall admit to any Person its inability to, or its
intention not to, perform any of its obligations hereunder;

(ix) the Custodial Agreement, the Depository Agreement, the Pledge Agreement,
the Guarantee Agreement, the Fee Letter, any Re-direction Letter, any Servicer
Notice or any other Transaction Document or a replacement therefor acceptable to
Buyer shall for whatever reason be terminated or cease to be in full force and
effect, or the enforceability thereof shall be contested by Seller, Parent or
Guarantor;

(x) Seller or Guarantor shall be in default under (i) any Indebtedness of Seller
or Guarantor, as applicable, which default (1) involves the failure to pay a
matured obligation in excess of $250,000, with respect to Seller or $5,000,000,
with respect to Guarantor or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, if the aggregate amount of the Indebtedness in respect of which
such default or defaults shall have occurred is at least $250,000, with respect
to Seller or $5,000,000, with respect to Guarantor; or (ii) any other material
contract to which Seller or Guarantor is a party which default (1) involves the
failure to pay a matured obligation or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such contract if
the aggregate amount of such obligations is $250,000, with respect to Seller or
$5,000,000, with respect to Guarantor;

(xi) Seller or Guarantor or any of their present or future Affiliates shall be
in default under any Indebtedness of Seller or Guarantor or any of their present
or future Affiliates, as applicable, to Buyer or any of its present or future
Affiliates, which default (A) involves the failure to pay a matured obligation,
or (B) permits the acceleration of the maturity of obligations by any other
party to or beneficiary with respect to such Indebtedness;

(xii) (A) Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that is not exempt from such Sections of ERISA and the Code,
(B) any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the Pension Benefit Guaranty Corporation or a Plan shall arise on
the assets of Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA) shall occur with

 

75



--------------------------------------------------------------------------------

respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Plan, which
Reportable Event (as so defined) or commencement of proceedings or appointment
of a trustee is, in the reasonable opinion of Buyer, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (D) any Plan shall
terminate for purposes of Title IV of ERISA, (E) Seller or any ERISA Affiliate
shall, or in the reasonable opinion of Buyer is likely to, incur any liability
in connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan or (F) any other event or condition shall occur or exist with
respect to a Plan; and in each case in clauses (A) through (F) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect;

(xiii) either (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Buyer to be the owner free of any adverse claim of any of
the Purchased Assets, and such condition is not cured by Seller within three
(3) Business Days after notice thereof from Buyer to Seller, or (B) if a
Transaction is recharacterized as a secured financing, and the Transaction
Documents with respect to any Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Buyer in any
of the Purchased Assets;

(xiv) [Reserved];

(xv) any governmental, regulatory, or self-regulatory authority shall have taken
any action to remove, limit, restrict, suspend or terminate the rights,
privileges, or operations of Seller or Guarantor, which suspension has a
Material Adverse Effect in the determination of Buyer and that is not cured by
Seller, within fifteen (15) Business Days after knowledge by Seller or Guarantor
of such action or notice thereof from Buyer to Seller;

(xvi) any condition shall exist that constitutes a Material Adverse Effect in
Buyer’s sole discretion exercised in good faith and that is not cured by Seller,
within fifteen (15) Business Days after knowledge by Seller or Guarantor of such
action or notice thereof from Buyer to Seller;

(xvii) any representation (other than the representations and warranties of
Seller set forth in Exhibit VI and Article 9(b)(x)(D), which shall be used
solely by Buyer to determine the Market Value of the affected Purchased Asset)
made by Seller to Buyer shall have been incorrect or untrue in any material
respect when made or repeated or deemed to have been made or repeated;

(xviii) a final non-appealable judgment by any competent court in the United
States of America for the payment of money (a) rendered against Seller in an
amount greater than $250,000 or (b) rendered against Guarantor in an amount
greater than $5,000,000, and remained undischarged or unpaid for a period of
thirty (30) days, during which period execution of such judgment is not
effectively stayed by bonding over or other means acceptable to Buyer; provided
that, if Seller is diligently and continuously pursuing an action in good faith
for discharge of such judgment but is not able to do so

 

76



--------------------------------------------------------------------------------

within such thirty (30) day period despite such efforts, Seller shall have an
additional period of time, not to exceed thirty (30) additional days, within
which to obtain such discharge so long as Seller diligently and continuously
pursues such discharge during such additional thirty (30) day period;

(xix) if Seller shall breach or fail to perform any of the terms, covenants,
obligations or conditions of this Agreement, other than as specifically
otherwise referred to in this Article 12(a), and such breach or failure to
perform is not remedied within the earlier of three (3) days after (A) delivery
of notice thereof to Seller by Buyer, or (B) actual knowledge on the part of
Seller of such breach or failure to perform; provided that, if Buyer determines,
in its sole discretion, that any such breach is capable of being cured and
Seller is diligently and continuously pursuing such a cure in good faith but is
not able to do so on a timely basis, Seller shall have an additional period of
time, not to exceed thirty (30) additional days, within which to complete such
cure;

(xx) the Guarantee Agreement or a replacement therefor acceptable to Buyer shall
for whatever reason be terminated or cease to be in full force and effect, or
the enforceability thereof shall be contested by Guarantor or Seller;

(xxi) the breach by Guarantor of any term or condition set forth in the
Guarantee Agreement and, solely with respect to a breach by Guarantor of the
financial covenant set forth in Section 9(a) of the Guarantee Agreement, a
replacement guarantor acceptable to Buyer in its sole discretion has not entered
into a replacement guarantee agreement in form and substance satisfactory to
Buyer in its sole discretion within two (2) Business Days of such breach,
(B) the breach by Guarantor of any representation, warranty, certification or
covenant made or deemed made in the Guarantee Agreement by Guarantor or in any
certificate furnished by Guarantor to Buyer pursuant to the provisions hereof or
thereof or if any information with respect to the Purchased Assets furnished in
writing on behalf of Guarantor shall prove to have been false or misleading in
any respect as of the time made or furnished;

(xxii) the breach by Interim Servicer of any term or condition set forth in the
Interim Servicing Agreement beyond any applicable grace and/or cure periods;
provided that no beach of this clause (xxii) shall be an Event of Default so
long as (x) Seller has cured such breach within two (2) Business Days of the
date on which Seller has received notice of such breach or otherwise has
knowledge of the occurrence of such breach and (y) a replacement Interim
Servicer acceptable to Buyer has been appointed within 30 days of the date on
which Seller has received notice of such breach or otherwise has knowledge of
the occurrence of such breach;

(xxiii) notwithstanding any other provision of this Article 12(a), if Seller
engages in any conduct or action where Buyer’s prior consent is required by any
Transaction Document and Seller fails to obtain such consent;

(xxiv) Seller or any of its direct or indirect parents, REIT Holdings or
Guarantor or any of its direct or indirect Subsidiaries is required to register
as an “investment company” (as defined in the Investment Company Act) or the
arrangements contemplated by the Transaction Documents shall require
registration of Seller or any of its direct or indirect parents, REIT Holdings
or Guarantor or any of its direct or indirect Subsidiaries as an “investment
company”;

 

77



--------------------------------------------------------------------------------

(xxv) a breach by Seller of the Maximum Concentration Ratio Requirement that is
not cured pursuant to the provisions of the definition thereof;

(xxvi) Seller fails to deposit all Income and other amounts as required by the
provisions of this Agreement within one (1) Business Day of when due; and

(xxvii) Guarantor’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;

(b) After the occurrence and during the continuance of an Event of Default,
Seller hereby appoints Buyer as attorney-in-fact of Seller for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing or endorsing any instruments that Buyer may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. If an Event of
Default shall occur and be continuing, Buyer may exercise any or all rights or
remedies it may have under the Transaction Documents or that may otherwise be
available under applicable law, including, without limitation of the foregoing,
the following rights and remedies:

(i) At the option of Buyer, exercised by written notice to Seller (which option
shall be deemed to have been exercised, even if no notice is given, immediately
upon the occurrence of an Act of Insolvency with respect to Seller or
Guarantor), the Repurchase Date for each Transaction hereunder shall, if it has
not already occurred, be deemed immediately to occur (the date on which such
option is exercised or deemed to have been exercised being referred to
hereinafter as the “Accelerated Repurchase Date”).

(ii) If Buyer exercises or is deemed to have exercised the option referred to in
Article 12(b)(i) of this Agreement:

(A) Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date;
and

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Buyer by the Depository or
Seller from time to time pursuant to Article 5 of this Agreement and applied to
such Repurchase Price, and (II) any amounts applied to the Repurchase Price
pursuant to Article 12(b)(iii) of this Agreement); and

 

78



--------------------------------------------------------------------------------

(C) the Custodian shall, upon the request of Buyer, deliver to Buyer all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets.

(iii) Upon the occurrence of an Event of Default with respect to Seller, Buyer
may (A) immediately sell on a servicing released basis, at a public or private
sale in a commercially reasonable manner and at such price or prices as Buyer
may deem satisfactory any or all of the Purchased Assets, and/or (B) in its sole
discretion elect, in lieu of selling all or a portion of such Purchased Assets,
to give Seller credit for such Purchased Assets in an amount equal to the Market
Value of such Purchased Assets against the aggregate unpaid Repurchase Price for
such Purchased Assets and any other amounts owing by Seller under the
Transaction Documents. The proceeds of any disposition of Purchased Assets
effected pursuant to this Article 12(b)(iii) shall be applied, (v) first, to the
costs and expenses incurred by Buyer in connection with Seller’s default;
(w) second, to actual, out-of-pocket damages incurred by Buyer in connection
with Seller’s default (including, but not limited to, costs of cover and/or
hedging transactions, if any), (x) third, to the Repurchase Price; (y) fourth,
to any Breakage Costs; and (z) fifth, to return any excess to Seller.

(iv) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Assets on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of the nature of the Purchased Assets, the
parties agree that liquidation of a Transaction or the Purchased Assets does not
require a public purchase or sale and that a good faith private purchase or sale
shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect, in its sole discretion, the time and manner of
liquidating any Purchased Assets, and nothing contained herein shall
(A) obligate Buyer to liquidate any Purchased Assets on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Assets in the same manner or on the same Business Day or
(B) constitute a waiver of any right or remedy of Buyer.

(v) Seller shall be liable to Buyer and its Affiliates and shall indemnify Buyer
and its Affiliates for (A) the amount (including in connection with the
enforcement of this Agreement) of all actual, out-of-pocket losses, costs and
expenses, including reasonable legal fees and expenses, actually incurred by
Buyer in connection with or as a consequence of an Event of Default and (B) all
costs incurred by Buyer in connection with hedging transactions in the event
that Seller, from and after an Event of Default, takes any action to impede or
otherwise affect Buyer’s remedies under this Agreement.

(vi) Buyer shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a

 

79



--------------------------------------------------------------------------------

secured party under the UCC of the State of New York, to the extent that the UCC
is applicable, and the right to offset any mutual debt and claim), in equity,
and under any other agreement between Buyer and Seller. Without limiting the
generality of the foregoing, Buyer shall be entitled to set off the proceeds of
the liquidation of the Purchased Assets against all of Seller’s obligations to
Buyer under this Agreement, without prejudice to Buyer’s right to recover any
deficiency.

(vii) Subject to the notice and cure periods set forth herein, Buyer may
exercise any or all of the remedies available to Buyer immediately upon the
occurrence of an Event of Default and at any time during the continuance
thereof. All rights and remedies arising under the Transaction Documents, as
amended from time to time, are cumulative and not exclusive of any other rights
or remedies that Buyer may have.

(viii) Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives, to the extent permitted by law, any defense Seller
might otherwise have arising from the use of nonjudicial process, disposition of
any or all of the Purchased Assets, or from any other election of remedies.
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

(c) If at any time Buyer determines that any Purchased Asset is not an Eligible
Asset, the related Transaction shall terminate and Seller shall repurchase such
Purchased Asset. No later than three (3) Business Days after receiving notice or
Seller becoming otherwise aware that such Purchased Asset is not an Eligible
Asset, Seller shall repurchase the affected Purchased Asset and Seller shall pay
the applicable Repurchase Price for such Purchased Asset to Buyer by depositing
such amount in immediately available funds at the direction of Buyer.

ARTICLE 13.

SINGLE AGREEMENT

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction (including any related Additional Advance or Future Funding
Transaction) hereunder in consideration of and in reliance upon the fact that,
all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

80



--------------------------------------------------------------------------------

ARTICLE 14.

RECORDING OF COMMUNICATIONS

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

ARTICLE 15.

NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or (d) by telecopier (with
answerback acknowledged) provided that such telecopied notice must also be
delivered by one of the means set forth above, to the address specified in Annex
I hereto or at such other address and person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Article 15. A notice shall be
deemed to have been given: (w) in the case of hand delivery, at the time of
delivery, (x) in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day, (y) in the case of expedited prepaid
delivery upon the first attempted delivery on a Business Day, or (z) in the case
of telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Article 15. A party
receiving a notice that does not comply with the technical requirements for
notice under this Article 15 may elect to waive any deficiencies and treat the
notice as having been properly given.

ARTICLE 16.

ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

81



--------------------------------------------------------------------------------

ARTICLE 17.

NON-ASSIGNABILITY

(a) Seller may not assign any of its rights or obligations under this Agreement
without the prior written consent of Buyer and any attempt by Seller to assign
any of its rights or obligations under this Agreement without the prior written
consent of Buyer shall be null and void. Buyer may, without consent of Seller,
sell participating interests in any Transaction, its interest in the Purchased
Assets, or any other interest of Buyer under this Agreement to one or more
banks, financial institutions or other entities (“Participants”) participating
interests in any Transaction, its interest in the Purchased Assets, or any other
interest of Buyer under this Agreement. Buyer may, at any time and from time to
time, assign to any Person (an “Assignee” and together with Participants, each a
“Transferee” and collectively, the “Transferees”) all or any part of its rights
its interest in the Purchased Assets, or any other interest of Buyer under this
Agreement except that, so long as no Default or Event of Default has occurred
and is continuing, no such Transferee shall be a Prohibited Transferee. Seller
agrees to, and to cause Guarantor to, cooperate with Buyer in connection with
any such assignment, transfer or sale of participating interest and to enter
into such restatements of, and amendments, supplements and other modifications
to, this Agreement in order to give effect to such assignment, transfer or sale.
Seller agrees that each Participant shall be entitled to the benefits of Article
3(j), Article 3(k), and Articles 3(p) through (u) (subject to the requirements
and limitations therein, including the requirements under Article 3(t) (it being
understood that the documentation required under Article 3(t) shall be delivered
to the participating Buyer)) to the same extent as if it were an Assignee and
had acquired its interest by assignment pursuant to this Article 17(a); provided
that such Participant (A) agrees to be subject to the provisions of Article 3(w)
as if it were an Assignee under this Article 17(a), and (B) shall not be
entitled to receive any greater payment under Article 3(k), Article 3(p), or
Article 3(s), with respect to any participation, than its participating Buyer,
as applicable, would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by a Governmental Authority, in any case which occurs after the Participant
acquired the applicable participation. Each Buyer that sells a participation
agrees, at Seller’s request and expense, to use reasonable efforts to cooperate
with Seller to effectuate the provisions of Article 3(w) with respect to the
applicable Participant.

(b) Title to all Purchased Assets and Purchased Items shall pass to Buyer and
Buyer shall have free and unrestricted use of all Purchased Assets. Nothing in
this Agreement shall preclude Buyer from engaging in repurchase transactions
with the Purchased Assets and Purchased Items or otherwise selling, pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased Assets
and Purchased Items, all on terms that Buyer may determine in its sole
discretion; provided, however, that Buyer shall transfer the Purchased Assets to
Seller on the applicable Repurchase Date free and clear of any pledge, lien,
security interest, encumbrance, charge or other adverse claim on any of the
Purchased Assets. Nothing contained in this Agreement shall obligate Buyer to
segregate any Purchased Assets or Purchased Items transferred to Buyer by
Seller.

(c) Buyer, acting for this purpose as an agent of Seller, shall maintain at one
of its offices a register for the recordation of the names and addresses of
Buyer, and the percentage of

 

82



--------------------------------------------------------------------------------

the rights and obligations under this Agreement owing to, Buyer and each
Transferee pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Seller,
Buyer, and each Transferee shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Buyer or Transferee, as applicable,
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Seller at any
reasonable time and from time to time upon reasonable prior notice; provided
that Buyer shall have no obligation to disclose all or any portion of the
Register regarding Participants (including the identity of any Participant or
any information relating to a Participant’s beneficial interest in this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such beneficial interest in this Agreement or other obligation
is in registered form under Treasury Regulations Section 5f.103-1(c). No sale,
assignment, transfer or participation pursuant to this Article 17 shall be
effective until reflected in the Register.

ARTICLE 18.

GOVERNING LAW

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF. THE PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.

ARTICLE 19.

NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation of any of the foregoing, the failure to give
a notice pursuant to Articles 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.

ARTICLE 20.

USE OF EMPLOYEE PLAN ASSETS

(a) If assets of an employee benefit plan subject to any provision of ERISA are
intended to be used by either party hereto (the “Plan Party”) in a Transaction,
the Plan Party shall so notify the other party prior to the Transaction. The
Plan Party shall represent in writing to the other party that the Transaction
does not constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and the other party may proceed in reliance thereon but shall not be
required so to proceed.

 

83



--------------------------------------------------------------------------------

(b) Subject to the last sentence of subparagraph (a) of this Article 20, any
such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available audited statement of its financial condition and
its most recent subsequent unaudited statement of its financial condition.

(c) By entering into a Transaction or a related Additional Advance or Future
Funding Transaction pursuant to this Article 20, Seller shall be deemed (i) to
represent to Buyer that since the date of Seller’s latest such financial
statements, there has been no material adverse change in Seller’s financial
condition that Seller has not disclosed to Buyer, and (ii) to agree to provide
Buyer with future audited and unaudited statements of its financial condition as
they are issued, so long as it is Seller in any outstanding Transaction
involving a Plan Party.

ARTICLE 21.

INTENT

(a) The parties intend and recognize that this Agreement and each Transaction
(including any Additional Advance or Future Funding Transaction) is a
“repurchase agreement” as that term is defined in Section 101(47) of the
Bankruptcy Code (except insofar as the type of Assets subject to such
Transaction, Additional Advance and/or Future Funding Transaction or the term of
such Transaction, Additional Advance and/or Future Funding Transaction would
render such definition inapplicable), and a “securities contract” as that term
is defined in Section 741 of the Bankruptcy Code (except insofar as the type of
assets subject to such Transaction, Additional Advance and/or Future Funding
Transaction would render such definition inapplicable). The parties intend
(a) for each Transaction (including any Additional Advance or Future Funding
Transaction) to qualify for the safe harbor treatment provided by the Bankruptcy
Code and for Buyer to be entitled to all of the rights, benefits and protections
afforded to Persons under the Bankruptcy Code with respect to a “repurchase
agreement” as defined in Section 101(47) of the Bankruptcy Code and a
“securities contract” as defined in Section 741(7) of the Bankruptcy Code and
that payments under this Agreement are deemed “margin payments” or “settlement
payments,” as defined in Section 741 of the Bankruptcy Code, (b) for the grant
of a security interest set forth in Article 6 to also be a “securities contract”
as defined in Section 741(7)(A)(xi) of the Bankruptcy Code and a “repurchase
agreement” as that term is defined in Section 101(47)(A)(v) of the Bankruptcy
Code, and (c) that each party (for so long as each is either a “financial
institution,” “financial participant,” “repo participant,” “master netting
participant” or other entity listed in Section 546, 555, 559, 561, 362(b)(6),
362(b)(7) or 362(b)(27) of the Bankruptcy Code) shall be entitled to the “safe
harbor” benefits and protections afforded under the Bankruptcy Code with respect
to a “repurchase agreement” and a “securities contract,” and a “master netting
agreement,” including (x) the rights, set forth in Article 12 (with respect to
Buyer) and Seller’s option to declare an early Repurchase Date upon the
occurrence of an Act of Insolvency with respect to Buyer, and in Section 555,
559 and 561 of the Bankruptcy Code, to liquidate the Purchased Assets and
terminate this Agreement, and (y) the right to offset or net out as set forth in
Article 12 and in Sections 362(b)(6), 362 (b)(7), 362(b)(27), 362(o) and 546 of
the Bankruptcy Code.

 

84



--------------------------------------------------------------------------------

(b) It is understood that (i) either party’s right to accelerate or terminate
this Agreement or to liquidate Assets delivered to it in connection with the
Transactions, Additional Advances and/or Future Funding Transactions hereunder
or to exercise any other remedies pursuant to Article 12 hereof and
(ii) Seller’s option to declare an early Repurchase Date upon the occurrence of
an Act of Insolvency with respect to Buyer is, in each case, a contractual right
to accelerate, terminate or liquidate this Agreement or the Transactions
(including any related Additional Advances and/or Future Funding Transactions)
as described in Sections 555 and 559 of the Bankruptcy Code. It is further
understood and agreed that either party’s right to cause the termination,
liquidation or acceleration of, or to offset net termination values, payment
amounts or other transfer obligations arising under or in connection with this
Agreement or the Transactions, Additional Advances and Future Funding
Transactions hereunder is a contractual right to cause the termination,
liquidation or acceleration of, or to offset net termination values, payment
amounts or other transfer obligations arising under or in connection with this
Agreement as described in Section 561 of the Bankruptcy Code.

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction, Additional Advance
and Future Funding Transaction hereunder is a “qualified financial contract,” as
that term is defined in the FDIA and any rules, orders or policy statements
thereunder (except insofar as the type of assets subject to such Transaction
would render such definition inapplicable).

(d) Each party hereto hereby further agrees that it shall not challenge the
characterization of (i) this Agreement or any Transaction, Additional Advance or
Future Funding Transaction as a “repurchase agreement,” “securities contract”
and/or “master netting agreement,” or (ii) each party as a “repo participant”
within the meaning of the Bankruptcy Code except insofar as the type of Asset
subject to the Transactions, Additional Advances and/or Future Funding
Transactions or, in the case of a “repurchase agreement,” the term of the
Transactions, Additional Advances and/or Future Funding Transactions, would
render such definition inapplicable.

(e) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction, Additional Advance and Future Funding
Transaction hereunder shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation”, respectively, as
defined in and subject to FDICIA (except insofar as one or both of the parties
is not a “financial institution” as that term is defined in FDICIA or Regulation
EE of Board of Governors of the Federal Reserve System thereunder).

(f) It is understood that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code, and as used in
Section 561 of the Bankruptcy Code.

(g) The parties intend that, for U.S. federal, state and local income and
franchise tax purposes and for accounting purposes, each Transaction, Additional
Advance and Future Funding Transaction constitutes a financing, and that Seller
be (except to the extent that Buyer

 

85



--------------------------------------------------------------------------------

shall have exercised its remedies following an Event of Default) the owner of
the Purchased Assets for such purposes. Unless prohibited by applicable law,
Seller and Buyer shall treat the Transactions, Additional Advances and Future
Funding Transactions as described in the preceding sentence (including on any
and all filings with any U.S. federal, state, or local taxing authority and
agree not to take any action inconsistent with such treatment).

ARTICLE 22.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the Exchange Act, SIPA will not provide protection to the
other party with respect to any Transaction hereunder;

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable; and

(d) in the case of Transactions in which one of the parties is an “insured
depository institution”, as that term is defined in Section 1813(c)(2) of
Title 12 of the United States Code, funds held by the financial institution
pursuant to a Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.

ARTICLE 23.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a) Each party irrevocably and unconditionally (i) submits to the non-exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment,

 

86



--------------------------------------------------------------------------------

attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such party hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of any action
brought to enforce its obligations under this Agreement or relating in any way
to this Agreement or any Transaction under this Agreement.

(c) The parties hereby irrevocably waive, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Article 23 shall affect the right of Buyer to
serve legal process in any other manner permitted by law or affect the right of
Buyer to bring any action or proceeding against Seller or its property in the
courts of other jurisdictions.

(d) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

ARTICLE 24.

NO RELIANCE

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

(a) It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;

(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d) It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation; and

 

87



--------------------------------------------------------------------------------

(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

ARTICLE 25.

INDEMNITY

Seller hereby agrees to indemnify Buyer, each Assignee, Buyer’s designee,
Buyer’s Affiliates, each Assignee’s Affiliates and each of Buyer’s, such
Assignee’s and any such designee’s or Affiliate’s respective officers,
directors, employees and agents (“Indemnified Parties”) from and against any and
all actual liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, taxes (including stamp, excise, sales or other taxes that may
be payable or determined to be payable with respect to any of the Purchased
Assets or Purchased Items or in connection with any of the transactions
contemplated by this Agreement and the documents delivered in connection
herewith, other than income, withholding or other taxes imposed upon Buyer),
fees, costs, expenses (including attorneys’ fees and disbursements) or
disbursements (all of the foregoing, collectively “Indemnified Amounts”) that
may at any time (including, without limitation, such time as this Agreement
shall no longer be in effect and the Transactions shall have been repaid in
full) be imposed on or asserted against any Indemnified Party in any way
whatsoever arising out of or in connection with, or relating to, this Agreement
or any Transactions hereunder or any action taken or omitted to be taken by any
Indemnified Party under or in connection with any of the foregoing. Without
limiting the generality of the foregoing, Seller agrees to hold each Indemnified
Party harmless from and indemnify each Indemnified Party against all Indemnified
Amounts with respect to all Purchased Assets relating to or arising out of any
violation or alleged violation of any environmental law, rule or regulation or
any consumer credit laws, including without limitation ERISA, the Truth in
Lending Act and/or the Real Estate Settlement Procedures Act. In any suit,
proceeding or action brought by any Indemnified Party in connection with any
Purchased Asset for any sum owing thereunder, or to enforce any provisions of
any Purchased Asset, Seller will save, indemnify and hold such Indemnified Party
harmless from and against all actual expense (including attorneys’ fees), loss
or damage suffered by reason of any defense, set-off, counterclaim, recoupment
or reduction or liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by Seller of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor or obligor or its successors from Seller.
Seller also agrees to reimburse Buyer as and when billed by Buyer for all
Buyer’s reasonable costs and out-of-pocket expenses incurred in connection with
Buyer’s due diligence reviews with respect to the Purchased Assets (including,
without limitation, those incurred pursuant to Article 26 and Article 3
(including, without limitation, all Pre-Transaction Legal Expenses, even if the
underlying prospective Transaction for which they were incurred does not take
place for any reason) and the enforcement or the preservation of Buyer’s rights
under this Agreement, any Transaction Documents or Transaction contemplated
hereby, including without limitation the fees and disbursements of its counsel.
Seller hereby acknowledges that the obligations of Seller hereunder are a
recourse obligation of Seller. This Article 25 shall not apply with respect to
Taxes other than any Taxes that represent Indemnified Amounts arising from any
non-Tax claim.

 

88



--------------------------------------------------------------------------------

ARTICLE 26.

DUE DILIGENCE

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Assets, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller agrees that upon reasonable prior notice to
Seller, Buyer or its authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Purchased Asset Files, Servicing Records and any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession or under the control of Seller, Primary Servicer, Interim Servicer,
any other servicer or sub-servicer and/or the Custodian. Seller agrees to
reimburse Buyer for any and all reasonable out-of-pocket costs and expenses
incurred by Buyer with respect to continuing due diligence on the Purchased
Assets during the term of this Agreement, which shall be paid by Seller to Buyer
within ten (10) days after receipt of an invoice therefor. Seller also shall
make available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Purchased Asset Files and the
Purchased Assets. Without limiting the generality of the foregoing, Seller
acknowledges that Buyer may enter into Transactions with Seller based solely
upon the information provided by Seller to Buyer and the representations,
warranties and covenants contained herein, and that Buyer, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the Purchased Assets. Buyer may underwrite such Purchased Assets
itself or engage a third party underwriter to perform such underwriting. Seller
agrees to cooperate with Buyer and any third party underwriter in connection
with such underwriting, including, but not limited to, providing Buyer and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession, or under the control, of Seller. Seller further agrees that Seller
shall reimburse Buyer for any and all attorneys’ fees, costs and expenses
incurred by Buyer in connection with continuing due diligence on Eligible Assets
and Purchased Assets.

ARTICLE 27.

SERVICING

(a) Each servicer of any Purchased Asset (including, without limitation, the
Interim Servicer and the Primary Servicer) shall service the Purchased Assets
for the benefit of Buyer and Buyer’s successors and assigns. Seller shall cause
each such servicer (including, without limitation, the Interim Servicer and the
Primary Servicer) to service the Purchased Assets at Seller’s sole cost and for
the benefit of Buyer in accordance with Accepted Servicing Practices; provided
that, without prior written consent of Buyer in its sole discretion as required
by Article 7(d), no servicer (including, without limitation, the Interim
Servicer and the Primary Servicer) of any of the Purchased Assets shall take any
action with respect to any Purchased Asset described in Article 7(d).

(b) Seller agrees that Buyer is the owner of all Servicing Rights, servicing
records, including, but not limited to, any and all servicing agreements
(including, without limitation, the Primary Servicing Agreement, the Interim
Servicing Agreement or any other servicing and/or subservicing agreement
relating to the servicing of any or all of the Purchased Assets) (collectively,
the “Servicing Agreements”), files, documents, records, data bases, computer

 

89



--------------------------------------------------------------------------------

tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing and/or subservicing of
Purchased Assets (the “Servicing Records”), so long as the Purchased Assets are
subject to this Agreement. Seller grants Buyer a security interest in all
servicing fees and rights relating to the Purchased Assets and all Servicing
Rights and Servicing Records to secure the obligation of Seller or its designee
to service in conformity with this Article 27 and any other obligation of Seller
to Buyer. Seller covenants to safeguard such Servicing Records and to deliver
them promptly to Buyer or its designee (including the Custodian) at Buyer’s
request.

(c) Upon the occurrence and during the continuance of an Event of Default, Buyer
may, in its sole discretion, (i) sell its right to the Purchased Assets on a
servicing released basis and/or (ii) terminate Primary Servicer, Interim
Servicer or any other servicer or sub-servicer of the Purchased Assets
(including, without limitation, Seller, in its capacity as servicer of the
Purchased Assets), with or without cause, in each case without payment of any
termination fee.

(d) Seller shall not employ sub-servicers or any other servicer other than
Primary Servicer pursuant to the Primary Servicing Agreement or Interim Servicer
pursuant to the Interim Servicing Agreement to service the Purchased Assets
without the prior written approval of Buyer, in Buyer’s sole discretion. If the
Purchased Assets are serviced by a sub-servicer or any other servicer, Seller
shall, irrevocably assign all rights, title and interest (if any) in the
servicing agreements in the Purchased Assets to Buyer. Seller shall cause all
servicers other than the Interim Servicer (including, without limitation, the
Primary Servicer) and sub-servicers engaged by Seller to execute the Servicer
Notice with Buyer acknowledging Buyer’s ownership of the Purchased Assets and
Servicing Rights and Buyer’s security interest and agreeing that each servicer
and/or sub servicer shall immediately transfer all Income and other amounts with
respect to the Purchased Assets to Buyer in accordance with the applicable
Servicing Agreement and so long as any Purchased Asset is owned by Buyer
hereunder, following notice from Buyer to Seller and each such servicer of an
Event of Default under this Agreement, each such servicer (including the Interim
Servicer and Primary Servicer) or sub-servicer shall take no action with regard
to such Purchased Asset other than as specifically directed by Buyer. Seller
shall cause each Servicing Agreement (including the Interim Servicing Agreement)
to be consistent with the terms of this Agreement and each Servicer (including
the Interim Servicer) to comply with such terms.

(e) The payment of servicing fees shall be subordinate to payment of amounts
outstanding under any Transaction and this Agreement.

(f) For the avoidance of doubt, Seller retains no economic rights to the
servicing of the Purchased Assets. As such, Seller expressly acknowledges that
the Purchased Assets are sold to Buyer on a “servicing released” basis with such
servicing retained by Buyer.

 

90



--------------------------------------------------------------------------------

ARTICLE 28.

MISCELLANEOUS

(a) Seller hereby acknowledges and agrees that Buyer may either securitize
or participate, syndicate or otherwise sell interests in the Transactions, any
Transaction and/or any portion thereof (any such transaction, a “Secondary
Market Transaction”). To the extent Buyer desires to implement any Secondary
Market Transaction, Seller agrees to reasonably cooperate with Buyer, at Buyer’s
sole cost and expense (including, without limitation, Buyer’s attorneys’ fees
and costs and Seller’s reasonable attorneys’ fees and costs), to plan,
structure, negotiate, implement and execute such Secondary Market Transaction;
provided that such Secondary Market Transaction has no material adverse tax
consequence on Seller or its direct or indirect owners. Seller hereby further
acknowledges and agrees that (i) Buyer reserves the right to convert any
Transaction or Transactions (or any portion thereof) at any time (including in
connection with a Secondary Market Transaction) to components, pari passu
financing or subordinate financing, including one or more tranches of preferred
equity, subordinate debt, multiple notes, or participation interests, each
subordinate to such loan (“Subordinate Financing”, and the senior portion of any
such Subordinate Financing, the “Senior Tranche”), and (ii) any such Subordinate
Financing shall have individual coupon rates that, when blended with the Senior
Tranche in the aggregate, shall equal at all times the Price Differential.
Seller acknowledges and agrees that the terms of any such Subordinate Financing
will provide that a default under the Senior Tranche shall be a default under
the respective Subordinate Financing. Seller consents to disclosure by Buyer or
any of its Affiliates of the Purchased Assets, collateral therefor and Seller’s
and its Affiliates’ and/or principals’ operating and financial statements in
connection with the servicing of any Purchased Assets and any Secondary Market
Transaction.

(b) All rights, remedies and powers of Buyer hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Buyer whether
under law, equity or agreement. In addition to the rights and remedies granted
to it in this Agreement, to the extent this Agreement is determined to create a
security interest, Buyer shall have all rights and remedies of a secured party
under the UCC.

(c) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.

(d) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

(e) Without limiting the rights and remedies of Buyer under the Transaction
Documents, Seller shall pay Buyer’s reasonable actual out-of-pocket costs and
expenses, including reasonable fees and expenses of accountants, attorneys and
advisors, incurred in connection with the preparation, negotiation, execution
and consummation of, and any amendment, supplement or modification to, the
Transaction Documents and the Transactions thereunder, whether or not such
Transaction Document (or amendment thereto) or Transaction is ultimately
consummated. Seller agrees to pay Buyer on demand all costs and expenses
(including reasonable expenses for legal services of every kind) of any
subsequent enforcement of any of the provisions hereof, or of the performance by
Buyer of any obligations of Seller in respect of the Purchased Assets, or any
actual or attempted sale, or any exchange, enforcement, collection, compromise
or settlement in respect of any of the Purchased Items and for the custody, care
or preservation of the Purchased Items (including insurance costs) and defending
or asserting rights and claims of Buyer in respect thereof, by litigation or
otherwise. In addition,

 

91



--------------------------------------------------------------------------------

Seller agrees to pay Buyer on demand all reasonable costs and expenses
(including reasonable expenses for legal services) incurred in connection with
the maintenance of the Depository Account and registering the Purchased Items in
the name of Buyer or its nominee. All such expenses shall be recourse
obligations of Seller to Buyer under this Agreement.

(f) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of such rights, Seller hereby grants to
Buyer and its Affiliates a right of offset, to secure repayment of all amounts
owing to Buyer or its Affiliates by Seller under the Transaction Documents, upon
any and all monies, securities, collateral or other property of Seller and the
proceeds therefrom, now or hereafter held or received by Buyer or its Affiliates
or any entity under the Control of Buyer or its Affiliates and its respective
successors and assigns (including, without limitation, branches and agencies of
Buyer, wherever located), for the account of Seller, whether for safekeeping,
custody, pledge, transmission, collection, or otherwise, and also upon any and
all deposits (general or specified) and credits of Seller at any time existing.
Buyer and its Affiliates are hereby authorized at any time and from time to time
upon the occurrence and during the continuance of an Event of Default, without
notice to Seller, to offset, appropriate, apply and enforce such right of offset
against any and all items hereinabove referred to against any amounts owing to
Buyer or its Affiliates by Seller thereof under the Transaction Documents or any
other agreement, irrespective of whether Buyer or its Affiliates shall have made
any demand hereunder and although such amounts, or any of them, shall be
contingent or unmatured and regardless of any other collateral securing such
amounts. Seller shall be deemed directly indebted to Buyer and its Affiliates in
the full amount of all amounts owing to Buyer and its Affiliates by Seller under
the Transaction Documents or any other agreement, and Buyer and its Affiliates
shall be entitled to exercise the rights of offset provided for above. ANY AND
ALL RIGHTS TO REQUIRE BUYER OR ITS AFFILIATES TO EXERCISE THEIR RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT SECURE THE
AMOUNTS OWING TO BUYER OR ITS AFFILIATES BY SELLER UNDER THE TRANSACTION
DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF OFFSET WITH RESPECT TO SUCH
MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF SELLER,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.

(g) All information regarding the terms set forth in any of the Transaction
Documents or the Transactions shall be kept confidential and shall not be
disclosed by either party hereto to any Person except (a) to the Affiliates of
such party or its or their respective directors, officers, employees, agents,
advisors, attorneys, accountants and other representatives who are informed of
the confidential nature of such information and instructed to keep it
confidential, (b) to the extent requested by any regulatory authority, stock
exchange, government department or agency, or required by Requirements of Law,
(c) to the extent required to be included in the financial statements of either
party or an Affiliate thereof, (d) to the extent required to exercise any rights
or remedies under the Transaction Documents, Purchased Assets or Underlying
Mortgaged Properties, (e) to the extent required to consummate and administer a
Transaction, (f) in the event any party is legally compelled to make pursuant to
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process by court order of a court of competent jurisdiction,
and (g) to any actual or prospective Participant or Assignee that agrees to
comply with this Article 28(g); provided, that, except with respect to the
disclosures by Buyer

 

92



--------------------------------------------------------------------------------

under this Article 28(g), no such disclosure made with respect to any
Transaction Document shall include a copy of such Transaction Document to the
extent that a summary would suffice, but if it is necessary for a copy of any
Transaction Document to be disclosed, all pricing and other economic terms set
forth therein shall be redacted before disclosure.

(h) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(i) This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

(j) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(k) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.

(l) The following rules set forth in this paragraph apply to this Agreement
unless the context requires otherwise. Headings are for convenience only and do
not affect interpretation. The singular includes the plural and conversely. A
gender includes all genders. Where a word or phrase is defined, its other
grammatical forms have a corresponding meaning. A reference to an Article,
Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule, Appendix,
Attachment, Rider or Exhibit is, unless otherwise specified, a reference to an
Article, Section, Subsection, Paragraph, Subparagraph or Clause of, or Annex,
Schedule, Appendix, Attachment, Rider or Exhibit to, this Agreement, all of
which are hereby incorporated herein by this reference and made a part hereof. A
reference to a party to this Agreement or another agreement or document includes
the party’s successors, substitutes or assigns permitted by the Transaction
Documents. A reference to an agreement or document is to the agreement or
document as amended, restated, modified, novated, supplemented or replaced,
except to the extent prohibited by any Transaction Document. A reference to
legislation or to a provision of legislation includes a modification,
codification, replacement, amendment or reenactment of it, a legislative
provision substituted for it and a rule, regulation or statutory instrument
issued under it. A reference to writing includes a facsimile or electronic
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes an omission, statement or
undertaking, whether or not in writing. A Default or Event of Default exists
until it has been cured or waived in writing by Buyer. The words “hereof,”
“herein,”

 

93



--------------------------------------------------------------------------------

“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement, unless the context clearly requires or
the language provides otherwise. The word “including” is not limiting and means
“including without limitation.” The word “any” is not limiting and means “any
and all” unless the context clearly requires or the language provides otherwise.
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including,” the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.”
References to “good faith” in this Agreement shall mean “honesty in fact in the
conduct or transaction concerned”. The words “will” and “shall” have the same
meaning and effect. A reference to day or days without further qualification
means calendar days. A reference to any time means New York time. This Agreement
may use several different limitations, tests or measurements to regulate the
same or similar matters. All such limitations, tests and measurements are
cumulative and shall each be performed in accordance with their respective
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed in accordance with GAAP, and all
accounting determinations, financial computations and financial statements
required hereunder shall be made in accordance with GAAP, without duplication of
amounts, and on a consolidated basis with all Subsidiaries. All terms used in
Articles 8 and 9 of the UCC, and used but not specifically defined herein, are
used herein as defined in such Articles 8 and 9. A reference to “fiscal year”
and “fiscal quarter” means the fiscal periods of the applicable Person
referenced therein. A reference to an agreement includes a security interest,
guarantee, agreement or legally enforceable arrangement whether or not in
writing. A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in computer disk form. Whenever a Person is required to provide any
document to Buyer under the Transaction Documents, the relevant document shall
be provided in writing or printed form unless Buyer requests otherwise. At the
request of Buyer, the document shall be provided in computer disk form or both
printed and computer disk form. The Transaction Documents are the result of
negotiations between the parties hereto, have been reviewed by counsel to Buyer
and counsel to Seller, and are the product of both Parties. No rule of
construction shall apply to disadvantage one party on the ground that such party
proposed or was involved in the preparation of any particular provision of the
Transaction Documents or the Transaction Documents themselves. Except where
otherwise expressly stated, Buyer may give or withhold, or give conditionally,
approvals and consents, and may form opinions and make determinations, in its
sole and absolute discretion. Reference herein or in any other Transaction
Document to Buyer’s discretion, shall mean, unless otherwise expressly stated
herein or therein, Buyer’s sole and absolute discretion, and the exercise of
such discretion shall be final and conclusive absent manifest error. In
addition, whenever Buyer has a decision or right of determination, opinion or
request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove (or any
similar language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto shall be in the sole and absolute
discretion of Buyer, and such decision shall be final and conclusive absent
manifest error, except as may be otherwise specifically provided herein.

 

94



--------------------------------------------------------------------------------

ARTICLE 29.

RECOGNITION OF THE U.S. SPECIAL RESOLUTION REGIMES

(a) In the event that Buyer becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer from Buyer of this Agreement and/or the other
Transaction Documents, and any interest and obligation in or under this
Agreement and/or the other Transaction Documents, will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Agreement and/or the other Transaction Documents, and any such
interest and obligation, were governed by the laws of the United States or a
state of the United States.

(b) In the event that Buyer or a BHC Act Affiliate of Buyer becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement and/or the other Transaction Documents that may be exercised against
Buyer are permitted to be exercised to no greater extent than such Default
Rights could be exercised under the U.S. Special Resolution Regime if this
Agreement and/or the other Transaction Documents were governed by the laws of
the United States or a state of the United States.

[REMAINDER OF PAGE LEFT BLANK]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.

 

BUYER: JPMORGAN CHASE BANK, NATIONAL     ASSOCIATION, a national banking
association

By:  

/s/ Thomas Cassino

  Name: Thomas Cassino   Title:   Executive Director



--------------------------------------------------------------------------------

SELLER: INPOINT JPM LOAN, LLC, a Delaware limited liability         company By:
 

/s/ Andrew Winer

  Name: Andrew Winer   Title: Chief Investment Officer



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I    Names and Addresses for Communications between Parties EXHIBIT I   
Form of Confirmation EXHIBIT II    Authorized Representatives of Seller EXHIBIT
III-A    Monthly Reporting Package EXHIBIT III-B    Quarterly Reporting Package
EXHIBIT III-C    Annual Reporting Package EXHIBIT IV    Form of Custodial
Delivery Certificate EXHIBIT V    Form of Power of Attorney EXHIBIT VI   
Representations and Warranties Regarding Individual Purchased Assets EXHIBIT VII
   Asset Information EXHIBIT VIII    Purchase and Additional Advance Procedures
EXHIBIT IX    Form of Bailee Letter EXHIBIT X    Form of Margin Deficit Notice
EXHIBIT XI    Form of U.S. Tax Compliance Certificates EXHIBIT XII    UCC Filing
Jurisdictions EXHIBIT XIII    Form of Future Funding Confirmation EXHIBIT XIV   
Form of Servicer Notice EXHIBIT XV    Form of Release Letter EXHIBIT XVI    Form
of Covenant Compliance Certificate EXHIBIT XVII    Form of Re-direction Letter
EXHIBIT XVIII    Future Funding Advance Procedures



--------------------------------------------------------------------------------

ANNEX I

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

Buyer:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

Attention:           Ms. Nancy S. Alto

Telephone:         (212) 834-3038

Telecopy:           (917) 546-2564

With copies to:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

Attention:         Thomas Nicholas Cassino

Telephone:       (212) 834-5158

Telecopy:         (212) 834-6029

and

Cadwalader Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention:         Stuart N. Goldstein, Esq.

Telephone:       (704) 348-5258

Telecopy:         (704) 348-5200

Seller:

INPOINT JPM LOAN, LLC

375 Park Avenue, 33rd Floor

New York, NY 10152

Attention: Jason Fruchtman & Marc Tolchin

Telephone: 212-468-5764 & 212-468-5796

Email: JFruchtman@soundpointcap.com & MTolchin@soundpointcap.com

With copies to:

Jones Day

250 Vesey Street

New York, New York 10281-1047

Attention:        Robert J. Grados, Esq.

Telephone:      212-326-3843

Telecopy:         212-755-7306



--------------------------------------------------------------------------------

EXHIBIT I

CONFIRMATION STATEMENT

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

Ladies and Gentlemen:

Seller is pleased to deliver our written CONFIRMATION of our agreement to enter
into the Transaction pursuant to which JPMorgan Chase Bank, National Association
shall purchase from us the Purchased Assets identified on the attached
Schedule 1 pursuant to the Master Repurchase Agreement, dated as of May 6, 2019
(the “Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (“Buyer”)
and INPOINT JPM LOAN, LLC (“Seller”) on the following terms. Capitalized terms
used herein without definition have the meanings given in the Agreement.

 

Purchase Date:    [            ] [    ], 20[    ] Purchased Assets:    [Name]:
As identified on attached Schedule 1 Aggregate Principal Amount of Purchased
Assets:    $[            ] Repurchase Date:    Purchase Price:   
$[            ] Market Value1:    $[            ] Change in Purchase Price   
$[            ] Pricing Rate:    one month LIBOR plus            %

Advance Rate:

 

Maximum Advance Rate:

   Existing Mezzanine Debt:    [Yes/No] Total Future Funding Obligations of
Seller:   

$[            ]

Future Funding Amount requested of Buyer (if any) (subject to Buyer’s approval
in its sole discretion at the time of any such request by Seller):   

$[            ]

Anticipated Timing of Future Funding Obligations:    Governing Agreements:   

[             ]

 

1 

As of the Purchase Date only.



--------------------------------------------------------------------------------

   As identified on attached Schedule 1 Requested Wire Amount:    Requested Fund
Date:    Type of Funding:    [Table/Non-table] Wiring Instructions:    Primary
Servicer:2    Name and address for communications:    Buyer:   

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention:         Ms. Nancy S. Alto

Telephone:       (212) 834-3038

Telecopy:         (917) 546-2564

Seller contacts for

confirmation of wire

instructions:

     

Nick Libertiny

Phone: (212) 895-2290

Email: nlibertiny@soundpointcap.com

 

Christy Lim

Phone: (212) 468-5701

Email: clim@soundpointcap.com

 

Catherine Catabran

Phone: (212) 468-5799

Email: ccatabran@soundpointcap.com

 

2 

Identify servicer performing loan-level servicing. For Purchased Assets secured
by more than one Mortgaged Property, transaction specific Servicing Fee (as
defined in the Primary Servicing Agreement) to be disclosed to Buyer prior to
Purchase Date.



--------------------------------------------------------------------------------

With a copy to:  

JPMorgan Chase Bank, National Association 383 Madison Avenue

New York, New York 10179

  Attention:   Mr. Thomas Nicholas Cassino   Telephone:   (212) 834-5158  
Telecopy:   (212) 834-6029 Seller:   INPOINT JPM LOAN, LLC  

375 Park Avenue, 33rd Floor

New York, NY 10152

Attention: Jason Fruchtman & Marc Tolchin

Telephone: 212-468-5764 & 212-468-5796

Email: JFruchtman@soundpointcap.com & MTolchin@soundpointcap.com

With copies to:  

Jones Day

250 Vesey Street

New York, New York 10281-1047

Attention:        Robert J. Grados, Esq.

Telephone:      212-326-3843

Telecopy:         212-755-7306

 

                   INPOINT JPM LOAN, LLC   By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED:

 

JPMORGAN CHASE BANK, NATIONAL         ASSOCIATION

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1 to Confirmation Statement

 

 

Purchased Assets:

Aggregate Principal Amount:



--------------------------------------------------------------------------------

EXHIBIT II

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name

 

Specimen Signature

Marc Tolchin  

/s/ Marc Tolchin

Jason Fruchtman  

/s/ Jason Fruchtman



--------------------------------------------------------------------------------

EXHIBIT III-A

MONTHLY REPORTING PACKAGE

The Monthly Reporting Package shall include, inter alia, the following:

 

  •  

Any and all financial statements, rent rolls or other material information
received from the borrowers related to each Purchased Asset. To the extent that
Seller fails, after diligent efforts, to obtain on a monthly basis such
financial statements, rent rolls and other material information from the
borrowers, Seller shall provide such information to Buyer on a quarterly basis.

 

  •  

A remittance report containing servicing information, including without
limitation, the amount of each periodic payment due, the amount of each periodic
payment received, the date of receipt, the date due, and whether there has been
any material adverse change to the real property, on a loan by loan basis and in
the aggregate, with respect to the Purchased Assets serviced by any servicer
(such remittance report, a “Servicing Tape”), or to the extent any servicer does
not provide any such Servicing Tape, a remittance report containing the
servicing information that would otherwise be set forth in the Servicing Tape.

 

  •  

A listing of all Purchased Assets reflecting the payment status of each
Purchased Asset and any material changes in the financial or other condition of
each Purchased Asset.

 

  •  

With respect to a Purchased Asset that is a Participation Interest, the related
securitization report.

 

  •  

A listing of any existing Defaults.

 

  •  

Trustee remittance reports.

 

  •  

All other information as Buyer, from time to time, may reasonably request with
respect to Seller or any Purchased Asset, obligor or Underlying Mortgaged
Property.



--------------------------------------------------------------------------------

EXHIBIT III-B

QUARTERLY REPORTING PACKAGE

The Quarterly Reporting Package shall include, inter alia, the following:

 

  •  

Consolidated unaudited financial statements of Guarantor presented fairly in
accordance with GAAP or, if such financial statements being delivered have been
filed with the SEC pursuant to the requirements of the Exchange Act, or similar
state securities laws, presented in accordance with applicable statutory and/or
regulatory requirements and delivered to Buyer within the same time frame as are
required to be filed in accordance with such applicable statutory or regulatory
requirements, in either case accompanied by a certificate substantially in the
form attached hereto as Exhibit XVI to this Agreement (the “Covenant Compliance
Certificate”), from a Responsible Officer of Guarantor or Seller, as applicable,
including a statement of operations and a statement of changes in cash flows for
such quarter and statement of net assets as of the end of such quarter, and
certified as being true and correct by a Covenant Compliance Certificate.



--------------------------------------------------------------------------------

EXHIBIT III-C

ANNUAL REPORTING PACKAGE

The Annual Reporting Package shall include, inter alia, the following:

 

  •  

Guarantor’s consolidated audited financial statements, prepared by a nationally
recognized independent certified public accounting firm and presented fairly in
accordance with GAAP or, if such financial statements being delivered have been
filed with the SEC pursuant to the requirements of the Exchange Act, or similar
state securities laws, presented in accordance with applicable statutory and/or
regulatory requirements and delivered to Buyer within the same time frame as are
required to be filed in accordance with such applicable statutory and/or
regulatory requirements, in either case accompanied by a Covenant Compliance
Certificate, including a statement of operations and a statement of changes in
cash flows for such quarter and statement of net assets as of the end of such
quarter accompanied by an unqualified report of the nationally recognized
independent certified public accounting firm that prepared them.



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF CUSTODIAL DELIVERY CERTIFICATE

On this [    ] of [            ], 20[    ], INPOINT JPM LOAN, LLC, a [    ]
[    ] (“Seller”) under that certain Master Repurchase Agreement, dated as of
May 6, 2019 (the “Repurchase Agreement”) between JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION (“Buyer”) and Seller, does hereby deliver to Wells Fargo
Bank, National Association (“Custodian”), as custodian under that certain
Custodial Agreement, dated as of May 6, 2019 (the “Custodial Agreement”), among
Buyer, Custodian and Seller, the Purchased Asset Files with respect to the
Purchased Assets to be purchased by Buyer pursuant to the Repurchase Agreement,
which Purchased Assets are listed on the Purchased Asset Schedule attached
hereto and which Purchased Assets shall be subject to the terms of the Custodial
Agreement on the date hereof.

With respect to the Purchased Asset Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Asset Files
to ascertain delivery of the documents listed in Section 3 to the Custodial
Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

IN WITNESS WHEREOF, Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.

 

INPOINT JPM LOAN, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Purchased Asset Schedule to Custodial Delivery

Purchased Assets



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF POWER OF ATTORNEY

Know All Men by These Presents, that INPOINT JPM LOAN, LLC, a Delaware limited
liability company (“Seller”), does hereby appoint JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION (“Buyer”), its attorney-in-fact to act in Seller’s name, place and
stead in any way that Seller could do with respect to (i) the completion of the
endorsements of the Purchased Assets, including without limitation the Mortgage
Notes, Assignments of Mortgages, Participation Certificates and assignments of
Participation Interests and any transfer documents related thereto, (ii) the
recordation of the Assignments of Mortgages, (iii) the preparation and filing,
in form and substance satisfactory to Buyer, of such financing statements,
continuation statements, and other uniform commercial code forms, as Buyer may
from time to time, reasonably consider necessary to create, perfect, and
preserve Buyer’s security interest in the Purchased Assets and (iv) the
enforcement of Seller’s rights under the Purchased Assets purchased by Buyer
pursuant to the Master Repurchase Agreement, dated as of May 6, 2019 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Repurchase Agreement”), between Buyer and Seller, and to take such
other steps as may be necessary or desirable to enforce Buyer’s rights against
such Purchased Assets, the related Purchased Asset Files and the Servicing
Records to the extent that Seller is permitted by law to act through an agent.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

THIS POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this [        ] day of May 2019.

[SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

INPOINT JPM LOAN, LLC By:  

 

  Name:   Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT VI

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET THAT IS A

SENIOR MORTGAGE LOAN

 

1.

As applicable, each Purchased Asset is either a whole loan and not a
participation interest in a whole loan or an A-note interest in a whole loan.
The sale of the Purchased Assets to Buyer or its designee does not require
Seller to obtain any governmental or regulatory approval or consent that has not
been obtained. It being understood that B-notes secured by the same Mortgage as
a Senior Mortgage Loan are not subordinate mortgages or junior liens, there are
no subordinate mortgages or junior liens encumbering the related Underlying
Mortgaged Property. Seller has no knowledge of any mezzanine debt related to the
Underlying Mortgaged Property and secured directly by the ownership interests in
the Mortgagor.

 

2.

No Purchased Asset is 30 days or more delinquent in payment of principal and
interest (without giving effect to any applicable grace period) and no Purchased
Asset has been 30 days or more (without giving effect to any applicable grace
period in the related Mortgage Note) past due.

 

3.

Except with respect to the ARD Loans, which provide that the rate at which
interest accrues thereon increases after the Anticipated Repayment Date, the
Purchased Assets (exclusive of any default interest, late charges or prepayment
premiums) are fixed rate mortgage loans or floating rate mortgage loans with
terms to maturity, at origination or as of the most recent modification, as set
forth in the Purchased Asset Schedule.

 

4.

The information pertaining to each Purchased Asset set forth on the Purchased
Asset Schedule is true and correct in all material respects as of the Purchase
Date. Seller has delivered to Buyer a true, correct and complete copy of all
related Purchased Asset Documents, which have not been amended, modified,
supplemented or restated since the related date of origination except as such
amendment, modification, supplement or restatement has been delivered to Buyer
prior to the Purchase Date and, in the case of any Material Modification
occurring on or after the related Purchase Date, with respect to which Buyer has
provided prior written consent.

 

5.

At the time of the assignment of the Purchased Assets to Buyer, Seller had good
and marketable title to and was the sole owner and holder of, each Purchased
Asset, free and clear of any pledge, lien, encumbrance or security interest and
such assignment validly and effectively transfers and conveys all legal and
beneficial ownership of the Purchased Assets to Buyer free and clear of any
pledge, lien, charge, encumbrance, participation or security interest, any other
ownership interests and other interests on, in or to such Senior Mortgage Loan.
Seller has full right and authority to sell, assign and transfer each Senior
Mortgage Loan, and the assignment to Buyer constitutes a legal, valid and
binding assignment of such Senior Mortgage Loan free and clear of any and all
liens, pledges, charges or security interests of any nature encumbering such
Senior Mortgage Loan subject to the rights and obligations of Seller pursuant to
the Agreement.



--------------------------------------------------------------------------------

6.

To the extent required under applicable law, Seller is authorized to transact
and do business in the jurisdiction in which each Underlying Mortgaged Property
is located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Senior Mortgage Loan.

 

7.

In respect of each Purchased Asset, (A) the related Mortgagor is an entity
organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico and (B) the Mortgagor is
not a debtor in any bankruptcy, receivership, conservatorship, reorganization,
insolvency, moratorium or similar proceeding.

 

8.

Each Purchased Asset is secured by (or in the case of a Participation Interest,
the Underlying Mortgage Loan is secured by) a Mortgage that establishes and
creates a valid and subsisting first priority lien on the Underlying Mortgaged
Property, free and clear of any liens, claims, encumbrances, participation
interests, pledges, charges or security interests subject only to Permitted
Encumbrances. Such Mortgage, together with any separate security agreement, UCC
financing statement or similar agreement, if any, establishes and creates a
first priority security interest in favor of Seller in all personal property
owned by the Mortgagor that is used in, and is reasonably necessary to, the
operation of the Underlying Mortgaged Property and, to the extent a security
interest may be created therein and perfected by the filing of a UCC financing
statement under the Uniform Commercial Code as in effect in the relevant
jurisdiction, the proceeds arising from the Underlying Mortgaged Property and
other collateral securing such Purchased Asset, subject only to Permitted
Encumbrances. Each UCC financing statement, if any, filed with respect to
personal property constituting a part of the Underlying Mortgaged Property and
each UCC financing statement assignment, if any, filed with respect to such
financing statement was in suitable form for filing in the filing office in
which such financing statement was filed. There exists with respect to such
Underlying Mortgaged Property an assignment of leases and rents provision,
either as part of the related Mortgage or as a separate document or instrument,
which establishes and creates a first priority security interest in and to
leases and rents arising in respect of the Underlying Mortgaged Property subject
only to Permitted Encumbrances. No person other than the related Mortgagor and
the mortgagee owns any interest in any payments due under the related leases.
The related Mortgage or such assignment of leases and rents provision provides
for the appointment of a receiver for rents or allows the holder of the related
Mortgage to enter into possession of the Underlying Mortgaged Property to
collect rent or provides for rents to be paid directly to the holder of the
related Mortgage in the event of a default beyond applicable notice and grace
periods, if any, under the related Purchased Asset Documents. As of the
origination date, there are no mechanics’ or other similar liens or claims that
have been filed for work, labor or materials affecting the Underlying Mortgaged
Property that are or may be prior or equal to the lien of the Mortgage, except
those that are insured against pursuant to the applicable Title Policy (as
defined below). As of the Purchase Date, there are no mechanics’ or other
similar liens or claims that have been filed for work, labor or materials
affecting the Underlying



--------------------------------------------------------------------------------

  Mortgaged Property that are or may be prior or equal in priority to the lien
of the Mortgage, except those that are insured against pursuant to the
applicable Title Policy (as defined below). No (a) Underlying Mortgaged Property
secures any mortgage loan not represented on the Purchased Asset Schedule,
(b) Purchased Asset is cross-defaulted with any other mortgage loan, other than
a mortgage loan listed on the Purchased Asset Schedule, or (c) Purchased Asset
is secured by property that is not an Underlying Mortgaged Property.

 

9.

The Purchased Asset Documents for each Senior Mortgage Loan that is secured by a
hospitality property operated pursuant to a franchise agreement includes an
executed comfort letter or similar agreement signed by the Mortgagor and
franchisor of such property enforceable by the Seller against such franchisor,
either directly or as an assignee of the originator. The Mortgage or related
security agreement for each Mortgage Loan secured by a hospitality property
creates a security interest in the revenues of such property for which a UCC
financing statement has been filed in the appropriate filing office.

 

10.

The related Mortgagor under each Purchased Asset has good and indefeasible fee
simple or, with respect to those Purchased Assets described in clause
(31) hereof, leasehold title to the Underlying Mortgaged Property comprising
real estate subject to any Permitted Encumbrances.

 

11.

Seller has received an American Land Title Association (ALTA) lender’s title
insurance policy or a comparable form of lender’s title insurance policy (or
escrow instructions binding on the Title Insurer (as defined below) and
irrevocably obligating the Title Insurer to issue such title insurance policy, a
title policy commitment or pro-forma “marked up” at the closing of the related
Purchased Asset and countersigned by the Title Insurer or its authorized agent)
as adopted in the applicable jurisdiction (the “Title Policy”), which was issued
by a nationally recognized title insurance company (the “Title Insurer”)
qualified to do business in the jurisdiction where the Underlying Mortgaged
Property is located, covering the portion of each Underlying Mortgaged Property
comprised of real estate and insuring that the related Mortgage is a valid first
lien in the original principal amount of the related Purchased Asset on the
Mortgagor’s fee simple interest (or, if applicable, leasehold interest) in such
Underlying Mortgaged Property comprised of real estate subject only to Permitted
Encumbrances. Such Title Policy was issued in connection with the origination of
the related Purchased Asset. No claims have been made under such Title Policy.
Such Title Policy is in full force and effect and all premiums thereon have been
paid and will provide that the insured includes the owner of the Purchased Asset
and its successors and/or assigns. No holder of the related Mortgage has done,
by act or omission, anything that would, and Seller has no actual knowledge of
any other circumstance that would, impair the coverage under such Title Policy.
Each Title Policy contains no exclusion for, or affirmatively insures (except
for any Underlying Mortgaged Property located in a jurisdiction where such
affirmative insurance is not available in which case such exclusion may exist),
(i) that the Underlying Mortgaged Property shown on the Survey is the same as
the property legally described in the Mortgage, and (i) to the extent that the
Underlying Mortgaged Property consists of two or more adjoining parcels, such
parcels are contiguous.



--------------------------------------------------------------------------------

12.

The related Assignment of Mortgage and the related assignment of the assignment
of leases and rents executed in connection with each Mortgage, if any, have been
recorded in the applicable jurisdiction (or, if not recorded, have been
submitted for recording or are in recordable form) and constitute the legal,
valid and binding assignment of such Mortgage and the related assignment of
leases and rents from Seller to Buyer. The endorsement of the related Mortgage
Note by Seller constitutes the legal, valid, binding and enforceable (except as
such enforcement may be limited by anti-deficiency laws or bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)) assignment of such Mortgage
Note, and together with such Assignment of Mortgage and the related assignment
of assignment of leases and rents, legally and validly conveys all right, title
and interest in such Purchased Asset and (except in the case of an A-note or a
Participation Interest) the Purchased Asset Documents to Buyer.

 

13.

The Purchased Asset Documents for each Purchased Asset (or in the case of a
Participation Interest, the Underlying Mortgage Loan) (a) provide that such
Purchased Asset (or Underlying Mortgage Loan) is non-recourse except that the
related Mortgagor and guarantor that has assets other than equity in the
Underlying Mortgaged Property that are not de minimis and at least one
individual or entity shall be fully liable for actual losses, liabilities, costs
and damages arising from at least the following acts of the related Mortgagor
and/or its principals: (i) if any petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by, consented to, or acquiesced in by, the
Mortgagor; (ii) Mortgagor or guarantor shall have colluded with other creditors
to cause an involuntary bankruptcy filing with respect to the Mortgagor or
(iii) transfers of either the Underlying Mortgaged Property or equity interests
in Mortgagor made in violation of the Mortgage Loan documents; and (b) contains
provisions providing for recourse against the Mortgagor and guarantor (which is
a natural person or persons, or an entity distinct from the Mortgagor (but may
be affiliated with the Mortgagor) that has assets other than equity in the
Underlying Mortgaged Property that are not de minimis), for losses and damages
sustained in the case of (i) (A) misapplication, misappropriation or conversion
of rents, insurance proceeds or condemnation awards, or (B) any security
deposits not delivered to lender upon foreclosure or action in lieu thereof
(except to the extent applied in accordance with leases prior to a Mortgage Loan
event of default); (ii) the Mortgagor’s fraud or intentional misrepresentation;
(iii) willful misconduct by the Mortgagor or guarantor; (iv) breaches of the
environmental covenants in the Mortgage Loan documents; or (v) commission of
material physical waste at the Underlying Mortgaged Property, which may, with
respect to this clause (v), in certain instances, be limited to acts or
omissions of the related Mortgagor, guarantor, property manager or their
affiliates, employees or agents.



--------------------------------------------------------------------------------

14.

The Purchased Asset Documents for each Purchased Asset contain enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the practical realization against the Underlying Mortgaged Property
of the principal benefits of the security intended to be provided thereby,
including realization by judicial or, if applicable, non judicial foreclosure,
and there is no exemption available to the related Mortgagor that would
interfere with such right of foreclosure except (i) any statutory right of
redemption or (ii) any limitation arising under anti deficiency laws or by
bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

 

15.

Each of the related Mortgage Notes and Mortgages are the legal, valid and
binding obligations of the related Mortgagor named on the Purchased Asset
Schedule and each of the other related Purchased Asset Documents is the legal,
valid and binding obligation of the parties thereto (subject to any non-recourse
provisions therein), enforceable in accordance with its terms, except as such
enforcement may be limited by anti deficiency laws or bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law), and except that certain provisions of such
Purchased Asset Documents are or may be unenforceable in whole or in part under
applicable state or federal laws, but the inclusion of such provisions does not
render any of the Purchased Asset Documents invalid as a whole, and such
Purchased Asset Documents taken as a whole are enforceable to the extent
necessary and customary for the practical realization of the principal rights
and benefits afforded thereby.

 

16.

The terms of the Purchased Assets or the related Purchased Asset Documents
(including, in the case of a Participation Interest, the documents evidencing
the Underlying Mortgage Loan) have not been altered, impaired, modified or
waived in any material respect, except prior to the Purchase Date by written
instrument duly submitted for recordation, to the extent required, and as
specifically set forth by a document in the related Purchased Asset File
delivered to Buyer prior to the Purchase Date.

 

17.

With respect to each Mortgage that is a deed of trust, a trustee, duly qualified
under applicable law to serve as such, currently so serves and is named in the
deed of trust or has been substituted in accordance with the Mortgage and
applicable law or may be substituted in accordance with the Mortgage and
applicable law by the related mortgagee, and no fees or expenses are or will
become payable to the trustee under the deed of trust, except in connection with
a trustee’s sale after default by the Mortgagor other than de minimis fees paid
in connection with the full or partial release of the Underlying Mortgaged
Property or related security for such Purchased Asset following payment of such
Purchased Asset in full. The material terms of such Mortgage and related
Purchased Asset Documents have not been waived, impaired, modified, altered,
satisfied, canceled, subordinated or rescinded in any respect.

 

18.

No Purchased Asset has been satisfied, canceled, subordinated, released or
rescinded, in whole or in part, and the related Mortgagor has not been released,
in whole or in part, from its obligations under any related Purchased Asset
Document.



--------------------------------------------------------------------------------

19.

Except with respect to the enforceability of any provisions requiring the
payment of default interest, late fees, additional interest, prepayment premiums
or yield maintenance charges, neither the Purchased Asset nor any of the related
Purchased Asset Documents is subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury, including, without limitation, any valid offset, defense, counterclaim or
right based on intentional fraud by Seller in connection with the origination of
the Senior Mortgage Loan, nor will the operation of any of the terms of any such
Purchased Asset Documents, or the exercise (in compliance with procedures
permitted under applicable law) of any right thereunder, render any Purchased
Asset Documents subject to any right of rescission, set-off, abatement,
diminution, valid counterclaim or defense, including the defense of usury
(subject to anti-deficiency or one form of action laws and to bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)), and no such right of
rescission, set-off, abatement, diminution, valid counterclaim or defense has
been asserted with respect thereto. None of the Purchased Asset Documents
provides for a release of a portion of the Underlying Mortgaged Property from
the lien of the Mortgage except upon payment or defeasance in full of all
obligations under the Mortgage, provided that, notwithstanding the foregoing,
certain of the Purchased Assets may allow partial release (a) upon payment or
defeasance of an allocated loan amount which may be formula based, but in no
event less than 125% of the allocated loan amount, or (b) in the event the
portion of the Underlying Mortgaged Property being released was not given any
material value in connection with the underwriting or appraisal of the related
Purchased Asset.

 

20.

There is no payment default, giving effect to any applicable notice and/or grace
period, and there is no other material default under any of the related
Purchased Asset Documents, giving effect to any applicable notice and/or grace
period; no such material default or breach has been waived by Seller or on its
behalf or, by Seller’s predecessors in interest with respect to the Purchased
Assets; and no event has occurred that, with the passing of time or giving of
notice would constitute a material default or breach under the related Purchased
Asset Documents. No Purchased Asset has been accelerated and no foreclosure or
power of sale proceeding has been initiated in respect of the related Mortgage.
Seller has not waived any material claims against the related Mortgagor under
any non-recourse exceptions contained in the Mortgage Note.

 

21.

The principal amount of the Purchased Asset stated on the Purchased Asset
Schedule has been fully disbursed as of the Purchase Date (except for certain
amounts that were fully disbursed by the mortgagee, but escrowed pursuant to the
terms of the related Purchased Asset Documents) and there are no future advances
required to be made by the mortgagee under any of the related Purchased Asset
Documents except as otherwise specified by Buyer and Seller in the related
Confirmation. Any requirements under the related Purchased Asset Documents
regarding the completion of any on-site or off-site improvements and to
disbursements of any escrow funds therefor have been or are being complied with
or such escrow funds are still being held. The value of the Underlying Mortgaged
Property relative to the value reflected in the most recent Appraisal thereof is



--------------------------------------------------------------------------------

  not materially impaired by any improvements that have not been completed.
Seller has not, nor, have any of its agents or predecessors in interest with
respect to the Purchased Assets, in respect of such Purchased Asset, directly or
indirectly, advanced funds or induced, solicited or knowingly received any
advance of funds by a party other than the Mortgagor other than (a) interest
accruing on such Purchased Asset from the date of such disbursement of such
Purchased Asset to the date which preceded by thirty (30) days the first payment
date under the related Mortgage Note and (b) application and commitment fees,
escrow funds, points and reimbursements for fees and expenses, incurred in
connection with the origination and funding of the Purchased Asset.

 

22.

No Purchased Asset has capitalized interest included in its principal balance,
or provides for any shared appreciation rights or other equity participation
therein and no contingent or additional interest contingent on cash flow or,
except for ARD Loans, negative amortization accrues or is due thereon.

 

23.

Each Purchased Asset identified in the Purchased Asset Schedule as an ARD Loan
substantially fully amortizes over its stated term, which term is at least 60
months after the related Anticipated Repayment Date. Each ARD Loan has an
Anticipated Repayment Date not less than five years following the origination of
such Purchased Asset. If the related Mortgagor elects not to prepay its ARD Loan
in full on or prior to the Anticipated Repayment Date pursuant to the existing
terms of the Purchased Asset or a unilateral option (as defined in Treasury
Regulations under Section 1001 of the Code) in the Purchased Asset exercisable
during the term of the mortgage loan, (i) the Purchased Asset’s interest rate
will step up to an interest rate per annum as specified in the related Purchased
Asset Documents; provided, however, that payment of such Excess Interest shall
be deferred until the principal of such ARD Loan has been paid in full; (ii) all
or a substantial portion of the Excess Cash Flow collected after the Anticipated
Repayment Date shall be applied towards the prepayment of such ARD Loan and once
the principal balance of an ARD Loan has been reduced to zero all Excess Cash
Flow will be applied to the payment of accrued Excess Interest; and (iii) if the
property manager for the Underlying Mortgaged Property can be removed by or at
the direction of the mortgagee on the basis of a debt service coverage test, the
subject debt service coverage ratio shall be calculated without taking account
of any increase in the related Mortgage Interest Rate on such Purchased Asset’s
Anticipated Repayment Date. No ARD Loan provides that the property manager for
the Underlying Mortgaged Property can be removed by or at the direction of the
mortgagee solely because of the passage of the related Anticipated Repayment
Date.

 

24.

Each Purchased Asset identified in the Purchased Asset Schedule as an ARD Loan
with a hard lockbox requires that tenants at the Underlying Mortgaged Property
shall (and each Purchased Asset identified in the Purchased Asset Schedule as an
ARD Loan with a springing lockbox requires that tenants at the Underlying
Mortgaged Property shall, upon the occurrence of a specified trigger event,
including, but not limited to, the occurrence of the related Anticipated
Repayment Date) make rent payments into a lockbox controlled by the holder of
the Purchased Asset and to which the holder of the Purchased Asset has a first
perfected security interest; provided however, with respect to each ARD Loan
that is secured by a multi-family property with a hard lockbox, or with respect
to each ARD



--------------------------------------------------------------------------------

  Loan that is secured by a multi-family property with a springing lockbox, upon
the occurrence of a specified trigger event, including, but not limited to, the
occurrence of the related Anticipated Repayment Date, tenants either pay rents
to a lockbox controlled by the holder of the mortgage loan or deposit rents with
the property manager who will then deposit the rents into a lockbox controlled
by the holder of the Purchased Asset.

 

25.

The servicing and collection practices used by Seller and each originator in
respect of each Senior Mortgage Loan and the terms of the Purchased Asset
Documents evidencing such Purchased Asset comply in all material respects with
all applicable local, state and federal laws, and regulations and Seller and
each originator has complied with all material requirements pertaining to the
origination, funding and servicing of the Purchased Assets, including but not
limited to, usury and any and all other material requirements of any federal,
state or local law to the extent non-compliance would have a Material Adverse
Effect on the Purchased Asset and was in all material respects legal, proper and
prudent, in accordance with Seller’s and each originator’s customary commercial
mortgage servicing practices.

 

26.

The Underlying Mortgaged Property is, in all material respects, in compliance
with, and is used and occupied in accordance with, all restrictive covenants of
record applicable to such Underlying Mortgaged Property and applicable zoning
laws and all inspections, licenses, permits and certificates of occupancy
required by law, ordinance or regulation to be made or issued with regard to the
Underlying Mortgaged Property governing the occupancy, use, and operation of
such Underlying Mortgaged Property have been obtained and are in full force and
effect, except to the extent (a) any material non-compliance with applicable
zoning laws is insured by an ALTA lender’s title insurance policy (or binding
commitment therefor), or the equivalent as adopted in the applicable
jurisdiction, or a law and ordinance insurance policy that provides coverage for
additional costs to rebuild and/or repair the property to current zoning
regulations, the inability to restore the Underlying Mortgaged Property to the
full extent of the use or structure immediately prior to the casualty would not
materially and adversely affect the use or operation of such Underlying
Mortgaged Property, or title insurance coverage has been obtained for such
nonconformity, the failure to obtain or maintain such inspections, licenses,
permits or certificates of occupancy does not materially impair or materially
and adversely affect the use and/or operation of the Underlying Mortgaged
Property as it was used and operated as of the date of origination of the
Purchased Asset or the rights of a holder of the related Purchased Asset, or
(b) no improvements encroach upon any easements except for encroachments the
removal of which would not materially and adversely affect the value or current
use of such Underlying Mortgaged Property or are insured by applicable
provisions of the Title Policy. In addition, any material non conformity with
applicable zoning laws constitutes a legal non conforming use or structure that,
in the event of casualty or destruction, may be restored or repaired to the full
extent of the use or structure at the time of such casualty, and for which law
and ordinance insurance coverage has been obtained in amounts consistent with
the standards utilized by Seller.



--------------------------------------------------------------------------------

27.

All (a) taxes, water charges, sewer rents, assessments or other similar
outstanding governmental charges and governmental assessments that became due
and owing prior to the Purchase Date in respect of the Underlying Mortgaged
Property (excluding any related personal property), and that if left unpaid,
would be, or might become, a lien on such Underlying Mortgaged Property having
priority over the related Mortgage and (b) insurance premiums or ground rents
that became due and owing prior to the Purchase Date in respect of the
Underlying Mortgaged Property (excluding any related personal property), have
been paid, or if any such items are disputed, an escrow of funds in an amount
sufficient (together with escrow payments required to be made prior to
delinquency) to cover such taxes and assessments and any late charges due in
connection therewith has been established. As of the date of origination, the
Underlying Mortgaged Property consisted of one or more separate and complete tax
parcels. For purposes of this representation and warranty, the items identified
herein shall not be considered due and owing until the date on which interest or
penalties would be first payable thereon.

 

28.

None of the improvements that were included for the purpose of determining the
appraised value of the Underlying Mortgaged Property at the time of the
origination of such Purchased Asset lies outside the boundaries and building
restriction lines of such Underlying Mortgaged Property, except to the extent
that they are legally nonconforming as contemplated by the representation in the
last sentence of clause (26) above, and no improvements on adjoining properties
encroach upon such Underlying Mortgaged Property, with the exception in each
case of (a) immaterial encroachments that do not materially adversely affect the
security intended to be provided by the related Mortgage or the use, enjoyment,
value or marketability of such Underlying Mortgaged Property or
(b) encroachments affirmatively covered by the related Title Policy. With
respect to each Purchased Asset, the property legally described in the Survey,
if any, obtained for the Underlying Mortgaged Property for purposes of the
origination thereof is the same as the property legally described in the
Mortgage. Seller has no knowledge of any material issues with the physical
condition of the Underlying Mortgaged Property that Seller believes would have a
material adverse effect on the use, operation or value of the Underlying
Mortgaged Property other than those disclosed in the engineering report and
those addressed in sub-clauses (a) and (b) of the preceding sentence.

 

29.

As of the date of the applicable engineering report (which was performed within
12 months prior to the Purchase Date) related to the Underlying Mortgaged
Property and, as of the Purchase Date, the Underlying Mortgaged Property is
either (i) in good repair, free and clear of any damage that would materially
adversely affect the value of such Underlying Mortgaged Property as security for
such Purchased Asset or the use and operation of the Underlying Mortgaged
Property as it was being used or operated as of the origination date or
(ii) escrows in an amount consistent with the standard utilized by Seller with
respect to similar loans it holds for its own account have been established,
which escrows will in all events be not less than 100% of the estimated cost of
the required repairs. The Underlying Mortgaged Property has not been damaged by
fire, wind or other casualty or physical condition (including, without
limitation, any soil erosion or subsidence or geological condition), which
damage has not either been fully repaired or fully insured, or for which escrows
in an amount consistent with the standard utilized by Seller with respect to
loans it holds for its own account have not been established.



--------------------------------------------------------------------------------

30.

There are no proceedings pending or threatened, for the partial or total
condemnation of the Underlying Mortgaged Property.

 

31.

The Purchased Assets that are identified as being secured in whole or in part by
a leasehold estate (a “Ground Lease”) (except with respect to any Purchased
Asset also secured by the related fee interest in the Underlying Mortgaged
Property), satisfy the following conditions:

 

  (i)

such Ground Lease or a memorandum thereof has been or will be duly recorded or
submitted for recordation in a form that is acceptable for recording in the
applicable jurisdiction; such Ground Lease, or other agreement received by the
originator of the Purchased Asset from the ground lessor, provides that the
interest of the lessee thereunder may be encumbered by the related Mortgage and
does not restrict the use of the Underlying Mortgaged Property by such lessee,
its successors or assigns, in a manner that would adversely affect the security
provided by the Mortgage; as of the date of origination of the Purchased Asset
(or in the case of a Participation Interest, the Underlying Mortgage Loan),
there was no material change of record in the terms of such Ground Lease with
the exception of written instruments that are part of the related Purchased
Asset File and there has been no material change in the terms of such Ground
Lease since the recordation of the related Purchased Asset, with the exception
of written instruments that are part of the related Purchased Asset File;

 

  (ii)

such Ground Lease is not subject to any liens or encumbrances superior to, or of
equal priority with, the related Mortgage, other than the related fee interest
and Permitted Encumbrances and such Ground Lease is, and shall remain, prior to
any mortgage or other lien upon the related fee interest unless a nondisturbance
agreement is obtained from the holder of any mortgage on the fee interest that
is assignable to or for the benefit of the related lessee and the related
mortgagee;

 

  (iii)

such Ground Lease provides that upon foreclosure of the related Mortgage or
assignment of the Mortgagor’s interest in such Ground Lease in lieu thereof, the
mortgagee under such Mortgage is entitled to become the owner of such interest
upon notice to, but without the consent of, the lessor thereunder and, in the
event that such mortgagee becomes the owner of such interest, such interest is
further assignable by such mortgagee and its successors and assigns upon notice
to such lessor, but without a need to obtain the consent of such lessor;

 

  (iv)

such Ground Lease is in full force and effect and no default of tenant or ground
lessor was in existence at origination, or is currently in existence under such
Ground Lease, nor at origination was, or is there any condition that, but for
the passage of time or the giving of notice, would result in a default under the
terms of such Ground Lease; either such Ground Lease or a separate agreement
contains the ground lessor’s covenant that it shall not amend, modify, cancel or
terminate such Ground Lease without the prior written consent of the mortgagee
under such Mortgage and any amendment, modification, cancellation or termination
of the Ground Lease without the prior written consent of the related mortgagee,
or its successors or assigns is not binding on such mortgagee, or its successor
or assigns;



--------------------------------------------------------------------------------

  (v)

such Ground Lease or other agreement requires that the lessor thereunder will
supply an estoppel and give written notice of any material default by the lessee
to the mortgagee under the related Mortgage, provided that such mortgagee has
provided the lessor with notice of its lien in accordance with the provisions of
such Ground Lease; and such Ground Lease or other agreement provides that no
such notice of default and no termination of the Ground Lease in connection with
such notice of default shall be effective against such mortgagee unless such
notice of default has been given to such mortgagee and any related Ground Lease
contains the ground lessor’s covenant that it will give to the related
mortgagee, or its successors or assigns, any notices it sends to the Mortgagor;

 

  (vi)

either (i) the related ground lessor has subordinated its interest in the
Underlying Mortgaged Property to the interest of the holder of the Purchased
Asset (or in the case of a Participation Interest, the Underlying Mortgage Loan)
or (ii) such Ground Lease or other agreement provides that (A) the mortgagee
under the related Mortgage is permitted a reasonable opportunity to cure any
default under such Ground Lease that is curable, including reasonable time to
gain possession of the interest of the lessee under the Ground Lease, after the
receipt of notice of any such default before the lessor thereunder may terminate
such Ground Lease; (B) in the case of any such default that is not curable by
such mortgagee, or in the event of the bankruptcy or insolvency of the lessee
under such Ground Lease, such mortgagee has the right, following termination of
the existing Ground Lease or rejection thereof by a bankruptcy trustee or
similar party, to enter into a new ground lease with the lessor on substantially
the same terms as the existing Ground Lease; and (C) all rights of the Mortgagor
under such Ground Lease may be exercised by or on behalf of such mortgagee under
the related Mortgage upon foreclosure or assignment in lieu of foreclosure;

 

  (vii)

such Ground Lease has an original term (or an original term plus one or more
optional renewal terms that under all circumstances may be exercised, and will
be enforceable, by the mortgagee or its assignee) that extends not less than 20
years beyond the stated maturity date of the related Purchased Asset (or in the
case of a Participation Interest, of the Underlying Mortgage Loan);

 

  (viii)

under the terms of such Ground Lease and the related Mortgage, taken together,
any related insurance proceeds or the portion of the condemnation award
allocable to the ground lessee’s interest (other than in respect of a total or
substantially total loss or taking or the portion of the condemnation award
allocable to the ground lessee’s interest (other than in respect of a total or
substantially total loss or taking as addressed in subpart (IX))) will be
applied either to the repair or restoration of all or part of the Underlying
Mortgaged Property, with the mortgagee under such Mortgage or a financially
responsible institution acting as trustee appointed by it, or consented to by
it, or by the lessor having the right to hold and disburse such proceeds as the
repair or restoration



--------------------------------------------------------------------------------

  progresses (except in such cases where a provision entitling another party to
hold and disburse such proceeds would not be viewed as commercially unreasonable
by a prudent institutional lender), or to the payment in whole or in part of the
outstanding principal balance of such Purchased Asset together with any accrued
and unpaid interest thereon;

 

  (ix)

in the case of a total or substantial taking or loss, under the terms of the
Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the Underlying Mortgaged Property to the extent not
applied to restoration, will be applied first to the payment of the outstanding
principal balance of the Senior Mortgage Loan, together with any accrued
interest;

 

  (x)

Seller has not received any written notice of default under or notice of
termination of such ground lease; and

 

  (xi)

such Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by Seller; such Ground Lease contains a
covenant (or applicable laws provide) that the lessor thereunder is not
permitted, in the absence of an uncured default, to disturb the possession,
interest or quiet enjoyment of any lessee in the relevant portion of such
Underlying Mortgaged Property subject to such Ground Lease for any reason, or in
any manner, which would materially adversely affect the security provided by the
related Mortgage.

 

32.

An Environmental Site Assessment meeting ASTM requirements conducted by a
reputable environmental consultant relating to each Underlying Mortgaged
Property and prepared no earlier than 12 months prior to the Purchase Date
(each, an “ESA”) was obtained and reviewed by Seller in connection with the
origination of such Purchased Asset and a copy is included in the Purchased
Asset File.

 

33.

(A) There are no adverse circumstances or conditions with respect to or
affecting the Underlying Mortgaged Property that would constitute or result in a
material violation of any applicable Environmental Laws or (B) each such ESA did
not reveal any known circumstance or condition that rendered the Underlying
Mortgaged Property at the date of the ESA in material noncompliance with
applicable Environmental Laws or the existence of recognized environmental
conditions (as such term is defined in ASTM E1527-05 or its successor) or the
need for further investigation (collectively, “Environmental Condition”) other
than such Environmental Condition (i) (A) for which environmental insurance is
maintained, or (B) that would require (x) any expenditure less than or equal to
5% of the outstanding principal balance of the mortgage loan to achieve or
maintain compliance in all material respects with any Environmental Laws or
(y) any expenditure greater than 5% of the outstanding principal balance of such
Purchased Asset to achieve or maintain compliance in all material respects with
any Environmental Laws for which, in connection with this clause (y), adequate
sums, but in no event less than 125% of the estimated cost as set forth in the
ESA, were reserved in connection with the origination of the Purchased Asset and
for which the related Mortgagor has covenanted to perform, or



--------------------------------------------------------------------------------

  (ii) as to which the related Mortgagor or one of its affiliates is currently
taking or required to take such actions, if any, with respect to such conditions
or circumstances as have been recommended by the Environmental Site Assessment
or required by the applicable Governmental Authority, or (iii) as to which
another responsible party not related to the Mortgagor with assets reasonably
estimated by Seller at the time of origination to be sufficient to effect all
necessary or required remediation identified in a notice or other action from
the applicable Governmental Authority is currently taking or required to take
such actions, if any, with respect to such regulatory authority’s order or
directive, or (iv) as to which the conditions or circumstances identified in the
Environmental Site Assessment were investigated further and based upon such
additional investigation, an environmental consultant recommended no further
investigation or remediation, or (v) as to which a party with financial
resources reasonably estimated to be adequate to cure the condition or
circumstance that would give rise to such material violation provided a
guarantee or indemnity to the related Mortgagor or to the mortgagee to cover the
costs of any required investigation, testing, monitoring or remediation, or
(vi) as to which the related Mortgagor or other responsible party obtained a “No
Further Action” letter or other evidence reasonably acceptable to a prudent
commercial mortgage lender that applicable federal, state, or local Governmental
Authorities had no current intention of taking any action, and are not requiring
any action, in respect of such condition or circumstance, or (vii) that would
not require substantial cleanup, remedial action or other extraordinary response
under any Environmental Laws reasonably estimated to cost in excess of 5% of the
outstanding principal balance of such Purchased Asset.

 

34.

Since the delivery of the related Due Diligence Package (or as otherwise
provided to Buyer), there has been no material change in the financial position
of the Purchased Assets.

 

35.

The related Mortgage or other Purchased Asset Documents contain covenants on the
part of the related Mortgagor requiring its compliance with any present or
future federal, state and local Environmental Laws and regulations in connection
with the Underlying Mortgaged Property. The related Mortgagor (or an affiliate
thereof) has agreed to indemnify, defend and hold Seller, and its successors and
assigns (or in the case of a Participation Interest, the lender of record),
harmless from and against any and all losses, liabilities, damages, penalties,
fines, expenses and claims of whatever kind or nature (including attorneys’ fees
and costs) imposed upon or incurred by or asserted against any such party
resulting from a breach of the environmental representations, warranties or
covenants given by the related Mortgagor in connection with such Purchased
Asset.

 

36.

For each of the Purchased Assets that is covered by environmental insurance,
each environmental insurance policy is in an amount equal to 115% of the
outstanding principal balance of the related Purchased Asset and has a term
ending no sooner than the date that is five years after the maturity date (or,
in the case of an ARD Loan, the final maturity date) of the related Purchased
Asset. All environmental assessments or updates that were in the possession of
Seller and that relate to an Underlying Mortgaged Property as being insured by
an environmental insurance policy have been delivered to or disclosed to the
environmental insurance carrier issuing such policy prior to the issuance of
such policy.



--------------------------------------------------------------------------------

37.

As of the date of origination of the related Purchased Asset, and, as of the
Purchase Date, the Underlying Mortgaged Property is covered by insurance
policies providing the coverage described below and the Purchased Asset
Documents permit the mortgagee to require the coverage described below. All
premiums with respect to the insurance policies insuring each Underlying
Mortgaged Property have been paid in a timely manner or escrowed to the extent
required by the Purchased Asset Documents, and Seller has not received any
notice of cancellation or termination. The relevant Purchased Asset File
contains the insurance policy required for such Purchased Asset or a certificate
of insurance for such insurance policy. Each Mortgage requires that the
Underlying Mortgaged Property and all improvements thereon be covered by
insurance policies providing (a) coverage in the amount of the lesser of full
replacement cost of such Underlying Mortgaged Property and the outstanding
principal balance of the related Purchased Asset (subject to customary
deductibles) for fire and extended perils included within the classification
“All Risk of Physical Loss” in an amount sufficient to prevent the Mortgagor
from being deemed a co-insurer and to provide coverage on a full replacement
cost basis of such Underlying Mortgaged Property (in some cases exclusive of
foundations and footings) with an agreed amount endorsement to avoid application
of any coinsurance provision; such policies contain a standard mortgagee clause
naming mortgagee and its successor in interest as additional insureds or loss
payee, as applicable; (b) business interruption or rental loss insurance in an
amount at least equal to (i) 12 months of operations, with an extended indemnity
for twelve (12) additional months after the Underlying Mortgaged Property is
repaired or rebuilt as a result of casualty or condemnation or (ii) in some
cases all rents and other amounts customarily insured under this type of
insurance of the Underlying Mortgaged Property; (c) flood insurance (if any
portion of the improvements on the Underlying Mortgaged Property is located in
an area identified by the Federal Emergency Management Agency (“FEMA”), with
respect to certain Purchased Assets and the Secretary of Housing and Urban
Development with respect to other mortgage loans, as having special flood
hazards) in an amount not less than amounts prescribed by FEMA; (d) workers’
compensation, if required by law; (e) comprehensive general liability insurance
in an amount equal to not less than $1,000,000; all such insurance policies
contain clauses providing they are not terminable and may not be terminated
without thirty (30) days prior written notice to the mortgagee (except where
applicable law requires a shorter period or except for nonpayment of premiums,
in which case not less than ten (10) days prior written notice to the mortgagee
is required). In addition, each Mortgage permits the related mortgagee to make
premium payments to prevent the cancellation thereof and shall entitle such
mortgagee to reimbursement therefor. Any insurance proceeds in respect of a
casualty, loss or taking will be applied either to the repair or restoration of
all or part of the Underlying Mortgaged Property or the payment of the
outstanding principal balance of the related Purchased Asset together with any
accrued interest thereon. The Underlying Mortgaged Property is insured by an
insurance policy, issued by an insurer meeting the requirements of such
Purchased Asset (or in the case of a Participation Interest, of the Underlying
Mortgage Loan) and having a claims-paying or financial strength rating of at
least A:X from A.M. Best Company or “A” (or the equivalent) from S&P, Fitch or
Moody’s. An architectural or engineering consultant has performed an analysis of
each of the Mortgaged Properties located in seismic zones 3 or 4 in order to
evaluate the structural and seismic condition of such



--------------------------------------------------------------------------------

  property, for the sole purpose of assessing the probable maximum loss (“PML”)
for the Underlying Mortgaged Property in the event of an earthquake. In such
instance, the PML was based on a return period of not less than 100 years, an
exposure period of 50 years and a 10% probability of exceedence. If the
resulting report concluded that the PML would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance on such Underlying
Mortgaged Property was obtained by an insurer rated at least A:X by A.M. Best
Company or “A” (or the equivalent) from S&P, Fitch or Moody’s. The insurer
issuing each of the foregoing insurance policies is qualified to write insurance
in the jurisdiction where the Underlying Mortgaged Property is located.

 

38.

All escrow and reserve amounts required to be deposited by each Mortgagor at
origination under the related Purchased Asset Documents have been deposited at
origination and there are no deficiencies with regard thereto.

 

39.

Whether or not a Purchased Asset was originated by Seller, with respect to each
Purchased Asset originated by Seller and each Purchased Asset originated by any
Person other than Seller, as of the date of origination of the related Purchased
Asset, and, with respect to each Purchased Asset originated by Seller and any
subsequent holder of the Purchased Asset, as of the Purchase Date, there are no
actions, suits, arbitrations or governmental investigations or proceedings by or
before any court or other Governmental Authority or agency now pending against
or affecting the Mortgagor or guarantor under any Purchased Asset or any of the
Mortgaged Properties that, if determined against such Mortgagor or such
Underlying Mortgaged Property, would materially and adversely affect the value
of such Underlying Mortgaged Property, the security intended to be provided with
respect to the related Purchased Asset, the ability of such Mortgagor and/or the
current use or operation of such Underlying Mortgaged Property to generate net
cash flow to pay principal, interest and other amounts due under the related
Purchased Asset, title to the Underlying Mortgaged Property, the validity or
enforceability of the Mortgage, such guarantor’s ability to perform under the
related guaranty; and there are no such actions, suits or proceedings threatened
against such Mortgagor.

 

40.

Each Purchased Asset complied at origination, in all material respects, with all
of the terms, conditions and requirements of Seller’s and each originator’s
underwriting standards and all laws and regulations applicable to such Purchased
Asset and since origination, the Purchased Asset has been serviced in all
material respects in a legal manner in conformance with Seller’s and each such
originator’s servicing standards.

 

41.

The originator of the Purchased Asset or Seller has inspected or caused to be
inspected each Underlying Mortgaged Property within the 12 months prior to the
Purchase Date.

 

42.

The Purchased Asset Documents require the Mortgagor to provide the holder of the
Purchased Asset with quarterly and annual operating statements, financial
statements and quarterly (other than for single-tenant properties) rent rolls
for Underlying Mortgaged Properties that have leases contributing more than 5%
of the in-place base rent and annual financial statements, which annual
financial statements (i) with respect to each Senior Mortgage Loan with more
than one Mortgagor are in the form of an annual combined balance sheet of the
Mortgagor entities (and no other entities), together with



--------------------------------------------------------------------------------

  the related combined statements of operations, members’ capital and cash
flows, including a combining balance sheet and statement of income for the
Underlying Mortgaged Properties on a combined basis and (ii) for each Senior
Mortgage Loan with an original principal balance greater than $50 million shall
be audited by an independent certified public accountant upon the request of the
owner or holder of the Mortgage.

 

43.

All escrow deposits and payments required by the terms of each Purchased Asset
are in the possession, or under the control of Seller (or in the case of a
Participation Interest, the servicer of the Underlying Mortgage Loan), and all
amounts required to be deposited by the applicable Mortgagor under the related
Purchased Asset Documents have been deposited, and there are no deficiencies
with regard thereto (subject to any applicable notice and cure period). All of
Seller’s interest in such escrows and deposits will be conveyed by Seller to
Buyer hereunder.

 

44.

Each Mortgagor with respect to a Purchased Asset is an entity whose
organizational documents or related Purchased Asset Documents provide that it
is, and at least so long as the Purchased Asset is outstanding will continue to
be, a Single Purpose Entity. Both the Purchased Asset Documents and the
organizational documents of the Mortgagor with respect to each Senior Mortgage
Loan with a principal balance as of the Purchase Date in excess of $5,000,000
provide that the Mortgagor is a Single Purpose Entity, and each Senior Mortgage
Loan with a principal balance as of the Purchase Date of $20,000,000 or more has
a counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, “Single Purpose Entity” shall mean a Person, other than an individual,
whose organizational documents provide that it shall engage solely in the
business of owning and operating the Underlying Mortgaged Property and that does
not engage in any business unrelated to such property and the financing thereof,
does not have any assets other than those related to its interest in the
Underlying Mortgaged Property or the financing thereof or any indebtedness other
than as permitted by the related Mortgage or other Purchased Asset Documents,
and the organizational documents of which require that it have its own separate
books and records and its own accounts, in each case that are separate and apart
from the books and records and accounts of any other Person, except as permitted
by the related Mortgage or other Purchased Asset Documents, and that it holds
itself out as a legal entity, separate and apart from any other person or
entity.

 

45.

Each of the Purchased Assets contain a “due on sale” clause, which provides for
the acceleration of the payment of the unpaid principal balance of the Purchased
Asset (or in the case of a Participation Interest, of the related mortgage loan)
if, without the prior written consent of the holder of the Purchased Asset (or
in the case of an A-note or a Participation Interest, of the holder of title to
the Underlying Mortgage Loan), the property subject to the Mortgage, or any
controlling interest therein, is directly or indirectly transferred or sold
(except that it may provide for transfers by devise, descent or operation of law
upon the death of a member, manager, general partner or shareholder of a
Mortgagor and that it may provide for assignments subject to the Purchased Asset
holder’s approval of transferee, transfers to affiliates, transfers to family
members for estate planning purposes, transfers among existing members, partners
or shareholders in Mortgagors or transfers of passive interests so long as the
key principals or general partner retains control). The Purchased Asset
Documents contain a “due on



--------------------------------------------------------------------------------

  encumbrance” clause, which provides for the acceleration of the payment of the
unpaid principal balance of the Purchased Asset if the property subject to the
Mortgage or any controlling interest in the Mortgagor is further pledged or
encumbered, unless the prior written consent of the holder of the Purchased
Asset is obtained (except that it may provide for assignments subject to the
Purchased Asset holder’s approval of transferee, transfers to affiliates or
transfers of passive interests so long as the key principals or general partner
retains control). The Mortgage requires the Mortgagor to pay, to the extent any
Rating Agency fees are incurred in connection with the review of and consent to
any transfer or encumbrance, such fees, along with all other reasonable fees and
expenses incurred by the mortgagee relative to such transfer or encumbrance all
reasonable fees and expenses associated with securing the consent or approval of
the holder of the Mortgage for a waiver of a “due on sale” or “due on
encumbrance” clause or a defeasance provision. As of the Purchase Date, Seller
holds no preferred equity interest in any Mortgagor and Seller holds no
mezzanine debt related to such Underlying Mortgaged Property.

 

46.

Each Purchased Asset containing provisions for defeasance of mortgage collateral
requires either (a) the prior written consent of, and compliance with the
conditions set by, the holder of the Purchased Asset to any defeasance, or
(b)(i) the replacement collateral consist of U.S. “government securities,”
within the meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), in an
amount sufficient to make all scheduled payments under the Mortgage Note when
due (up to the maturity date for the related Purchased Asset, the Anticipated
Repayment Date for ARD Loans or the date on which the Mortgagor may prepay the
related Purchased Asset without payment of any prepayment penalty); (ii) the
loan may be assumed by a Single Purpose Entity approved by the holder of the
Purchased Asset; (iii) counsel provide an opinion that the trustee has a
perfected security interest in such collateral prior to any other claim or
interest; and (iv) such other documents and certifications as the mortgagee may
reasonably require, which may include, without limitation, (A) a certification
that the purpose of the defeasance is to facilitate the disposition of the
mortgaged real property or any other customary commercial transaction and not to
be part of an arrangement to collateralize a REMIC offering with obligations
that are not real estate mortgages and (B) a certification from an independent
certified public accountant that the collateral is sufficient to make all
scheduled payments under the Mortgage Note when due. Each Purchased Asset
containing provisions for defeasance provides that, in addition to any cost
associated with defeasance, the related Mortgagor shall pay, as of the date the
mortgage collateral is defeased, all scheduled and accrued interest and
principal due as well as an amount sufficient to defease in full the Purchased
Asset. In addition, if the related Purchased Asset permits defeasance, then the
mortgage loan documents provide that the related Mortgagor shall (x) pay all
reasonable fees associated with the defeasance of the Purchased Asset and all
other reasonable expenses associated with the defeasance, or (y) provide all
opinions required under the related Purchased Asset Documents, including a REMIC
opinion, and any applicable rating agency letters confirming that no downgrade
or qualification shall occur as a result of the defeasance. If the Senior
Mortgage Loan permits partial releases of the Underlying Mortgaged Property in
connection with partial defeasance, the revenues from the collateral will be
sufficient to pay all such scheduled payments calculated on a principal amount
equal to a specified percentage at least equal to 115% of the allocated loan



--------------------------------------------------------------------------------

  amount for the Underlying Mortgaged Property to be released and the defeasance
collateral is not permitted to be subject to prepayment, call, or early
redemption. If the Mortgagor would continue to own assets in addition to the
defeasance collateral, the portion of the Senior Mortgage Loan secured by
defeasance collateral is required to be assumed by a Single-Purpose Entity
and the Mortgagor is required to deliver an opinion of counsel that Buyer has a
perfected security interest in such collateral prior to any other claim or
interest.

 

47.

In the event that a Purchased Asset is secured by more than one Underlying
Mortgaged Property, then, in connection with a release of less than all of such
Mortgaged Properties, an Underlying Mortgaged Property may not be released as
collateral for the related Purchased Asset unless, in connection with such
release, an amount equal to not less than 115% of the Allocated Loan Amount for
such Underlying Mortgaged Property is prepaid or, in the case of a defeasance,
an amount equal to 115% of the Allocated Loan Amount is defeased through the
deposit of replacement collateral (as contemplated in clause (46) hereof)
sufficient to make all scheduled payments with respect to such defeased amount,
or such release is otherwise in accordance with the terms of the Purchased Asset
Documents. With respect to any partial release, either: (x) such release of
collateral (i) would not constitute a “significant modification” of the Senior
Mortgage Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2)
and (ii) would not cause the subject Mortgage Loan or AB Whole Loan to fail to
be a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the
Code; or (y) the mortgagee or servicer can, in accordance with the related
Purchased Asset Documents, condition such release of collateral on the related
Mortgagor’s delivery of an opinion of tax counsel to the effect specified in the
immediately preceding clause (x). For purposes of the preceding clause (x), for
any Senior Mortgage Loan originated after December 6, 2010, if the fair market
value of the real property constituting such Underlying Mortgaged Property after
the release is not equal to at least 80% of the principal balance of the Senior
Mortgage Loan outstanding after the release, the Mortgagor is required to make a
payment of principal in an amount not less than the amount required by the REMIC
Provisions.

In the case of any Senior Mortgage Loan originated after December 6, 2010, in
the event of a taking of any portion of an Underlying Mortgaged Property by a
State or any political subdivision or authority thereof, whether by legal
proceeding or by agreement, the Mortgagor can be required to pay down the
principal balance of the Senior Mortgage Loan in an amount not less than the
amount required by the REMIC Provisions and, to such extent, the award for any
such taking may not be required to be applied to the restoration of the
Underlying Mortgaged Property or released to the Mortgagor, if, immediately
after the release of such portion of the Underlying Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Underlying
Mortgaged Property is not equal to at least 80% of the remaining principal
balance of the Senior Mortgage Loan.

In the case of any Senior Mortgage Loan originated after December 6, 2010, no
such Senior Mortgage Loan that is secured by more than one Underlying Mortgaged
Property or that is cross-collateralized with another Senior Mortgage Loan
permits the release of cross-collateralization of the Underlying Mortgaged
Properties or a portion thereof, including due to a partial condemnation, other
than in compliance with the loan-to-value ratio and other requirements of the
REMIC provisions of the Code.



--------------------------------------------------------------------------------

48.

Each Underlying Mortgaged Property is owned in fee by the related Mortgagor,
with the exception of (i) Mortgaged Properties that are secured in whole or in a
part by a Ground Lease and (ii) out-parcels, and is used and occupied for
commercial or multifamily residential purposes in accordance with applicable
law.

 

49.

Neither Seller nor any affiliate thereof has any obligation to make any capital
contributions to the related Mortgagor under the Purchased Asset. The Purchased
Asset was not originated for the sole purpose of financing the construction of
incomplete improvements on the Underlying Mortgaged Property.

 

50.

If the related Mortgage or other Purchased Asset Documents provide for a grace
period for delinquent monthly payments, such grace period is no longer than ten
(10) days from the applicable payment date.

 

51.

The following statements are true with respect to the Underlying Mortgaged
Property: (a) the Underlying Mortgaged Property is located on or adjacent to a
dedicated road or has access to an irrevocable easement permitting ingress and
egress and (b) the Underlying Mortgaged Property is served by public or private
utilities, water and sewer (or septic facilities) and otherwise appropriate for
the use in which the Underlying Mortgaged Property is currently being utilized.

 

52.

None of the Purchased Asset Documents contain any provision that expressly
excuses the related borrower from obtaining and maintaining insurance coverage
for acts of terrorism and, in circumstances where terrorism insurance is not
expressly required, the mortgagee is not prohibited from requesting that the
related borrower maintain such insurance, in each case, to the extent such
insurance coverage is generally available for like properties in such
jurisdictions at commercially reasonable rates. Each Underlying Mortgaged
Property is insured by an “all-risk” casualty insurance policy that does not
contain an express exclusion for (or, alternatively, is covered by a separate
policy that insures against property damage resulting from) acts of terrorism.

 

53.

An Appraisal of the Underlying Mortgaged Property was conducted in connection
with the origination of such Purchased Asset (or in the case of a Participation
Interest, the date of origination of the Underlying Mortgage Loan), and such
Appraisal satisfied the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Purchased Asset (or in the case of a Participation Interest, the Underlying
Mortgage Loan) was originated. The appraisal date is within six (6) months prior
to the Senior Mortgage Loan origination date, and within twelve (12) months
prior to the Purchase Date. The Appraisal is signed by an appraiser who is a
Member of the Appraisal Institute (“MAI”) and, to Seller’s knowledge, had no
interest, direct or indirect, in the Underlying Mortgaged Property or the
Mortgagor or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Senior Mortgage Loan. Each
appraiser has represented in such Appraisal or in a supplemental letter that the
Appraisal satisfies the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation.



--------------------------------------------------------------------------------

54.

The Senior Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Senior Mortgage Loan to the related Mortgagor at origination did not exceed
the non-contingent principal amount of the Senior Mortgage Loan and (B) either:
(a) such Senior Mortgage Loan is secured by an interest in real property
(including buildings and structural components thereof, but excluding personal
property) having a fair market value (i) at the date the Senior Mortgage Loan
was originated at least equal to 80% of the adjusted issue price of the Senior
Mortgage Loan on such date or (ii) at the Purchase Date at least equal to 80% of
the adjusted issue price of the Senior Mortgage Loan on such date, provided that
for purposes hereof, the fair market value of the real property interest must
first be reduced by (A) the amount of any lien on the real property interest
that is senior to the Senior Mortgage Loan and (B) a proportionate amount of any
lien that is in parity with the Senior Mortgage Loan; or (b) substantially all
of the proceeds of such Senior Mortgage Loan were used to acquire, improve or
protect the real property which served as the only security for such Senior
Mortgage Loan (other than a recourse feature or other third-party credit
enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Senior Mortgage Loan was “significantly
modified” prior to the Purchase Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Senior Mortgage Loan or (y) satisfies
the provisions of either sub-clause (B)(a)(i) above (substituting the date of
the last such modification for the date the Senior Mortgage Loan was originated)
or sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium
and yield maintenance charges applicable to the Senior Mortgage Loan constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-(b)(2). All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 

55.

Seller has obtained a rent roll other than with respect to hospitality
properties certified by the related Mortgagor or the related guarantor(s) as
accurate and complete in all material respects as of a date within one hundred
eighty (180) days of the date of origination of the related Senior Mortgage
Loan. Seller has obtained operating histories with respect to each Underlying
Mortgaged Property certified by the related Mortgagor or the related
guarantor(s) as accurate and complete in all material respects as of a date
within one hundred eighty (180) days of the date of origination of the related
Senior Mortgage Loan. The operating histories collectively report on operations
for a period equal to (a) at least a continuous three-year period or (b) in the
event the Underlying Mortgaged Property was owned, operated or constructed by
the Mortgagor or an affiliate for less than three years then for such shorter
period of time, it being understood that for Mortgaged Properties acquired with
the proceeds of a Senior Mortgage Loan, operating histories may not have been
available.



--------------------------------------------------------------------------------

56.

Seller has obtained an organizational chart or other description of each
Mortgagor which identifies all beneficial controlling owners of the Mortgagor
(i.e., managing members, general partners or similar controlling person for such
Mortgagor) (the “Controlling Owner”) and all owners that hold a 25% or greater
direct or indirect ownership share (i.e., the “Major Sponsors”). Seller and each
originator (1) required questionnaires to be completed by each Controlling Owner
and guarantor or performed other processes designed to elicit information from
each Controlling Owner and guarantor regarding such Controlling Owner’s or
guarantor’s prior history for at least ten (10) years regarding any bankruptcies
or other insolvencies, any felony convictions, (2) performed or caused to be
performed searches of the public records or services such as Lexis/Nexis, or a
similar service designed to elicit information about each Controlling Owner,
Major Sponsor and guarantor regarding such Controlling Owner’s, Major Sponsor’s
or guarantor’s prior history for at least ten (10) years regarding any
bankruptcies or other insolvencies, any felony convictions, and provided,
however, that records searches were limited to the last ten (10) years (clauses
(1) and (2) above, collectively, the “Sponsor Diligence”), and (3) performed or
caused to be performed searches which confirm that each Controlling Owner, Major
Sponsor and guarantor is not listed as a designated person on any lists
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or is not otherwise the subject of any economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by the
U.S. Government or by other applicable sanctions authority (i.e., OFAC
Searches). Based solely on the Sponsor Diligence, to the knowledge of Seller, no
Controlling Owner, Major Sponsor or guarantor (i) was in a state of federal
bankruptcy or insolvency proceeding, (ii) had a prior record of having been in a
state of federal bankruptcy or insolvency, or (iii) had been convicted of a
felony.

 

57.

With respect to each Senior Mortgage Loan predominantly secured by a retail,
office or industrial property leased to a single tenant, the Seller reviewed
such estoppel obtained from such tenant no earlier than 90 days prior to the
origination date of the related Mortgage Loan, and to the Seller’s knowledge
based solely on the related estoppel certificate, the related lease is in full
force and effect or if not in full force and effect the related space was
underwritten as vacant, subject to customary reservations of tenant’s rights,
such as, without limitation, with respect to common area maintenance and
pass-through audits and verification of landlord’s compliance with co-tenancy
provisions. With respect to each Mortgage Loan predominantly secured by a
retail, office or industrial property, the Seller has received lease estoppels
executed within 90 days of the origination date of the related Mortgage Loan
that collectively account for at least 65% of the in-place base rent for the
Underlying Mortgaged Property or set of cross-collateralized properties that
secure a Mortgage Loan that is represented on the certified rent roll. To the
Seller’s knowledge, each lease represented on the certified rent roll is in full
force and effect, subject to customary reservations of tenant’s rights, such as
with respect to common area maintenance and pass-through audits and verification
of landlord’s compliance with co-tenancy provisions.

 

58.

Such Senior Mortgage Loan is not cross-collateralized or cross-defaulted with
any other Asset that is not subject to a Transaction.



--------------------------------------------------------------------------------

59.

No advance of funds has been made by Seller to the related Mortgagor, and no
funds have been received from any person other than the related Mortgagor or an
affiliate, directly, or, to the knowledge of Seller, indirectly for, or on
account of, payments due on the Senior Mortgage Loan. Neither Seller nor any
Affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under the Senior Mortgage Loan, other than contributions made on or
prior to the Purchase Date.

 

60.

Seller and each originator has complied with its internal procedures with
respect to all applicable anti-money laundering laws and regulations, including
without limitation the Patriot Act in connection with the origination and/or
acquisition of the Senior Mortgage Loan.

 

61.

Each recordable Purchased Asset Document or related assignment thereof delivered
by Seller to Buyer in connection with such Purchased Asset is in form and
substance acceptable for recording in the applicable jurisdiction.

 

62.

If any letter of credit was issued and is outstanding in connection with such
Purchased Asset, Seller has delivered to Buyer the original of such letter of
credit, together with any modifications, amendments or endorsements necessary to
permit Buyer to draw upon such letter of credit.

 

63.

All representations and warranties in the Purchased Asset Documents are true and
correct in all material respects, and there has been no adverse change with
respect to the Purchased Asset, the related Mortgagor in respect thereof or the
Underlying Mortgaged Property that would render any such representation or
warranty not true or correct in any material respect as of the Purchase Date.

64. If the Purchased Asset is secured by a credit tenant lease, such credit
tenant lease has the following properties:

 

  (i)

The base rental payments due under the related credit tenant lease, together
with any escrow payments held by Seller or its designee, are equal to or greater
than the payments due with respect to the related Purchased Asset and are
payable without notice or demand.

 

  (ii)

Unless otherwise explicitly disclosed in the Due Diligence Package, the
Mortgagor does not have any monetary obligations under the related credit tenant
lease (other than indemnifying the related tenant for the related landlord’s
gross negligence or intentional misconduct and maintaining in good condition and
repairing the roof, structural and exterior portions of the related leased
property, for which a reserve to cover any reasonably anticipated expenses has
been established), and every other material monetary obligation associated with
managing, owning, developing and operating the leased property, including, but
not limited to, costs associated with utilities, taxes, insurance, maintenance
and repairs is an obligation of the related tenant.



--------------------------------------------------------------------------------

  (iii)

Unless otherwise explicitly disclosed in the Due Diligence Package, the
Mortgagor does not have any nonmonetary obligations, the performance of which
would involve a material expenditure of funds or the non-performance of which
would entitle the tenant to terminate the related credit tenant lease under the
related credit tenant lease, except for the delivery of possession of the leased
property and the landlord’s obligation not to lease or otherwise permit the
operation of properties in competition with the leased property by any other
parties or entities under the control of the landlord and except for certain
rights arising as a result of environmental contamination which existed as of
the rent commencement date and any environmental contamination caused by third
parties unrelated to tenant after the rent commencement date.

 

  (iv)

Unless otherwise explicitly disclosed in the Due Diligence Package, the related
tenant cannot terminate such credit tenant lease for any reason prior to the
payment in full of: (a) the principal balance of the related Purchased Asset;
(b) all accrued and unpaid interest on such Purchased Asset; and (c) any other
sums due and payable under such Purchased Asset, as of the termination date,
which date is a rent payment date, except for a material default by the related
Mortgagor under the credit tenant lease or due to a casualty or condemnation
event.

 

  (v)

In the event the related tenant assigns or sublets the related leased property,
such tenant (and if applicable, the related guarantor) remains primarily
obligated under the related credit tenant lease.

 

  (vi)

In connection with credit lease loans with respect to which a guaranty exists,
the related guarantor guarantees the payment due (and not merely collection)
under the related credit tenant lease and such guaranty, on its face, contains
no conditions to such payment.

 

  (vii)

No tenant under a credit lease loan and related documentation may exercise any
termination right or offset or set-off right (other than abatement related to
the existence of hazardous materials that materially interfere with the tenant’s
use and occupancy) which shall be binding upon the related mortgagee without
providing prior written notice of same to such mortgagee.

 

  (viii)

Each tenant under each credit lease loan and related documentation is required
to make all rental payments due under the applicable credit lease to the holder
of the Purchased Asset (or an account controlled by such holder).

 

  (ix)

The loan documents relating to the Purchased Asset provide that the credit
tenant lease cannot be modified without the consent of the holder of the
Purchased Asset and none of the terms of the credit tenant lease has been
impaired, waived, altered or modified in any respect since the origination of
the Purchased Asset.

 

  (x)

The leased property related to each credit lease loan is not subject to any
other lease other than the related credit lease or any ground lease pursuant to
which the related Mortgagor has acquired its interest in the respective leased
property.



--------------------------------------------------------------------------------

  (xi)

In reliance on a tenant estoppel certificate and representations made by the
tenant under the credit lease or representations made by the related Mortgagor
under the loan documents relating to the Purchased Asset, as of the date of
origination of each credit lease loan (1) each credit lease was in full force
and effect, and no default by the related Mortgagor or any tenant had occurred
under the credit lease, nor was there any existing condition which, but for the
passage of time or the giving of notice, or both, would result in a default
under the terms of the credit lease, and (2) each credit lease has a term ending
on or after the maturity date (or anticipated repayment date) of the related
credit tenant lease.

Defined Terms

As used in this Exhibit:

The term “Allocated Loan Amount” shall mean, for each Underlying Mortgaged
Property, the portion of principal of the related Purchased Asset allocated to
such Mortgaged Property for certain purposes (including determining the release
prices of properties, if permitted) under such Purchased Asset as set forth in
the related loan documents. There can be no assurance, and it is unlikely, that
the Allocated Loan Amounts represent the current values of individual Mortgaged
Properties, the price at which an individual Underlying Mortgaged Property could
be sold in the future to a willing buyer or the replacement cost of the
Mortgaged Properties.

The term “Anticipated Repayment Date” shall mean, with respect to any Purchased
Asset that is indicated on the Purchased Asset Schedule as having a Revised
Rate, the date upon which such Purchased Asset commences accruing interest at
such Revised Rate.

The term “Assignment of Mortgage” shall mean, with respect to any Mortgage, an
assignment of the mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related property is located to reflect the assignment and pledge of the
Mortgage, subject to the terms, covenants and provisions of this Agreement.

The term “ARD Loan” shall mean any Purchased Asset that provides that if the
unamortized principal balance thereof is not repaid on its Anticipated Repayment
Date, such Purchased Asset will accrue Excess Interest at the rate specified in
the related Mortgage Note and the Mortgagor is required to apply excess monthly
cash flow generated by the Underlying Mortgaged Property to the repayment of the
outstanding principal balance on such Purchased Asset.

The term “Environmental Site Assessment” shall mean a Phase I environmental
report meeting the requirements of the American Society for Testing and
Materials, and, if in accordance with customary industry standards a reasonable
lender would require it, a Phase II environmental report, each prepared by a
licensed third party professional experienced in environmental matters.

The term “Excess Cash Flow” shall mean the cash flow from the Underlying
Mortgaged Property securing an ARD Loan after payments of interest (at the
Mortgage Interest Rate) and principal (based on the amortization schedule), and
(a) required payments for the tax and insurance fund and ground lease escrows
fund, (b) required payments for the monthly debt service escrows, if any,
(c) payments to any other required escrow funds and (d) payment of operating
expenses pursuant to the terms of an annual budget approved by the servicer and
discretionary (lender approved) capital expenditures.



--------------------------------------------------------------------------------

The term “Excess Interest” shall mean any accrued and deferred interest on an
ARD Loan in accordance with the following terms. Commencing on the respective
Anticipated Repayment Date each ARD Loan (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Section 1001 of the
Code, in the Purchased Assets exercisable during the term of the Purchased
Asset) generally will bear interest at a fixed rate (the “Revised Rate”) per
annum equal to the Mortgage Interest Rate plus a percentage specified in the
related Purchased Asset Documents. Until the principal balance of each such
Purchased Asset has been reduced to zero (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Section 1001 of the
Code, in the Purchased Assets exercisable during the term of the mortgage loan),
such Purchased Asset will only be required to pay interest at the Mortgage
Interest Rate and the interest accrued at the excess of the related Revised Rate
over the related Mortgage Interest Rate will be deferred (such accrued and
deferred interest and interest thereon, if any, is “Excess Interest”).

The term “Mortgage Interest Rate” shall mean the fixed rate, or the formula
applicable to determine the floating rate, of interest per annum that each
Purchased Asset bears as of the Purchase Date.

The term “Permitted Encumbrances” shall mean:

 

  I.

the lien of current real property taxes, water charges, sewer rents and
assessments not yet delinquent or accruing interest or penalties;

 

  II.

covenants, conditions and restrictions, rights of way, easements and other
matters of public record acceptable to mortgage lending institutions generally
and referred to in the related mortgagee’s title insurance policy;

 

  III.

other matters to which like properties are commonly subject and which are
acceptable to mortgage lending institutions generally, and

 

  IV.

the rights of tenants, as tenants only, whether under ground leases or space
leases at the Underlying Mortgaged Property

that together do not materially and adversely affect the related Mortgagor’s
ability to timely make payments on the related Purchased Asset, which do not
materially interfere with the benefits of the security intended to be provided
by the related Mortgage or the use, for the use currently being made, the
operation as currently being operated, enjoyment, value or marketability of such
Underlying Mortgaged Property, provided, however, that, for the avoidance of
doubt, Permitted Encumbrances shall exclude all pari passu, second, junior and
subordinated mortgages but shall not exclude mortgages that secure Purchased
Assets that are cross-collateralized with other Purchased Assets.



--------------------------------------------------------------------------------

The term “Revised Rate” shall mean, with respect to those Purchased Assets on
the Purchased Asset Schedule indicated as having a revised rate, the increased
interest rate after the Anticipated Repayment Date (in the absence of a default)
for each applicable Purchased Asset, as calculated and as set forth in the
related Purchased Asset.



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET THAT IS A

PARTICIPATION INTEREST

 

1.

The representations and warranties set forth in this Exhibit VI regarding Senior
Mortgage Loans (other than paragraphs 5, 12 and 62 and the last sentence of
paragraph 43 of the representations and warranties relating to Senior Mortgage
Loans) shall be deemed incorporated herein with respect to each Underlying
Mortgage Loan related to the Purchased Asset.

 

2.

The information set forth in the Purchased Asset Schedule is complete, true and
correct in all material respects. Seller has delivered to Buyer a true, correct
and complete copy of all related Purchased Asset Documents, which have not been
amended, modified, supplemented or restated since the related date of
origination except as such amendment, modification, supplement or restatement
has been delivered to Buyer prior to the Purchase Date and, in the case of any
Material Modification occurring on or after the related Purchase Date, with
respect to which Buyer has provided prior written consent.

 

3.

There exists no material default, breach, violation or event of acceleration
(and no event that, with the passage of time or the giving of notice, or both,
would constitute any of the foregoing) under the documents evidencing or
securing the Purchased Asset, in any such case to the extent the same materially
and adversely affects the value of the Purchased Asset and the related
underlying real property.

 

4.

Except with respect to the enforceability of any provisions requiring the
payment of default interest, late fees, additional interest, prepayment premiums
or yield maintenance charges, neither the Purchased Asset nor any of the related
Purchased Asset Documents is subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of any such Purchased Asset
Documents, or the exercise (in compliance with procedures permitted under
applicable law) of any right thereunder, render any Purchased Asset Documents
subject to any right of rescission, set-off, abatement, diminution, valid
counterclaim or defense, including the defense of usury (subject to
anti-deficiency or one form of action laws and to bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law)), and no such right of rescission, set-off,
abatement, diminution, valid counterclaim or defense has been asserted with
respect thereto.

 

5.

The Purchased Asset Documents have been duly and properly executed by the
originator of the Purchased Asset, and each is the legal, valid and binding
obligation of the parties thereto, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). The Purchased Asset is not usurious.



--------------------------------------------------------------------------------

6.

The terms of the related Purchased Asset Documents have not been impaired,
waived, altered or modified in any material respect (other than by a written
instrument that is included in the related Purchased Asset File delivered to
Buyer prior to the Purchase Date).

 

7.

The assignment of the Purchased Asset constitutes the legal, valid and binding
assignment of such Purchased Asset from Seller to or for the benefit of Buyer
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other laws relating to or affecting the rights of creditors generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

8.

All representations and warranties in the Purchased Asset Documents and in the
underlying documents for the commercial mortgage loan secured by a first lien on
a multifamily or commercial property to which such Purchased Asset relates are
true and correct in all material respects, and there has been no adverse change
with respect to the Purchased Asset, the related Underlying Mortgage Loan, the
related Mortgagor in respect thereof or the Underlying Mortgaged Property that
would render any such representation or warranty not true or correct in any
material respect as of the Purchase Date.

 

9.

The servicing and collection practices used by Seller for the Purchased Asset
have complied with applicable law in all material respects and are consistent
with those employed by prudent servicers of comparable Purchased Assets.

 

10.

Seller is not a debtor in any state or federal bankruptcy or insolvency
proceeding.

 

11.

As of the Purchase Date, there is no payment default, giving effect to any
applicable notice and/or grace period, and there is no other material default
under any of the related Purchased Asset Documents, giving effect to any
applicable notice and/or grace period; no such material default or breach has
been waived by Seller or on its behalf or by Seller’s predecessors in interest
with respect to the Purchased Assets; and no event has occurred that, with the
passing of time or giving of notice would constitute a material default or
breach; provided, however, that the representations and warranties set forth in
this sentence do not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of any subject matter
otherwise covered by any other representation or warranty made by Seller in this
Exhibit VI. No Purchased Asset has been accelerated and no foreclosure or power
of sale proceeding has been initiated in respect of the related Mortgage. Seller
has not waived any material claims against the related Mortgagor under any
non-recourse exceptions contained in the Mortgage Note.

 

12.

No Purchased Asset has been satisfied, canceled, subordinated (except to the
senior mortgage loan from which the Purchased Asset is derived), released or
rescinded, in whole or in part, and the related Mortgagor has not been released,
in whole or in part, from its obligations under any related Purchased Asset
Document.



--------------------------------------------------------------------------------

13.

Each recordable Purchased Asset Document or related assignment thereof delivered
by Seller to Buyer in connection with such Purchased Asset is in form and
substance acceptable for recording in the applicable jurisdiction.

 

14.

Since the delivery of the related Due Diligence Package (or as otherwise
provided to Buyer), there has been no change in the financial position of the
Purchased Assets.



--------------------------------------------------------------------------------

EXHIBIT VII

ASSET INFORMATION

Loan ID #:

Borrower Name:

Borrower Address:

Borrower City:

Borrower State:

Borrower Zip Code:

Recourse?

Guaranteed?

Related Borrower Name(s):

Original Principal Balance:

Note Date:

Loan Date:

Loan Type (e.g. fixed/arm):

Current Principal Balance:

Current Interest Rate (per annum):

Paid to date:

Annual P&I:

Next Payment due date:

Index (complete whether fixed or arm):

Gross Spread/Margin (complete whether fixed or arm):

Life Cap:

Life Floor:

Periodic Cap:

Periodic Floor:

Rounding Factor:

Lookback (in days):

Interest Calculation Method (e.g., Actual/360):

Interest rate adjustment frequency:

P&I payment frequency:

First P&I payment due:

First interest rate adjustment date:

First payment adjustment date:

Next interest rate adjustment date:

Next payment adjustment date:

Conversion Date:

Converted Interest Rate Index:

Converted Interest Rate Spread:

Maturity date:

Loan term:



--------------------------------------------------------------------------------

Amortization term:

Hyper-Amortization Flag:

Hyper-Amortization Term:

Hyper-Amortization Rate Increase:

Balloon Amount:

Balloon LTV:

Prepayment Penalty Flag:

Prepayment Penalty Text:

Lockout Period:

Lien Position:

Fee/Leasehold:

Ground Lease Expiration Date:

CTL (Yes/No):

CTL Rating (Moody’s):

CTL Rating (Duff):

CTL Rating (S&P):

CTL Rating (Fitch):

Lease Guarantor:

CTL Lease Type (NNN, NN, Bondable):

Property Name:

Property Address:

Property City:

Property Zip Code:

Property Type (General):

Property Type (Specific):

Cross-collateralized (Yes/No)‡:

Property Size:

Year built:

Year renovated:

Actual Average Occupancy:

Occupancy Rent Roll Date:

Underwritten Average Occupancy:

Largest Tenant:

Largest Tenant SF:

Largest Tenant Lease Expiration:

2nd Largest Tenant:

2nd Largest Tenant SF:

2nd Largest Tenant Lease Expiration:

3rd Largest Tenant:

3rd Largest Tenant SF:

3rd Largest Tenant Lease Expiration:

Underwritten Average Rental Rate/ADR:

 

 

‡ 

If yes, give property information on each property covered and in aggregate as
appropriate. Loan ID’s should be denoted with a suffix letter to signify
loans/collateral.



--------------------------------------------------------------------------------

Underwritten Vacancy/Credit Loss:

Underwritten Other Income:

Underwritten Total Revenues:

Underwritten Replacement Reserves:

Underwritten Management Fees:

Underwritten Franchise Fees:

Underwritten Total Expenses:

Underwritten Leasing Commissions:

Underwritten Tenant Improvement Costs:

Underwritten NOI:

Underwritten NCF:

Underwritten Debt Service Constant:

Underwritten DSCR at NOI:

Underwritten DSCR at NCF:

Underwritten NOI Period End Date:

Hotel Franchise:

Hotel Franchise Expiration Date:

Appraiser Name:

Appraised Value:

Appraisal Date:

Appraisal Cap Rate:

Appraisal Discount Rate:

Underwritten LTV:

Environmental Report Preparer:

Environmental Report Date:

Environmental Report Issues:

Architectural and Engineering Report Preparer:

Architectural and Engineering Report Date:

Deferred Maintenance Amount:

Ongoing Replacement Reserve Requirement per A&E Report:

Immediate Repairs Escrow % (e.g. [        ]%):

Replacement Reserve Annual Deposit:

Replacement Reserve Balance:

Tenant Improvement/Leasing Commission Annual Deposits:

Tenant Improvement/Leasing Commission Balance:

Taxes paid through date:

Monthly Tax Escrow:

Tax Escrow Balance:

Insurance paid through date:

Monthly Insurance Escrow:

Insurance Escrow Balance:

Reserve/Escrow Balance as of Date:

Probable Maximum Loss %:

Covered by Earthquake Insurance (Yes/No):

Number of times 30 days late in last 12 months:

Number of times 60 days late in last 12 months:

Number of times 90 days late in last 12 months:

Servicing Fee:

Notes:



--------------------------------------------------------------------------------

EXHIBIT VIII

PURCHASE AND ADDITIONAL ADVANCE PROCEDURES

(a) Submission of Due Diligence Package. No less than fifteen (15) Business Days
prior to the proposed Purchase Date or Additional Advance Date, as applicable,
Seller shall deliver to Buyer a due diligence package for Buyer’s review and
approval, which shall contain the following items (the “Due Diligence Package”):

 

  1.

Delivery of Purchased Asset Documents. With respect to a New Asset that is a
Pre-Existing Asset, each of the Purchased Asset Documents and, with respect to a
Purchased Asset that is the subject of a proposed Additional Advance, any
Purchased Asset Document that has been modified or amended in any manner since
the related Purchase Date.

 

  2.

Transaction-Specific Due Diligence Materials. With respect to any New Asset or
Purchased Asset that is the subject of a proposed Additional Advance, a summary
memorandum outlining the proposed transaction, including potential transaction
benefits and all material underwriting risks, all Underwriting Issues and all
other characteristics of the proposed transaction that a reasonable buyer would
consider material, together with the following due diligence information
relating to the New Asset or, with respect to a Purchased Asset that is the
subject of a proposed Additional Advance, any updates to the following due
diligence information reflecting changes from the related Purchase Date:

With respect to each Eligible Asset,

(i) the Asset Information and, if available, maps and photos;

(ii) a current rent roll and roll over schedule, if applicable;

(iii) a cash flow pro-forma, plus historical information, if available;

(iv) copies of appraisal, environmental, engineering and any other third-party
reports; provided, that, if same are not available to Seller at the time of
Seller’s submission of the Due Diligence Package to Buyer, Seller shall deliver
such items to Buyer promptly upon Seller’s receipt of such items;

(v) a description of the underlying real estate directly or indirectly securing
or supporting such Purchased Asset and the ownership structure of the borrower
and the sponsor (including, without limitation, the board of directors, if
applicable) and, to the extent that real property does not secure such Eligible
Asset, the related collateral securing such Eligible Asset, if any;

(vi) indicative debt service coverage ratios;

(vii) indicative loan-to-value ratios;



--------------------------------------------------------------------------------

(viii) a term sheet outlining the transaction generally;

(ix) a description of the Mortgagor, including experience with other projects
(real estate owned), its ownership structure and financial statements;

(x) a description of Seller’s relationship with the Mortgagor, if any;

(xi) copies of documents evidencing such New Asset, or current drafts thereof,
including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Due Diligence Package to Buyer, Seller shall deliver such
items to Buyer promptly upon Seller’s receipt of such items;

(xii) in the case of Subordinate Eligible Assets, all information described in
this section 2 that would otherwise be provided for the Underlying Mortgage Loan
if it were an Eligible Asset, and in addition, all documentation evidencing such
Subordinate Eligible Asset; and

(xiii) any exceptions to the representations and warranties set forth in Exhibit
VI to this Agreement.

 

  3.

Environmental and Engineering. A “Phase 1” (and, if requested by Buyer, “Phase
2”) environmental report, an asbestos survey, if applicable, and an engineering
report, each in form reasonably satisfactory to Buyer, by an engineer or
environmental consultant reasonably approved by Buyer.

 

  4.

Credit Memorandum. A credit memorandum, asset summary or other similar document
that details cash flow underwriting, historical operating numbers, underwriting
footnotes, rent roll and lease rollover schedule.

 

  5.

Appraisal. Either an Appraisal approved by Buyer or a Draft Appraisal, each by
an MAI appraiser, if applicable. If Buyer receives only a Draft Appraisal prior
to entering into a Transaction, Seller shall deliver an Appraisal approved by
Buyer by an MAI appraiser on or before ten (10) calendar days after the Purchase
Date. The related Appraisal shall (i) be dated less than twelve (12) months
prior to the proposed financing date and (ii) not be ordered by the related
borrower or an Affiliate of the related borrower.

 

  6.

Opinions of Counsel. An opinion to Seller and its successors and assigns from
counsel to the underlying obligor on the underlying loan transaction, as
applicable, as to enforceability of the loan documents governing such
transaction and such other matters as Buyer shall require (including, without
limitation, opinions as to due formation, authority, choice of law and
perfection of security interests).



--------------------------------------------------------------------------------

  7.

Additional Real Estate Matters. To the extent obtained by Seller from the
Mortgagor or the underlying obligor relating to any Eligible Asset at the
origination of the Eligible Asset, such other real estate related certificates
and documentation as may have been requested by Buyer, such as abstracts of all
leases in effect at the real property relating to such Eligible Asset.

 

  8.

Other Documents. Any other documents as Buyer or its counsel shall reasonably
deem necessary.

(b) Submission of Legal Documents. With respect to a New Asset that is an
Originated Asset, no less than seven (7) calendar days prior to the proposed
Purchase Date, Seller shall deliver, or cause to be delivered, to counsel for
Buyer the following items, where applicable:

 

  1.

Copies of all draft Purchased Asset Documents in substantially final form,
blacklined against the approved form Purchased Asset Documents.

 

  2.

Certificates or other evidence of insurance demonstrating insurance coverage in
respect of the underlying real estate directly or indirectly securing or
supporting such Purchased Asset of types, in amounts, with insurers and
otherwise in compliance with the terms, provisions and conditions set forth in
the Purchased Asset Documents. Such certificates or other evidence shall
indicate that Seller will be named as an additional insured as its interest may
appear and shall contain a loss payee endorsement in favor of such additional
insured with respect to the policies required to be maintained under the
Purchased Asset Documents.

 

  3.

All Surveys of the underlying real estate directly or indirectly securing or
supporting such Purchased Asset that are in Seller’s possession.

 

  4.

As reasonably requested by Buyer, satisfactory reports of UCC, tax lien,
judgment and litigation searches and title updates conducted by search firms
and/or title companies reasonably acceptable to Buyer with respect to the
Eligible Asset, underlying real estate directly or indirectly securing or
supporting such Eligible Asset, Seller and Mortgagor, such searches to be
conducted in each location Buyer shall reasonably designate.

 

  5.

An unconditional commitment to issue a Title Policy in favor of Buyer and
Buyer’s successors and/or assigns with respect to Buyer’s interest in the
related real property and insuring the assignment of the Eligible Asset to
Buyer, with an amount of insurance that shall be not less than the maximum
principal amount of the Eligible Asset (taking into account the proposed
purchase), or an endorsement or confirmatory letter from the title insurance
company that issued the existing title insurance policy, in favor of Buyer and
Buyer’s successors and/or assigns, that amends the existing title insurance
policy by stating that the amount of the insurance is not less than the maximum
principal amount of the Eligible Asset (taking into account the proposed
purchase).



--------------------------------------------------------------------------------

  6.

Certificates of occupancy and letters certifying that the property is in
compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority.

(c) Approval of Eligible Asset. Conditioned upon the timely and satisfactory
completion of Seller’s requirements in clauses (a) and (b) above, Buyer shall,
no less than five (5) calendar days prior to the proposed Purchase Date or
Additional Advance Date, as applicable, (1) in the case of the proposed purchase
of an Eligible Asset, in its sole and absolute discretion (A) notify Seller in
writing (which may take the form of electronic mail format) that Buyer has not
approved the proposed Eligible Asset as a Purchased Asset or (B) notify Seller
in writing (which may take the form of electronic mail format) that Buyer has
approved the proposed Eligible Asset as a Purchased Asset or (2) in the case of
a proposed Additional Advance, in its sole and absolute discretion (A) notify
Seller in writing (which may take the form of electronic mail format) that Buyer
has not approved the proposed Additional Advance or (B) notify Seller in writing
(which may take the form of electronic mail format) that Buyer has approved the
proposed Additional Advance. Buyer’s failure to respond to Seller on or prior to
five (5) calendar days prior to the proposed Purchase Date, shall be deemed to
be a denial of Seller’s request that Buyer approve the proposed Eligible Asset
or proposed Additional Advance, as applicable, unless Buyer and Seller has
agreed otherwise in writing.

(d) Assignment Documents. No less than two (2) business days prior to the
proposed Purchase Date, Seller shall have executed and delivered to Buyer, in
form and substance reasonably satisfactory to Buyer and its counsel, all
applicable assignment documents assigning to Buyer the proposed Eligible Asset
that shall be subject to no liens except as expressly permitted by Buyer. Each
of the assignment documents shall contain such representations and warranties in
writing concerning the proposed Eligible Asset and such other terms as shall be
satisfactory to Buyer in its sole discretion, and shall include blacklined
copies of each document, showing all changes made to the forms of assignment
documents that have been approved in advance by Buyer.



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF BAILEE LETTER

[        ] [    ], 20[      ]

 

 

 

 

 

 

  Re:

Bailee Agreement (the “Bailee Agreement”) in connection with the pledge by
INPOINT JPM LOAN, LLC (“Seller”) to JPMorgan Chase Bank, National Association
(“Buyer”)

Ladies and Gentlemen:

In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Buyer and [        ] (the “Bailee”) hereby agree as
follows:

(a) Seller shall deliver to the Bailee in connection with any Purchased Assets
delivered to the Bailee hereunder an Identification Certificate in the form of
Attachment 1 attached hereto to which shall be attached a Purchased Asset
Schedule identifying which Purchased Assets are being delivered to the Bailee
hereunder. Such Purchased Asset Schedule shall contain the following fields of
information: (a) the loan identifying number; (b) the Purchased Asset obligor’s
name; (c) the street address, city, state and zip code for the applicable real
property; (d) the original balance; and (e) the current principal balance if
different from the original balance.

(b) On or prior to the date indicated on the Custodial Identification
Certificate delivered by Seller (the “Funding Date”), Seller shall have
delivered to the Bailee, as bailee for hire, the original documents set forth on
Schedule A attached hereto (collectively, the “Purchased Asset File”) for each
of the Purchased Assets (each a “Purchased Asset” and collectively, the
“Purchased Assets”) listed in Exhibit A to Attachment 1 attached hereto (the
“Purchased Asset Schedule”).

(c) The Bailee shall issue and deliver to Buyer and Wells Fargo Bank, National
Association (the “Custodian”) on or prior to the Funding Date by facsimile
(a) in the name of Buyer, an initial trust receipt and certification in the form
of Attachment 2 attached hereto (the “Bailee’s Trust Receipt and Certification”)
which Bailee’s Trust Receipt and Certification shall state that the Bailee has
received the documents comprising the Purchased Asset File as set forth in the
Custodial Identification Certificate (as defined in that certain Custodial
Agreement, dated as of May 6, 2019, among Seller, Buyer and Custodian, in
addition to such other documents required to be delivered to Buyer and/or
Custodian pursuant to the Master Repurchase Agreement, dated as of May 6, 2019,
between Seller and Buyer (the “Repurchase Agreement”).



--------------------------------------------------------------------------------

(d) On the applicable Funding Date, in the event that Buyer fails to purchase
from Seller the Purchased Assets identified in the related Custodial
Identification Certificate, Buyer shall deliver by facsimile to the Bailee at
[        ] to the attention of [        ], an authorization (the “Facsimile
Authorization”) to release the Purchased Asset Files with respect to the
Purchased Assets identified therein to Seller. Upon receipt of such Facsimile
Authorization, the Bailee shall release the Purchased Asset Files to Seller in
accordance with Seller’s instructions.

(e) Following the Funding Date, the Bailee shall forward the Purchased Asset
Files to the Custodian at [        ], by insured overnight courier for receipt
by the Custodian no later than 1:00 p.m. on the third Business Day following the
applicable Funding Date (the “Delivery Date”).

(f) From and after the applicable Funding Date until the time of receipt of the
Facsimile Authorization or the applicable Delivery Date, as applicable, the
Bailee (a) shall maintain continuous custody and control of the related
Purchased Asset Files as bailee for Buyer and (b) is holding the related
Purchased Assets as sole and exclusive bailee for Buyer unless and until
otherwise instructed in writing by Buyer.

(g) Seller agrees to indemnify and hold the Bailee and its partners, directors,
officers, agents and employees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorneys’ fees, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Bailee Agreement or any
action taken or not taken by it or them hereunder unless such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by the Bailee) were
imposed on, incurred by or asserted against the Bailee because of the breach by
the Bailee of its obligations hereunder, which breach was caused by negligence,
lack of good faith or willful misconduct on the part of the Bailee or any of its
partners, directors, officers, agents or employees. The foregoing
indemnification shall survive any resignation or removal of the Bailee or the
termination or assignment of this Bailee Agreement.

(h) In the event that the Bailee fails to produce a Mortgage Note, assignment of
collateral or any other document related to a Purchased Asset that was in its
possession within ten (10) business days after required or requested by Seller
or Buyer (a “Delivery Failure”), the Bailee shall indemnify Seller or Buyer in
accordance with paragraph (g) above.



--------------------------------------------------------------------------------

(i) Seller agrees to indemnify and hold Buyer and its respective affiliates and
designees harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable attorneys’ fees, that may
be imposed on, incurred by, or asserted against it or them in any way relating
to or arising out of a Custodial Delivery Failure or the Bailee’s negligence,
lack of good faith or willful misconduct. The foregoing indemnification shall
survive any termination or assignment of this Bailee Agreement.

(j) Seller hereby represents, warrants and covenants that the Bailee is not an
affiliate of or otherwise controlled by Seller. Notwithstanding the foregoing,
the parties hereby acknowledge that the Bailee hereunder may act as Counsel to
Seller in connection with a proposed transaction and [    ], if acting as
Bailee, has represented Seller in connection with negotiation, execution and
delivery of the Repurchase Agreement.

(k) In connection with a pledge of the Purchased Assets as collateral for an
obligation of Buyer, Buyer may pledge its interest in the corresponding
Purchased Asset Files held by the Bailee for the benefit of Buyer from time to
time by delivering written notice to the Bailee that Buyer has pledged its
interest in the identified Purchased Assets and Purchased Asset Files, together
with the identity of the party to whom the Purchased Assets have been pledged
(such party, the “Pledgee”). Upon receipt of such notice from Buyer, the Bailee
shall mark its records to reflect the pledge of the Purchased Assets by Buyer to
the Pledgee. The Bailee’s records shall reflect the pledge of the Purchased
Assets by Buyer to the Pledgee until such time as the Bailee receives written
instructions from Buyer that the Purchased Assets are no longer pledged by Buyer
to the Pledgee, at which time the Bailee shall change its records to reflect the
release of the pledge of the Purchased Assets and that the Bailee is holding the
Purchased Assets as custodian for, and for the benefit of, Buyer.

(l) The agreement set forth in this Bailee Agreement may not be modified,
amended or altered, except by written instrument, executed by all of the parties
hereto.

(m) This Bailee Agreement may not be assigned by Seller or the Bailee without
the prior written consent of Buyer.

(n) For the purpose of facilitating the execution of this Bailee Agreement as
herein provided and for other purposes, this Bailee Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument.

(o) This Bailee Agreement shall be construed in accordance with the laws of the
State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.



--------------------------------------------------------------------------------

(p) Capitalized terms used herein and defined herein shall have the meanings
ascribed to them in the Repurchase Agreement.



--------------------------------------------------------------------------------

Very truly yours,

INPOINT JPM LOAN, LLC, as Seller By:      

Name:

 

Title:

 

ACCEPTED AND AGREED: [BAILEE]

By:       Name:

ACCEPTED AND AGREED: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION Buyer

By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule A

[List of Purchased Asset Documents]



--------------------------------------------------------------------------------

Attachment 1

IDENTIFICATION CERTIFICATE

On this [        ] day of [        ], 20[        ], INPOINT JPM LOAN, LLC
(“Seller”), under that certain Bailee Agreement of even date herewith (the
“Bailee Agreement”), among Seller, [        ] (the “Bailee”), and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Buyer, does hereby instruct the Bailee to hold,
in its capacity as Bailee, the Purchased Asset Files with respect to the
Purchased Assets listed on Exhibit A hereto, which Purchased Assets shall be
subject to the terms of the Bailee Agreement as of the date hereof.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Bailee Agreement.

IN WITNESS WHEREOF, Seller has caused this Identification Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

INPOINT JPM LOAN, LLC By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit A to Attachment 1

PURCHASED ASSET SCHEDULE



--------------------------------------------------------------------------------

Attachment 2

FORM OF BAILEE’S TRUST RECEIPT AND CERTIFICATION

[        ] [    ], 20[    ]

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

Attention:

Ms. Nancy S. Alto

Telephone:

(212) 834-3038

Telecopy:

(917) 546-2564

 

  Re:

Bailee Agreement, dated as of [        ] [        ], 20[    ] (the “Bailee
Agreement”) among INPOINT JPM LOAN, LLC (“Seller”), JPMorgan Chase Bank,
National Association (“Buyer”) and [        ] (“Bailee”)

Ladies and Gentlemen:

In accordance with the provisions of Paragraph (c) of the above-referenced
Bailee Agreement, the undersigned, as the Bailee, hereby certifies that as to
each Purchased Asset described in the Purchased Asset Schedule (Exhibit A to
Attachment 1), a copy of which is attached hereto, it has reviewed the Purchased
Asset File and has determined that (i) all documents listed in Schedule A
attached to the Bailee Agreement are in its possession and (ii) such documents
have been reviewed by it and appear regular on their face and relate to such
Purchased Asset and (iii) based on its examination, the foregoing documents on
their face satisfy the requirements set forth in Paragraph (b) of the Bailee
Agreement.

The Bailee hereby confirms that it is holding each such Purchased Asset File as
agent and bailee for the exclusive use and benefit of Buyer pursuant to the
terms of the Bailee Agreement.

All initially capitalized terms used herein shall have the meanings ascribed to
them in the above-referenced Bailee Agreement.

 

[        ], BAILEE By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF MARGIN DEFICIT NOTICE

[DATE]

VIA ELECTRONIC TRANSMISSION

INPOINT JPM LOAN, LLC

375 Park Avenue, 33rd Floor

New York, NY 10152

Attention:

Jason Fruchtman & Marc Tolchin

 

  Re:

Master Repurchase Agreement, dated as of May 6, 2019 (as amended, restated,
supplemented, or otherwise modified and in effect from time to time, the “Master
Repurchase Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase Agreement) by
and between JPMorgan Chase Bank, National Association (“Buyer”) and INPOINT JPM
LOAN, LLC (“Seller”).

Pursuant to Article 4(a) of the Master Repurchase Agreement, Buyer hereby
notifies Seller of the existence of a Margin Deficit as of the date hereof as
follows:

 

Repurchase Price for certain Purchased Assets:    $ __________   Buyer’s Margin
Amount for certain Purchased Assets:    $ __________   MARGIN DEFICIT:    $
__________   Accrued Interest from [        ] to [        ]:    $ __________  
TOTAL WIRE DUE:    $ __________  

SELLER IS REQUIRED TO CURE THE MARGIN DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH
THE MASTER REPURCHASE AGREEMENT AND WITHIN THE TIME PERIOD SPECIFIED ARTICLE
4(a) THEREOF.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XI-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Assignees That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Article 3(t) of the Master Repurchase Agreement,
dated as of May 6, 2019 (the “Master Repurchase Agreement”), by and between
JPMorgan Chase Bank, National Association, a national banking association
organized under the laws of the United States, as Buyer, and INPOINT JPM LOAN,
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase Agreement.

The undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the ownership interest in the Transaction(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the applicable Seller(s) within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Seller(s) with a correct, complete,
and accurate executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the applicable Seller(s), and (2) the undersigned shall have at all times
furnished the applicable Seller(s) with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF ASSIGNEE]

By:      

Name:

 

Title:

Date:                 , 20[        ]

 

XI-1



--------------------------------------------------------------------------------

EXHIBIT XI-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Article 3(t) of the Master Repurchase Agreement,
dated as of May 6, 2019 (the “Master Repurchase Agreement”), by and between
JPMorgan Chase Bank, National Association, a national banking association
organized under the laws of the United States, as Buyer, and INPOINT JPM LOAN,
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase Agreement.

The undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the ownership interest in the Transaction(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the applicable Seller(s) within the meaning of Section 871(h)(3)(B) of the Code,
and (iv) it is not a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Buyer or Assignee with a correct,
complete, and accurate executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Buyer or Assignee in writing, and (2) the undersigned
shall have at all times furnished such Buyer or Assignee with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:      

Name:

 

Title:

Date:             , 20[        ]

 

XI-2



--------------------------------------------------------------------------------

EXHIBIT XI-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Article 3(t) of the Master Repurchase Agreement,
dated as of May 6, 2019 (the “Master Repurchase Agreement”), by and between
JPMorgan Chase Bank, National Association, a national banking association
organized under the laws of the United States, as Buyer, and INPOINT JPM LOAN,
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase Agreement.

The undersigned hereby certifies that (i) it is the sole record owner of the
ownership interest in the Transaction(s) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such interest, (iii) with respect such interest, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the applicable Seller(s) within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Buyer or Assignee with a correct,
complete, and accurate executed IRS Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Buyer or
Assignee and (2) the undersigned shall have at all times furnished such Buyer or
Assignee with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:      

Name:

 

Title:

Date:                         , 20[        ]

 

XI-3



--------------------------------------------------------------------------------

EXHIBIT XI-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Assignees That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Article 3(t) of the Master Repurchase Agreement,
dated as of May 6, 2019 (the “Master Repurchase Agreement”), by and between
JPMorgan Chase Bank, National Association, a national banking association
organized under the laws of the United States, as Buyer, and INPOINT JPM LOAN,
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase Agreement.

The undersigned hereby certifies that (i) it is the sole record owner of the
ownership interest in the Transaction(s) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such interest, (iii) with respect to such interest, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the applicable Seller(s) within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Seller(s) with a correct, complete,
and accurate executed IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the applicable Seller(s), and
(2) the undersigned shall have at all times furnished the applicable Seller(s)
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF ASSIGNEE]

By:      

Name:

 

Title:

Date:                 , 20[        ]

 

XI-4



--------------------------------------------------------------------------------

EXHIBIT XII

UCC FILING JURISDICTIONS

Delaware

 

XII-4



--------------------------------------------------------------------------------

EXHIBIT XIII

FUTURE FUNDING CONFIRMATION

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

Ladies and Gentlemen:

SELLER is pleased to deliver our written FUTURE FUNDING CONFIRMATION of our
agreement to enter into the Future Funding Transaction pursuant to which
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (“Buyer”) shall advance funds to
Seller (as defined below), or at the request of Seller to the borrower
identified below pursuant to the Master Repurchase Agreement, dated as of May 6,
2019 (the “Agreement”), between Buyer and Seller on the following terms.
Capitalized terms used herein without definition have the meanings given in the
Agreement.

 

Future Funding Date:    __________, 20__ Related Purchased Asset:    [____]

Market Value (as of Future Funding Date):

 

Aggregate Principal Amount of Purchased Asset:

  

$[____]

 

$[____]

Repurchase Date of Purchased Asset:    Purchase Price of Purchased Asset:   
$[____] Pricing Rate of Purchased Asset:    one month LIBOR plus ______% Pricing
Rate at Max. Advance Rate of Purchased Asset:    Future Funding Amount requested
of Buyer:    $[____] Future Funding Amounts Remaining:    $[____] Transmission
Date/Time:    Mortgagor:    Wiring Instructions:   

 

Name and address for communications:    Buyer:   

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Ms. Nancy S. Alto

Telephone:  (212) 834-3038

Telecopy:   (917) 546-2564

Seller contacts for

confirmation of wire

instructions:

     

Nick Libertiny

Phone: (212) 895-2290

Email: nlibertiny@soundpointcap.com

 

Christy Lim

Phone: (212) 468-5701

Email: clim@soundpointcap.com

 

Catherine Catabran

Phone: (212) 468-5799

Email: ccatabran@soundpointcap.com



--------------------------------------------------------------------------------

   With a copy to:   

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

      Attention: Mr. Thomas Nicholas Cassino       Telephone: (212) 834-5158   
   Telecopy: (212) 834-6029    Seller:    INPOINT JPM LOAN, LLC      

375 Park Avenue, 33rd Floor

New York, NY 10152

Attention: Jason Fruchtman & Marc Tolchin

Telephone: 212-468-5764 & 212-468-5796

Email: JFruchtman@soundpointcap.com & MTolchin@soundpointcap.com

   With copies to:   

Jones Day

250 Vesey Street

New York, New York 10281-1047

Attention: Robert J. Grados, Esq.

Telephone: 212-326-3843

Telecopy: 212-755-7306

 

INPOINT JPM LOAN, LLC

By:      

Name:

 

Title:



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED:

JPMORGAN CHASE BANK, NATIONAL

        ASSOCIATION

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XIV

FORM OF SERVICER NOTICE

[DATE]

[SERVICER]

[ADDRESS]

Attention: ___________

 

  Re:

Master Repurchase Agreement, dated as of May 6, 2019 (as such agreement may be
amended, modified and/or restated, the “Repurchase Agreement”), by and between
INPOINT JPM LOAN, LLC (the “Seller”), and JPMorgan Chase Bank, National
Association (the “Buyer”).

Ladies and Gentlemen:

[SERVICER] (the “Servicer”) is servicing certain [mortgage loans and/or
participation interests] for Seller pursuant to that certain [Servicing
Agreement], dated as of [                ], by and between Servicer and [Seller]
[                 (the “Original Owner”)] (as amended, restated, supplemented or
otherwise modified from time to time, the “Servicing Agreement”). A copy of the
Servicing Agreement is attached hereto as Exhibit A. Pursuant to the Repurchase
Agreement, Servicer is hereby notified that Seller has sold to Buyer and may in
the future continue to sell to Buyer certain [mortgage loans and/or
participation interests] (as more fully defined in the Repurchase Agreement, the
“Purchased Assets”), and such Purchased Assets are subject to a security
interest in favor of Buyer. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Repurchase Agreement.

Section 1. Acts as Servicer.

(a) Servicer is hereby further notified pursuant to this instruction letter that
Seller has sold, and expects from time to time to sell Purchased Assets to Buyer
on a “servicing released” basis pursuant to the Repurchase Agreement, a copy of
which is attached hereto as Exhibit B, and that the Purchased Assets, together
with all Servicing Rights with respect thereto, are sold, transferred and
assigned to Buyer pursuant to the Repurchase Agreement and, in connection
therewith, the Purchased Assets and all Servicing Rights are also being pledged
to Buyer. All of the rights (but none of the obligations, which shall remain
solely with Seller) of Seller and each of its Affiliates under the Servicing
Agreement with respect to the Purchased Assets, including but not limited to the
related Servicing Rights, are assigned to Buyer pursuant to the Repurchase
Agreement at the time of sale, and Servicer acknowledges and consents to such
assignment. Notwithstanding the foregoing, Buyer has agreed to retain Servicer,
for a term of 30-days, as may be extended in writing by Buyer for one or more
additional 30-day periods, which extension notice may be included by Buyer in
the monthly remittance instructions delivered by Buyer to Servicer under the
Repurchase Agreement, to service the Purchased Assets at Seller’s sole cost and
expense for the benefit of Buyer pursuant to the Servicing Agreement, and
subject to the terms of this instruction letter. Where there is a conflict
between the Servicing Agreement and this instruction letter, as with respect to
the servicing of, and Servicing Rights in connection with, the Purchased Assets,
this instruction letter shall govern. Each party to the Servicing



--------------------------------------------------------------------------------

Agreement agrees that Buyer is and shall be a direct express third-party
beneficiary of the Servicing Agreement with all of the rights of Seller with
respect to the Purchased Assets, but none of the obligations of Seller. Servicer
acknowledges and agrees that Buyer shall have direct recourse against Servicer
(i) with respect to the rights of Buyer as specified in this instruction letter
in connection with (A) Servicer’s willful misfeasance, bad faith or gross
negligence in the performance of its duties under the Servicing Agreement or
this instruction letter, (b) a breach of Servicer’s representations and
warranties as set forth in the Servicing Agreement, or (c) by reason of reckless
disregard of Servicer’s obligations or duties under the Servicing Agreement or
this instruction letter, and (ii) the right, subject to all terms and conditions
of the Repurchase Agreement, to exercise all rights of Seller as an “Owner”
under the Servicing Agreement with respect to the Purchased Assets. Each party
to the Servicing Agreement acknowledges and agrees that (I) it retains no
economic rights to the servicing of the Purchased Assets, (II) Buyer has granted
to Seller a revocable license to cause Servicer to service the Purchased Assets
pursuant to the Servicing Agreement, as supplemented and modified by this
instruction letter, for the benefit of Buyer only, (III) neither Servicer nor
any other Person other than Buyer owns or has any rights with respect to the
Servicing Rights of the Purchased Assets, and (IV) in no event shall Servicer or
any other Person have any rights to any Income generated by or otherwise
received in connection with any of the Purchased Assets to compensate Servicer
for any fees, costs or expenses (however defined), including but not limited to
reimbursement of any servicing advances in connection with any of the Purchased
Assets or transactions contemplated by or services otherwise rendered pursuant
to the Servicing Agreement with respect to the Purchased Assets.

(b) Servicer agrees to service the Purchased Assets pursuant to the Servicing
Agreement and this instruction letter for the benefit of Buyer, and, except as
otherwise expressly provided herein and subject to the terms and conditions of
the Repurchase Agreement, Buyer shall have all of the rights, but none of the
duties or obligations (including, without limitation, any obligations regarding
the payment of any fees, indemnification, costs, reimbursement or expenses) of
Seller [or any Original Owner] under the Servicing Agreement. It is expressly
acknowledged and agreed that certain terms relating to the servicing of the
Purchased Assets and the rights of the Buyer and its affiliates are contained in
the Repurchase Agreement, and it is further acknowledged and agreed that these
rights shall be incorporated by reference herein and in the Servicing Agreement,
as amended hereby. Servicer has been provided with, and has reviewed a copy of
the Repurchase Agreement, in particular, Articles 7(d), 7(f) and 27 thereof, and
agrees to take no action that would violate or be otherwise inconsistent with
the requirements set forth in the Repurchase Agreement. Servicer shall not make
any servicing advances with respect to any of the Purchased Assets without
Buyer’s prior written consent.

(c) Servicer agrees to notify Buyer and Seller in writing (a) of any default (or
any payment default that is reasonably foreseeable in accordance with Accepted
Servicing Practices (as defined in the Servicing Agreement) with respect to any
Purchased Asset [(or any Underlying Mortgage Loan)], (b) if Servicer becomes
aware that a loan file for any Purchased Asset is incomplete in any way that
could be reasonably likely to adversely affect Servicer’s ability to service the
Purchased Assets, (c) if Servicer becomes aware that property insurance is not
maintained on any mortgaged property securing a Purchased Asset [(or any
Underlying Mortgage Loan)] and/or (d) of any other acts, omissions or events
with respect to which notice is required to be given to any party pursuant to
the Servicing Agreement.

 

-2-



--------------------------------------------------------------------------------

(d) Servicer further agrees (a) to provide Buyer with copies of any notice,
report, advice or summary relating to the Purchased Assets prepared or provided
by Servicer pursuant to the Servicing Agreement, or prepared by any other Person
as and when received by Servicer, and (b) upon the request of Buyer or its
designee, to promptly provide Buyer or its designee a Servicing Tape for any
month (or any portion thereof) as requested by Buyer or its designee.

Section 2. Assignment. Servicer may, only, to the extent provided in the
Servicing Agreement, and with Buyer’s prior written consent, assign any or all
of its rights, duties and/or obligations under the Servicing Agreement, or enter
into any subservicing agreements with subservicers for the servicing and
administration of all or part of the Purchased Assets; provided, that, Servicer
will remain primarily obligated and liable to Buyer for the servicing,
subservicing and administering of the Purchased Assets in accordance with the
provisions of the Servicing Agreement and this instruction letter without
diminution of any such duties and obligation or liability by virtue of any other
servicing or subservicing agreement.

Section 3. Material Modifications. Servicer agrees to notify Buyer in writing
whenever a borrower under a Purchased Asset requests any review, approval or
action described in in Article 7(f) of the Repurchase Agreement (any such
review, approval or action, a “Material Modification”), and Servicer further
agrees that Servicer will not make any Material Modification or take any action
requiring Servicer to make a Material Modification, without Buyer’s prior
written consent.

Section 4. Collections. Notwithstanding anything to the contrary in the
Servicing Agreement, Servicer hereby agrees that it shall (i) maintain, for the
duration of the Repurchase Agreement, a schedule identifying the loans and
participation interests that are subject to this notice, maintain a segregated
account (the “Collection Account”), which shall not be commingled with any other
moneys other than Income relating to the Purchased Assets, (ii) give Buyer
written notice of any change of the location or account number of the Collection
Account promptly after the date of such change, (iii) deposit any and all Income
received by Servicer relating to the Purchased Assets[, other than payments
received with respect to a Purchased Asset that are designated for payment of
escrows pursuant to the express terms of the Purchased Asset Documents,] into
the Collection Account and (iv) within one (1) Business Day of receipt thereof
by Servicer, remit all Income [(other than payments received with respect to a
Purchased Asset that are designated for payment of escrows pursuant to the
express terms of the Purchased Asset Documents)] related in any way to any of
the Purchased Assets, including all amounts in the Collection Account, and all
such other amounts related to the Purchased Assets that are otherwise required
to be remitted to Seller or any other Person pursuant to the Servicing
Agreement, in accordance with the wiring instructions provided below (such
account information, the “Depository Account”), or in accordance with any other
instructions that may be delivered to Servicer by Buyer or its designee:

 

  Bank:

[_________]

  ABA #:

[_________]

  Acct #:

[_________]

  Acct Name:

[_________]

Under no circumstances shall Servicer remit any such amounts in accordance with
any instructions delivered to Servicer by Seller, or any other Person (other
than Buyer or Buyer’s designee), without Buyer’s prior written consent.    

 

-3-



--------------------------------------------------------------------------------

Section 5. Event of Default. Servicer further agrees, upon its receipt of
written notification (a “Default Notice”), from Buyer that an Event of Default
has occurred and is continuing under the Repurchase Agreement (a “Seller Event
of Default”), that, solely with respect to the Purchased Assets (i) Buyer or its
designee shall assume all of the rights (but none of the duties and obligations)
of Seller [or any Original Owner] under the Servicing Agreement, except as
otherwise provided herein, (ii) Servicer shall follow the instructions of Buyer
or its designee with respect to the Purchased Assets and deliver to Buyer or its
designee any information with respect to the Purchased Assets reasonably
requested by Buyer or its designee and in accordance with the obligations under
the Servicing Agreement, (iii) Servicer shall not follow any instructions
received from Seller or any other Person (other than Buyer or Buyer’s designee)
with respect to the Purchased Assets, (iv) Buyer may, in its sole discretion,
sell its right to the Purchased Assets on a servicing released basis, and
(v) Servicer shall treat this instruction letter as a separate and distinct
servicing agreement between Servicer and Buyer (incorporating the terms of the
Servicing Agreement by reference), subject to no setoff or counterclaims arising
in Servicer’s favor (or in the favor of any third party claiming through
Servicer) under any other agreement or arrangement between Servicer, Seller or
otherwise. Notwithstanding anything to the contrary herein or in the Servicing
Agreement, in no event shall Buyer be liable for any fees, indemnities, costs,
reimbursements or expenses incurred by Servicer or Seller, or any of their
respective Affiliates, or otherwise owed to Servicer or Seller, or any of
Servicer’s or Seller’s respective Affiliates, at any time.

Section 6. Reliance by Servicer. Servicer may rely and shall be protected in
acting or refraining from acting upon any notice, request, each consent, order,
certificate, report, opinion or document (including, but not limited to,
electronically confirmed facsimiles thereof) believed by it to be genuine and to
have been signed or presented by the proper party or parties. Servicer shall
have no obligation to review or confirm that actions taken pursuant to the
foregoing in accordance with this instruction letter comply with any other
agreement or document to which it is not a party. In particular, Servicer need
not investigate whether Buyer is entitled under the Repurchase Agreement to give
a Default Notice.

Section 7. Servicing Fees and Expenses. Notwithstanding anything to the contrary
herein or in the Servicing Agreement, all [Servicing Fees and Servicing
Expenses]4 (each as defined in the Servicing Agreement), together with any other
unreimbursed fees (including, without limitation, termination fees), costs,
advances and expenses otherwise due and payable thereunder to Servicer (to the
extent related to the Purchased Assets), shall not be withheld from Income prior
to the remittance thereof to the Depository Account. Instead, all such amounts
shall be deposited by Servicer as Income directly into the Depository Account.
All such amounts which are otherwise due and owing to Servicer under the
Servicing Agreement shall be separately and independently paid to Servicer
directly by Seller. For the avoidance of doubt, all Servicing Rights belong to
Buyer, and no such Servicing Rights are owned by Servicer or Seller in any
respect.

Buyer, its affiliates, and any director, officer, employee or agent of any of
them, together with their successors and assigns, shall be indemnified and held
harmless by Servicer against any loss, liability or expense (including
reasonable attorneys’ fees of outside counsel)

 

4 

Insert applicable terms from Servicing Agreement.

 

-4-



--------------------------------------------------------------------------------

incurred by reason of (i) Servicer’s willful misfeasance, bad faith or gross
negligence in the performance of its duties under the Servicing Agreement or
this instruction letter, (ii) a breach of Servicer’s representations and
warranties as set forth in the Servicing Agreement or (iii) by reason of
reckless disregard of Servicer’s obligations or duties under the Servicing
Agreement or this instruction letter.

Section 8. Servicing Termination.

(a) Notwithstanding anything to the contrary herein or in the Servicing
Agreement, Servicer’s rights to service the Purchased Assets shall automatically
terminate (i) upon Servicer receiving a written termination notice from Buyer or
its designee, or (ii) on the thirtieth (30th) day following the execution of
this instruction letter, or if the term of this instruction letter is extended
in writing by Buyer or its designee for the applicable additional thirty
(30) day period, on the thirtieth (30th) day following the effective date of
such extension (in each case, a “Servicing Termination”). In no event shall the
term of the Servicing Agreement be extended for more than 30 days in any single
extension.

(b) In the event of a Servicing Termination, Servicer hereby agrees to
(i) deliver to Buyer or its designee all Income and all other funds that are
related to the Purchased Assets, including all amounts in the Collection Account
(and no [Servicing Fees, Servicing Expenses], termination fees or any other
unreimbursed costs, fees or expenses otherwise due and payable to Servicer under
the Servicing Agreement shall be withheld by Servicer (all such amounts being
payable to Servicer directly by Seller pursuant to this instruction letter)),
together with original and electronic copies of all related servicing files,
documents and records, together with all related documents and statements held
by Servicer with respect to the applicable Purchased Asset(s) so affected
(herein, the “Servicing Files”), and account for all Income and other funds,
(ii) cooperate in all respects with the transfer of servicing to Buyer or its
designee and (iii) direct any party liable for any payment under any such
Purchased Assets to make payment of any and all moneys due or to become due
thereunder directly to Buyer or as Buyer shall direct including, without
limitation, sending “goodbye” letters in form and substance acceptable to Buyer.
The out-of-pocket costs and expenses of such transfer shall be paid by Seller.
The transfer of servicing and such records by Servicer shall be in accordance
with [Accepted Servicing Practices (as defined in the Servicing Agreement)]5 and
the other terms of the Servicing Agreement, and such transfer shall include the
transfer of the net amount of all escrows held for the related mortgagors.

Section 9. Due Diligence. Servicer acknowledges that Buyer or its designee has
the right to perform continuing due diligence reviews with respect to the
Purchased Assets and with respect to Servicer for purposes of verifying
compliance with the representations, warranties and specifications made under
the Repurchase Agreement or otherwise. Servicer agrees that, upon reasonable
prior notice, Servicer shall provide reasonable access to Buyer or its designee
and any of its agents, representatives or permitted assigns to the offices of
Servicer during normal business hours, and permit them to examine, inspect, and,
at the expense of Seller, make copies and extracts of the Servicing Files in the
possession or under the control of Servicer.

 

 

5 

Standard of servicing in Servicing Agreement to be reviewed.

 

-5-



--------------------------------------------------------------------------------

Section 10. No Modification of the Servicing Agreement. Without the prior
written consent of Buyer, neither Servicer, Seller nor any other party to the
Servicing Agreement shall agree to (a) any material modification, amendment or
waiver of the Servicing Agreement; or (b) the assignment, transfer, or material
delegation of any of their respective rights or obligations under the Servicing
Agreement. Neither Seller, Servicer nor any other party to the Servicing
Agreement shall, without the prior written consent of Buyer, agree with respect
to any of the Purchased Assets, to either the addition of any new servicers or
subservicers under, or any termination of, the Servicing Agreement (except in
connection with a simultaneous termination of the Repurchase Agreement).

Section 11. No Modification of Servicer Notice. No provision of this letter may
be amended, countermanded or otherwise modified without the prior written
consent of Buyer. This instruction letter may not be revoked and/or rescinded
and no provision of this instruction letter may be amended, countermanded or
otherwise modified without the prior written consent of Buyer.

Section 12. Liability of Seller. Notwithstanding anything to the contrary herein
or in the Servicing Agreement, Seller’s liability to Servicer under the
Servicing Agreement with respect to any fees, indemnities, costs, reimbursements
and expenses in respect of which it may be liable as “Client” thereunder shall
be limited to the fees, indemnities, costs, reimbursements and expenses incurred
by Seller with respect to the Purchased Assets (as though Seller and Servicer
were the only parties to the Servicing Agreement and the Servicing Agreement
related solely to the Purchased Assets), and in no event shall Seller be liable
to Servicer or any of Seller’s Affiliates for any fees, indemnities, costs,
reimbursements or expenses incurred by Seller’s Affiliates under the Servicing
Agreement or in respect of any fees, indemnities, costs, reimbursements or
expenses related to any assets other than Purchased Assets, and Seller shall not
be subject to any setoff right in favor of Servicer or Seller’s Affiliates in
respect thereof.

Section 13. Notice. Any notices to Servicer hereunder shall be delivered in
accordance with the provisions of the Servicing Agreement and this instruction
letter. Notices hereunder to Buyer shall be delivered to the following address:

JPMorgan Chase Bank, National Association

383 Madison Avenue, 26th floor

New York, New York 10178

Attention:    Ms. Nancy S. Alto

Telephone: (212) 834-3038

Telecopy:    (917) 546-2564

Email: nancy.s.alto@jpmorgan.com

with copies to:

JPMorgan Chase Bank, National Association

383 Madison Avenue, 31st Floor

New York, New York 10179

Attention:    Thomas Nicholas Cassino

Telephone: (212) 834-5158

Telecopy:    (212) 834-6029

Email: thomas.cassino@jpmorgan.com

 

-6-



--------------------------------------------------------------------------------

and

Cadwalader, Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention:    Stuart N. Goldstein, Esq.

Telephone: (704) 348-5258

Telecopy:    (704) 348-5200

Email: stuart.goldstein@cwt.com

Section 14. Governing Law. This instruction letter shall be governed by the
internal laws of the State of New York, without regard for principles of
conflicts of laws.

Section 15. Acknowledgement; Counterparts. By countersigning below, each of the
parties to the Servicing Agreement acknowledges and agrees to the terms of this
instruction letter. This instruction letter may be executed and delivered in two
or more counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one and the same instrument

[NO FURTHER TEXT ON THIS PAGE]

 

-7-



--------------------------------------------------------------------------------

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.

 

Very truly yours, BUYER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:       Name:   Title:

[Signature Page to Servicer Notice and Irrevocable Instruction Letter]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted: INPOINT JPM LOAN, LLC By:       Name:  
Title: [ORIGINAL OWNER] By:       Name:   Title:

[Signature Page to Servicer Notice and Irrevocable Instruction Letter]



--------------------------------------------------------------------------------

[SERVICER] By:       Name:   Title:

[Signature Page to Servicer Notice and Irrevocable Instruction Letter]



--------------------------------------------------------------------------------

EXHIBIT A

Servicing Agreement

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Repurchase Agreement



--------------------------------------------------------------------------------

EXHIBIT XV

FORM OF RELEASE LETTER

[Date]

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

Attention: Ms. Nancy S. Alto

 

  Re:

Master Repurchase Agreement, dated as of May 6, 2019 by and between JPMorgan
Chase Bank, National Association (“Buyer”) and INPOINT JPM LOAN, LLC (“Seller”)
(as amended, restated, supplemented, or otherwise modified and in effect from
time to time, the “Master Repurchase Agreement”); (capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the
Master Repurchase Agreement).

Ladies and Gentlemen:

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release all right,
interest or claim of any kind other than any rights under the Master Repurchase
Agreement with respect to such Purchased Assets, such release to be effective
automatically without further action by any party upon payment by Buyer of the
amount of the Purchase Price contemplated under the Master Repurchase Agreement
(calculated in accordance with the terms thereof) in accordance with the wiring
instructions set forth in the Master Repurchase Agreement.

 

Very truly yours,

INPOINT JPM LOAN, LLC

By:      

Name:

 

Title:



--------------------------------------------------------------------------------

Schedule A

[List of Purchased Asset Documents]



--------------------------------------------------------------------------------

EXHIBIT XVI

FORM OF COVENANT COMPLIANCE CERTIFICATE

[            ] [      ], 20[    ]

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Thomas Nicholas Cassino

This Covenant Compliance Certificate is furnished pursuant to that certain
Master Repurchase Agreement, dated as of May 6, 2019 by and between JPMorgan
Chase Bank, National Association (“Buyer”), INPOINT JPM LOAN, LLC (collectively,
“Seller”) (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Master Repurchase Agreement”). Unless otherwise
defined herein, capitalized terms used in this Covenant Compliance Certificate
have the respective meanings ascribed thereto in the Master Repurchase
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.

I am a duly elected Responsible Officer of Seller.

 

2.

All of the financial statements, calculations and other information set forth in
this Covenant Compliance Certificate, including, without limitation, in any
exhibit or other attachment hereto, are true, complete and correct as of the
date hereof.

 

3.

I have reviewed the terms of the Master Repurchase Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and financial condition of Seller during the accounting period
covered by the financial statements attached (or most recently delivered to
Buyer if none are attached).

 

4.

I am not aware of any facts, or pending developments that have caused, or may in
the future cause the Market Value of any Purchased Asset to decline at any time
within the reasonably foreseeable future.

 

5.

As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Article 11(i) of the Master Repurchase Agreement, Seller
has observed or performed all of its covenants and other agreements in all
material respects, and satisfied in all material respects, every condition,
contained in the Master Repurchase Agreement and the related documents to be
observed, performed or satisfied by it.

 

6.

The examinations described in Paragraph 3 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Covenant Compliance
Certificate (including after giving effect to any pending Transactions requested
to be entered into), except as set forth below.



--------------------------------------------------------------------------------

7.

As of the date hereof, each of the representations and warranties made by Seller
in the Master Repurchase Agreement are true, correct and complete in all
material respects with the same force and effect as if made on and as of the
date hereof, except as to the extent of any Approved Exceptions.

 

8.

Attached as Exhibit 1 hereto is a description of all interests of Affiliates of
Seller in any Underlying Mortgaged Property (including without limitation, any
lien, encumbrance or other debt or equity position or other interest in the
Underlying Mortgaged Property that is senior or junior to, or pari passu with, a
Mortgage Asset in right of payment or priority).

 

9.

Attached as Exhibit 2 hereto are the financial statements required to be
delivered pursuant to Article 11 of the Master Repurchase Agreement (or, if none
are required to be delivered as of the date of this Covenant Compliance
Certificate, the financial statements most recently delivered pursuant to
Article 11 of the Master Repurchase Agreement), which financial statements, to
the best of my knowledge after due inquiry, fairly and accurately present in all
material respects, the financial condition and operations of Seller as of the
date or with respect to the period therein specified, determined in accordance
with the requirements set forth in Article 11.

 

10.

Attached as Exhibit 3 hereto are the calculations demonstrating compliance with
the financial covenants set forth in Article 9 of the Guarantee Agreement.

To the extent that Financial Statements are being delivered in connection with
this Covenant Compliance Certificate, Seller hereby makes the following
representations and warranties: (i) it is in compliance with all of the terms
and conditions of the Master Repurchase Agreement and (ii) it has no claim or
offset against Buyer under the Transaction Documents.

To the best of my knowledge, Seller has, during the period since the delivery of
the immediately preceding Covenant Compliance Certificate, observed or performed
all of its covenants and other agreements in all material respects, and
satisfied in all material respects every condition, contained in the Master
Repurchase Agreement and the related documents to be observed, performed or
satisfied by it, and I have no knowledge of the occurrence during such period,
or present existence, of any condition or event which constitutes an Event of
Default or Default (including after giving effect to any pending Transactions
requested to be entered into), except as set forth below.

Described below are the exceptions, if any, to paragraph 10, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Guarantor or Seller has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered this [      ] day of [            ],
20[     ].

INPOINT JPM LOAN, LLC,

    a Delaware limited liability company

  By:  

 

  Name:   Title:

INPOINT COMMERCIAL REAL ESTATE INCOME, INC.,

    a Maryland corporation

  By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XVII

FORM OF RE-DIRECTION LETTER

[SELLER LETTERHEAD]

RE-DIRECTION LETTER

AS OF [            ] [      ], 20[    ]

Ladies and Gentlemen:

Please refer to: (a) that certain [Loan Agreement], dated
[            ] [      ], 20[    ], by and between [            ] (the
“Borrower”), as borrower, and [            ] (the “Lender”), as lender; and
(b) all documents securing or relating to that certain $[            ] loan made
by the Lender to the Borrower on [            ] [      ], 20[    ] (the “Loan”).

You are advised as follows, effective as of the date of this letter.

Assignment of the Loan. The Lender has entered into a Master Repurchase
Agreement, dated as of May 6, 2019 (as the same may be amended and/or restated
from time to time, the “Repurchase Agreement”), with JPMorgan Chase Bank,
National Association (“JPMorgan”), 383 Madison Avenue, New York, New York 10179,
and has assigned its rights and interests in the Loan (and all of its rights and
remedies in respect of the Loan) to JPMorgan, subject to the terms of the
Repurchase Agreement. This assignment shall remain in effect unless and until
JPMorgan has notified Borrower otherwise in writing.

Direction of Funds. In connection with Borrower’s obligations under the Loan,
Lender hereby directs Borrower to disburse, by wire transfer, any and all
payments to be made under or in respect of the Loan to the following account,
for the benefit of JPMorgan:

ABA # [            ]

Account # [            ]

Attn: [Insert information regarding Depository Account]

Acct Name: “[SERVICER] for the benefit of JPMorgan Chase Bank, National
Association, as Repurchase Agreement Buyer”

This direction shall remain in effect unless and until JPMorgan has notified
Borrower otherwise in writing.

Modifications, Waivers, Etc. No modification, waiver, deferral, or release (in
whole or in part) of any party’s obligations in respect of the Loan, or of any
collateral for any obligations in respect of the Loan, shall be effective
without the prior written consent of JPMorgan. Notwithstanding the foregoing,
neither Seller nor Servicer shall take any material action or effect any
modification or amendment to any Purchased Asset without first having given
prior notice thereof to Buyer in each such instance and receiving the prior
written consent of Buyer.



--------------------------------------------------------------------------------

Please acknowledge your acceptance of the terms and directions contained in this
correspondence by executing a counterpart of this correspondence and returning
it to the undersigned.

 

Very truly yours,

INPOINT JPM LOAN, LLC,

a Delaware limited liability company

By:  

             

Name:  

 

Title:  

 

Date: [            ] [      ], 20[    ]

 

Agreed and accepted this [      ] day of [            ], 20[    ]

[             ]

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT XVIII

FUTURE FUNDING ADVANCE PROCEDURES

(a) Submission of Future Funding Due Diligence Package. No less than ten
(10) Business Days prior to the proposed Future Funding Date, Seller shall
deliver to Buyer a due diligence package (the “Future Funding Due Diligence
Package”) for Buyer’s review and approval, which shall contain the following
items:

 

  1.

The executed request for advance (which shall include Seller’s approval of such
Future Funding);

 

  2.

The executed borrower’s affidavit;

 

  3.

The fund control agreement (or escrow agreement, if funding through escrow);

 

  4.

Certified copies of all relevant trade contracts;

 

  5.

The title policy endorsement for the advance;

 

  6.

Certified copies of any tenant leases;

 

  7.

Certified copies of any service contracts;

 

  8.

Updated financial statements, operating statements and rent rolls, if
applicable;

 

  9.

Evidence of required insurance; and

 

  10.

Updates to the engineering report, if required.

(b) Approval of Future Funding Transaction. Conditioned upon the timely and
satisfactory completion of Seller’s requirements in clause (a) above, Buyer
shall, no less than three (3) Business Days prior to the proposed Future Funding
Date (1) notify Seller in writing (which may take the form of electronic mail
format) that Buyer has not approved the proposed Future Funding Amount or
(2) notify Seller in writing (which may take the form of electronic mail format)
that Buyer has approved the proposed Future Funding Amount. Buyer’s failure to
respond to Seller on or prior to three (3) Business Days prior to the proposed
Future Funding Date shall be deemed to be a denial of Seller’s request that
Buyer approve the proposed Future Funding Date, unless Buyer and Seller has
agreed otherwise in writing.]